


Exhibit 10.54

 

COLLABORATION AND LICENSE AGREEMENT

 

BETWEEN

 

ACORDA THERAPEUTICS, INC.

 

AND

 

BIOGEN IDEC INTERNATIONAL GMBH

 

--------------------------------------------------------------------------------

* PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.

 

--------------------------------------------------------------------------------


 

Confidential

 

1.

DEFINITIONS

1

 

 

 

2.

LICENSES

17

 

 

 

 

2.1

Licenses to Licensee

17

 

2.2

Limitation on License Grants

19

 

2.3

Acknowledgments Regarding Know-How

21

 

2.4

Licenses to Acorda

21

 

2.5

Retained Rights

21

 

2.6

Non-Compete

22

 

2.7

Supply Agreement

22

 

2.8

In-Licensed Technology

22

 

 

 

 

3.

GOVERNANCE

24

 

 

 

 

3.1

Joint Steering Committee

24

 

3.2

Subcommittees

24

 

3.3

Committee Membership

26

 

3.4

Committee Meetings

27

 

3.5

Decisions

27

 

3.6

Authority

29

 

 

 

 

4.

SHARING OF INFORMATION

30

 

 

 

 

4.1

Initial Information Transfer

30

 

 

 

 

5.

DEVELOPMENT

31

 

 

 

 

5.1

Overview

31

 

5.2

Development Plan

31

 

5.3

Reports

32

 

5.4

Updating and Amending Development Plan and Development Budget; Additional
Development Activities

33

 

5.5

Development Costs

35

 

5.6

Development Costs Budget and Timeline Overruns

36

 

5.7

Review of Clinical Trial Summaries

37

 

5.8

Review of Promotional Material Educational Materials and Activities

38

 

5.9

Contracted Services

39

 

 

 

 

6.

REGULATORY; MARKETING AND MEDICAL AFFAIRS

40

 

 

 

 

6.1

Regulatory Filings and Regulatory Approvals

40

 

6.2

Pharmacovigilance

42

 

 

 

 

7.

COMMERCIALIZATION

44

 

 

 

 

7.1

Commercialization in the Field in the Territory

44

 

7.2

Licensee’s Performance

44

 

i

--------------------------------------------------------------------------------


 

 

7.3

Reports

48

 

7.4

Promotional Materials and Educational Materials and Activities

49

 

7.5

Product Branding

49

 

 

 

 

8.

PAYMENTS

51

 

 

 

 

8.1

Up-front Fee

51

 

8.2

Milestone Payments

51

 

8.3

Royalties Payable by Licensee

53

 

8.4

Restrictions on Sales

54

 

8.5

Reports and Payment

54

 

8.6

Tax Withholding

55

 

8.7

Blocked Payments

55

 

8.8

Late Payments

55

 

8.9

Financial Records

55

 

8.10

Audit Right

55

 

 

 

 

9.

INTELLECTUAL PROPERTY

56

 

 

 

 

 

9.1

Ownership; Trademarks

56

 

9.2

Filing, Prosecution and Maintenance of Patent Rights

58

 

9.3

Enforcement

61

 

9.4

Invalidity Claims

63

 

9.5

Patent Marking

63

 

 

 

 

10.

CONFIDENTIAL INFORMATION

64

 

 

 

 

 

10.1

Non-Use and Non-Disclosure of Confidential Information

64

 

10.2

Permitted Disclosures

64

 

10.3

Scientific Publications

65

 

10.4

Publicity

65

 

10.5

Relationship to the Prior Confidentiality Agreement

67

 

10.6

Survival

67

 

 

 

 

11.

INDEMNIFICATION

67

 

 

 

 

 

11.1

Indemnification by Licensee

67

 

11.2

Indemnification by Acorda

67

 

11.3

Procedure

68

 

11.4

Allocation

68

 

 

 

 

12.

INSURANCE

69

 

 

 

 

12.1

Insurance

69

 

 

 

 

13.

WARRANTIES AND COVENANTS

69

 

 

 

 

 

13.1

Mutual Warranties

69

 

ii

--------------------------------------------------------------------------------


 

 

13.2

Additional Acorda Warranties

70

 

13.3

Additional Covenants Regarding Acorda Third Party Agreements

71

 

13.4

Compliance

72

 

13.5

Standstill

72

 

13.6

Disclaimer

73

 

 

 

 

14.

LIMITATION OF LIABILITY

73

 

 

 

 

 

14.1

Limitation of Liability

73

 

 

 

 

15.

TERMINATION

74

 

 

 

 

15.1

Term

74

 

15.2

Termination

74

 

15.3

Effects Of Termination

75

 

 

 

 

16.

MISCELLANEOUS

78

 

 

 

 

16.1

Assignment

78

 

16.2

Change of Control; Licensee Acquisition of Elan

79

 

16.3

Guaranty

80

 

16.4

Force Majeure

80

 

16.5

Notices

80

 

16.6

Relationship of the Parties

81

 

16.7

Governing Law

81

 

16.8

Dispute Resolution

81

 

16.9

Injunctive Relief

81

 

16.10

Severability

81

 

16.11

Entire Agreement

82

 

16.12

Amendment and Waiver

82

 

16.13

No Implied Waivers

82

 

16.14

Export Compliance

82

 

16.15

Counterparts and Facsimile Signatures

82

 

16.16

Performance by Affiliates

82

 

Exhibit A:  Acorda Patent Rights

Exhibit B:  [Reserved for Future Use]

Exhibit C:  [Reserved for Future Use]

Exhibit D:  Acorda Third Party Agreements

Exhibit E:  Supply Agreement

Exhibit F:  Press Release

Exhibit G:  Regions

Exhibit H:  Parent Guaranty

Exhibit I:  Commercialization Metrics Forecast

 

iii

--------------------------------------------------------------------------------

 

Confidential

 

COLLABORATION AND LICENSE AGREEMENT

 

This Collaboration and License Agreement (the “Agreement”) is entered into as of
the 30th day of June 2009 (the “Effective Date”) by and between Acorda
Therapeutics, Inc., a company organized under the laws of the State of Delaware
with its principal place of business at 15 Skyline Drive, Hawthorne, New York
10532, USA (“Acorda”), and Biogen Idec International GmbH, a company organized
under the laws of Switzerland, with its principal place of business at Landis &
Gyr Strasse 3, CH-6300 Zug, Switzerland (“Licensee”).

 

INTRODUCTION

 

1.                                       Acorda and Licensee are each in the
business of discovering, developing and commercializing pharmaceutical products.

 

2.                                       Acorda has developed aspects of and
proprietary rights in and relating to the compound known as fampridine, and
Controls certain intellectual property relating to such compound.

 

3.                                       Licensee desires to exclusively license
from Acorda such intellectual property for the purpose of developing and
commercializing products containing fampridine, and Acorda desires to grant such
a license to Licensee in accordance with the terms and conditions of this
Agreement.

 

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt of which is hereby acknowledged, Licensee
and Acorda agree as follows:

 

1.                                       DEFINITIONS

 

When used in this Agreement, each of the following terms, whether used in the
singular or plural, shall have the meanings set forth in this Article 1.

 

1.1           “Acorda” has the meaning set forth in the preamble.

 

1.2           “Acorda Indemnitees” means Acorda, its Affiliates and the
directors, officers, employees and agents of Acorda and its Affiliates, and
Elan, Elan’s Affiliates and Acorda’s other licensors.

 

1.3           “Acorda IP” means, collectively, Acorda Know-How and Acorda Patent
Rights; provided, however, that Acorda IP specifically excludes Joint IP.

 

1.4           “Acorda Know-How” means all Know-How that (a) is Controlled by
Acorda as of the Effective Date or that comes under the Control of Acorda or its
Affiliates during the Term and (b) is necessary for or developed by Acorda
primarily for use in the Development or Commercialization of the Compound or the
Licensed Product in the Field; provided, however, that Acorda Know-How
(y) includes the Elan Know-How and (z) specifically excludes Joint Know-How.

 

1

--------------------------------------------------------------------------------


 

1.5           “Acorda Patent Costs” means, subject to Section 9.2(e), all
Out-of-Pocket Costs incurred by Acorda in preparing, filing, prosecuting and
maintaining Licensed Patent Rights in the Territory in the Field and in
conducting related interference, opposition and similar proceedings in the
Territory.  For the avoidance of doubt, any Out-of-Pocket Costs incurred by
Acorda for preparing, filing, prosecuting and/or maintaining Licensed Patent
Rights which are reasonably believed by Acorda to be necessary to allow Licensee
to use the Licensed Patent Rights in the Territory in accordance with the rights
granted to Licensee hereunder shall be deemed Acorda Patent Costs under this
Agreement.

 

1.6           “Acorda Patent Right” means any Patent Right that (a) is
Controlled by Acorda or its Affiliates as of the Effective Date or that comes
under the Control of Acorda or its Affiliates during the Term and (b) Covers the
composition, use, Manufacture of or otherwise relates to the Compound or the
Licensed Product in the Field in the Territory or claims Acorda Know-How or the
use thereof, including the Patent Rights set forth in Exhibit A; provided,
however, that Acorda Patent Rights specifically exclude (i) Joint Patent Rights
and (ii) the Patent Rights licensed to Acorda pursuant to the License Agreement
between Acorda and Cornell Research Foundation, Inc., dated February 3, 2003 as
such agreement may be amended.

 

1.7           “Acorda Royalty Rate” has the meaning set forth in Section 8.3(a).

 

1.8           “Acorda Territory” means the United States, each Terminated
Country, and each of their respective territories and possessions, including in
the case of the United States, the Commonwealth of Puerto Rico.

 

1.9           “Acorda Third Party Agreements” means (a) the agreements which are
set forth on Exhibit D, (b) the Acorda Supply Agreements (as defined in the
Supply Agreement) and (c) any agreement pursuant to which Acorda licenses or
acquires Patent Rights or Know-How that relates to the Compound or the Licensed
Product in the Field in the Territory after the Effective Date pursuant to an
agreement with a Third Party which Licensee and Acorda agree, pursuant to
Section 2.8, shall be deemed an Acorda Third Party Agreement, in which case
Exhibit D shall be amended accordingly.

 

1.10         “Adverse Drug Experience” has the meaning set forth in
Section 6.2(b).

 

1.11         “Affiliate” means any Person who directly or indirectly controls or
is controlled by or is under common control with another Person.  For purposes
of this definition, “control” or “controlled” means ownership, directly or
through one or more Affiliates, of fifty percent (50%) or more of the shares of
stock entitled to vote for the election of directors, in the case of a
corporation, or fifty percent (50%) or more of the equity interest, in the case
of any other type of legal entity, or status as a general partner in any
partnership.  The Parties acknowledge that, in the case of certain entities
organized under the laws of certain countries, the maximum percentage ownership
permitted by Law for a foreign investor may be less than fifty percent (50%),
and in such case such lower percentage shall be substituted in the preceding
sentence; provided, that such foreign investor has the power to direct the
management and policies of such entity.

 

1.12         “Agreement” has the meaning set forth in the preamble.

 

2

--------------------------------------------------------------------------------


 

1.13         “Bankruptcy Code” has the meaning set forth in Section 2.9.

 

1.14         “Breaching Party” has the meaning set forth in Section 15.2(b).

 

1.15         “Business Day” means a day other than Saturday or Sunday on which
the banks in New York, New York and Boston, Massachusetts are open for business.

 

1.16         “Buy-In Party” has the meaning set forth in Section 5.4(b)(ii)(B).

 

1.17         “Buy-In Amount” has the meaning set forth in Section 5.4(b)(ii)(C).

 

1.18         “Calendar Quarter” means a calendar quarter ending on the last day
of March, June, September or December.

 

1.19         “Calendar Year” means a period of time commencing on January 1 and
ending on the following December 31.

 

1.20         “CFR” means the United States Code of Federal Regulations.

 

1.21         “Change of Control” means (a) the closing of a merger, tender
offer, share exchange, reorganization, consolidation or other similar
transaction involving Licensee or Licensee Parent in which its shareholders
immediately prior to such transaction would hold [*****] or less of the
securities or other ownership or voting interests representing the equity of the
surviving or resulting entity immediately after such transaction, (b) the
individuals who, as of the Effective Date, constitute the board of directors of
Licensee or Licensee Parent (the “Incumbent Board”) ceasing for any reason to,
as applicable, constitute [*****] or more of the board of directors of Licensee
or Licensee Parent; provided, that any individual becoming a director subsequent
to the Effective Date whose election, or nomination for election by Licensee’s
or Licensee Parent’s stockholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs
(i) as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the board of
directors of Licensee or Licensee Parent, or (ii) through the exercise of a
contractual or similar right granted by Licensee or Licensee Parent at or around
the time of such assumption of office, or (c) any Disposition or series of
Dispositions of assets (including securities) of the Licensee Parent, Licensee
or any Affiliate of Licensee Parent (each, for the purposes of this
Section 1.21, a “Licensee Change of Control Party”) which (i) occurs after the
Effective Date; and (ii) involves assets that constitute or account for [*****]
or more or the consolidated net revenues, net income or assets of the relevant
Licensee Change of Control Party (for an individual Disposition, measured as of
the time of the Disposition and for a series of Dispositions, measured as of the
time of the then-most recent Disposition).  For the purposes of this
Section 1.21, a “Disposition” means any disposition of assets, including any
direct or indirect sale, lease, exchange, transfer, contribution, license,
spinoff, recapitalization, dividend, grant or other disposition, with or without
value; provided, however that any sale of inventory by a Licensee Change of
Control Party in the ordinary course of business, an offering of debt or equity
securities in a public financing, or any

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

3

--------------------------------------------------------------------------------


 

pledge of assets to secure acquisition debt financing on customary terms which
would not involve the issuance of equity that would otherwise result in a Change
of Control, shall not be deemed a Disposition hereunder.

 

1.22         “Clinical Trial” means a Phase 1 Clinical Trial, a Phase 2 Clinical
Trial, a Phase 3 Clinical Trial or a Phase 4 Clinical Trial.

 

1.23         “Clinical Trial Summary” has the meaning set forth in
Section 5.7(a).

 

1.24         “CMC” means the chemistry, manufacturing and controls section of an
NDA.

 

1.25         “Combination Product” means any product that comprises (a) the
Compound and (b) at least one clinically active therapeutic, prophylactic or
diagnostic ingredient or component (whether packaged together or in the same
formulation) that is not the Compound.

 

1.26         “Commercialization Force” has the meaning set forth in
Section 16.2(b).

 

1.27         “Commercialization Plan” has the meaning set forth in
Section 7.2(a)(i).

 

1.28         “Commercialize”, “Commercializing” or “Commercialization” means all
activities directed to the marketing, promotion, selling or offering for sale of
a product, including obtaining pricing and reimbursement approvals, planning,
market research, pre-marketing, advertising, educating, marketing, promoting,
importing, exporting, distributing and post-marketing safety surveillance and
reporting.  For clarity, “Commercialization” shall not include any activities
related to clinical research, Manufacturing or Development of Licensed Product.

 

1.29         “Commercially Reasonable Efforts” means, with respect to the
efforts to be expended by a Party with respect to any objective, reasonable,
diligent, good faith efforts to accomplish such objective as a similarly
situated (with respect to size, stage of development, and assets) biotechnology
or pharmaceutical company, as the case may be, would use to accomplish a similar
objective under similar circumstances exercising reasonable business judgment;
provided, that, with respect to the Development and Commercialization of the
Compound or the Licensed Product, such efforts shall be substantially equivalent
to those efforts and resources that a similarly situated (with respect to stage
of development) biotechnology or pharmaceutical company, as the case may be,
would typically devote to its own internally discovered compounds or products of
similar market potential at a similar stage in their development or product
life, including those with respect to which it does not owe license payments,
milestone payments, royalties or similar financial obligations to licensors or
other Persons, and based on conditions then prevailing, with the goal of
maximizing revenue potential.  Commercially Reasonable Efforts shall be
determined on a country-by-country basis.

 

1.30         “Competing Licensed Product” means any pharmaceutical or biologic
product or medical device that either contains (a) the Compound or (b) other
compounds that act at least in part through direct interaction with potassium
channels to improve neurological function in MS, spinal cord injury or other
demyelinating conditions.

 

4

--------------------------------------------------------------------------------


 

1.31                           “Compound” means any compound known as an
aminopyridine, as well as isomers, salts and derivatives thereof, alone or in
combination with other active or inactive components, including 4-aminopyridine
and 3-4 di-aminopyridine.

 

1.32                           “Confidential Information” means, with respect to
a Party or its Affiliates (the “Disclosing Party”), information, regardless of
the form in which that information is constituted, which (a) is treated by the
Disclosing Party as confidential; and (b) relates either directly or indirectly
to the business of such Disclosing Party.  For the avoidance of doubt, reports
delivered under Sections 5.3 and 7.3 of this Agreement shall be deemed the
Confidential Information of the Party delivering such report.

 

Confidential Information of the Disclosing Party excludes any information that
the other Party or its Affiliates (the “Receiving Party”) can establish by
written records:

 

(a)           was known by the Receiving Party prior to the receipt from the
Disclosing Party;

 

(b)           was disclosed to the Receiving Party by a Third Party having the
right to do so;

 

(c)           was, or subsequently became, publicly known through no fault of
the Receiving Party, its Affiliates or any of the officers, directors, employees
or agents of the Receiving Party or its Affiliates; or

 

(d)           was concurrently or subsequently developed by personnel of the
Receiving Party without having had access to the Disclosing Party’s Confidential
Information.

 

1.33                           “Control” or “Controlled” means, with respect to
any Know-How or Patent Right, the possession by a Party or its Affiliate,
whether by ownership, license or otherwise (other than pursuant to a license
granted under this Agreement), of the ability to grant the right to access or
use, or to grant a license or a sublicense under, or to grant the right to
disclose or transfer, such Know-How or Patent Right, without violating the terms
of any agreement or other arrangement with, or the rights of, any Third Party;
provided, however, that any Know-How or Patent Rights licensed or acquired by
either Party after the Effective Date pursuant to an agreement with a Third
Party shall only be deemed to be Controlled by such Party if the Parties agree
to such addition in accordance with Section 2.8.

 

1.34                           “Cover”, “Covered” or “Covering” means, (a) with
respect to a patent, that, in the absence of a license granted to a Person under
a Valid Claim included in such patent, the practice by such Person of an
invention claimed in such patent would infringe such Valid Claim, or (b) with
respect to a patent application, that, in the absence of a license granted to a
Person under a Valid Claim included in such patent application, the practice by
such Person of an invention claimed in such patent application would infringe
such Valid Claim if such patent application were to issue as a patent.

 

1.35                           “Curable Elan Agreement Breach” has the meaning
set forth in Section 7.2(c)(i).

 

5

--------------------------------------------------------------------------------


 

1.36         “Curable Elan Agreement Cure” has the meaning set forth in
Section 7.2(c)(i).

 

1.37         “De Minimis Overage Amount” has the meaning set forth in
Section 5.6(a).

 

1.38         “Develop” or “Development” means discovery, research, preclinical
development, clinical development, and regulatory activities with respect to the
Compound and/or the Licensed Product, including test method development and
stability testing, design, compatibility testing, toxicology, animal efficacy
studies, invivo, exvivo and invitro studies, formulation, quality
assurance/quality control development, statistical analysis, conducting Clinical
Trials, regulatory affairs, product approval and registration, whether before or
after Regulatory Approval for the Licensed Product has been obtained.  For the
sake of clarity, “Development” includes any of the foregoing activities
conducted by any Third Party, including any Third Party physician, to whom a
Party or its Affiliates have provided financial or other consideration
(including providing the Compound or Licensed Product) in order for such Third
Party to conduct such activities (“Funded Development”).  For clarity,
“Development” shall not include any activities related to Manufacturing or
Commercialization of Licensed Product.

 

1.39         “Development Budget” has the meaning set forth in
Section 5.2(b)(iii).

 

1.40         “Development Collaboration Proposal” has the meaning set forth in
Section 5.4(b)(ii).

 

1.41         “Development Costs” means the costs and expenses incurred by a
Party or its Affiliates attributable to, or reasonably allocable to, the
Development of Licensed Product and that are consistent, if applicable, with the
Development Plan and costs for all other Development- related activities that
are deemed by the JDC to be useful for the Development of Licensed Product. 
“Development Costs” shall include (i) Out-of-Pocket Costs and (ii) FTE Costs of
internal personnel that are attributable or reasonably allocable to the
Development of Licensed Product determined in accordance with GAAP.

 

1.42         “Development Plan” has the meaning set forth in Section 5.2(c).

 

1.43         “Disposition” has the meaning set forth in Section 1.21.

 

1.44         “DMF” means a Drug Master File, as defined in 21 CFR
Section 314.420, as the same may be amended or re-promulgated from time to time,
or any successor filing or procedure and/or its foreign equivalents.

 

1.45         “Disclosing Party” has the meaning set forth in Section 1.32.

 

1.46         “Educational Materials and Activities” means any non-promotional
(a) printed materials, visual aids or other materials used to educate Third
Parties, including physicians and other medical personnel, and (b) continuing
education, seminars, exhibits, advisory boards, consulting meetings and other
medical affairs activities and efforts, in each case of clause (a) and (b),
relating to or directly or indirectly regarding the (x) Licensed Product in the
Field in the Territory or (y) except with respect to materials and activities
relating to and intended for the

 

6

--------------------------------------------------------------------------------


 

support of products of a Party and/or its Affiliates other than Licensed
Products, disease areas in which the Licensed Product might be used in the Field
in the Territory.

 

1.47         “Effective Date” has the meaning set forth in the preamble.

 

1.48         “Elan” means Elan Pharma International Limited and, as applicable,
its Affiliates and its successors and assigns.

 

1.49         “Elan Consent” means the consent among Acorda, Licensee and Elan,
dated on or about the Effective Date.

 

1.50         “Elan License Agreement” means the Amended and Restated License
Agreement between Elan (as assignee of Elan Corporation, plc) and Acorda, dated
September 26, 2003, as amended from time to time.

 

1.51         “Elan Know-How” means all Elan Know-How (as defined in the Elan
License Agreement) as licensed and provided to Acorda pursuant to the Elan
License Agreement.

 

1.52         “Elan Patent Rights” means all Patent Rights licensed to Acorda
under the Elan License Agreement, all of which Elan Patent Rights that are in
existence as of the Effective Date are included with certain other Patent Rights
Controlled by Acorda in Exhibit A.

 

1.53         “Elan Royalty Rate” has the meaning set forth in Section 8.3(b).

 

1.54         “Elan Supply Agreement” means the Supply Agreement between Elan (as
assignee of Elan Corporation, plc) and Acorda, dated September 26, 2003, as
amended from time to time.

 

1.55         “Elan Trademark” has the meaning set forth in Section 7.5(b)(iii).

 

1.56         “EMEA” means the European Medicines Agency or any successor agency
thereof.

 

1.57         “EU” means the European Union, as it may be expanded or contracted
from time to time, Iceland, Liechtenstein and Norway.

 

1.58         “Excess Overage Amount” has the meaning set forth in
Section 5.6(a).

 

1.59         “Exchange Act” has the meaning set forth in Section 13.5(a).

 

1.60         “Executive Officer” has the meaning set forth in Section 3.5(b).

 

1.61         “Expert Panel” has the meaning set forth in Section 3.5(c)(i).

 

1.62         “Exploit” and, with correlative meaning, “Exploitation” means to
Develop, Commercialize, make, have made, package, use, import, export, promote,
distribute, offer for sale, sell and otherwise exploit.

 

7

--------------------------------------------------------------------------------


 

1.63         “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

 

1.64         “Field” means the Treatment of all Indications and all forms of
administration in humans; provided, however, that if Licensee declines to
participate in the Development of an Indication or form of administration in
accordance with Section 5.4(b)(ii), such Indication and/or form of
administration (in such case, only with respect to the Indication for which the
form of administration is so Developed) shall no longer be deemed part of the
Field; provided, further, that notwithstanding anything in this Agreement, in no
event shall the following be excluded from the Field:  (a) oral administration
of the Licensed Product for the Treatment of MS or any sign or symptom of MS or
(b) the Treatment of any Indication through any dosage or form that also Treats
or can be reasonably expected to Treat MS or any sign or symptom of MS.  With
respect to any intellectual property rights licensed, owned or controlled by
Elan, the Field shall be limited to oral prescription medicine for the treatment
of humans and shall be subject to and limited by any contractual obligations of
Elan under the Technology Transfer and License Agreement dated July 26, 1999
between Merck & Co. Inc. and Elan (the “Merck/Elan Agreement”).

 

1.65         “First Commercial Sale” means, with respect to the Licensed Product
in a country in the Territory, the first sale, for use or consumption by the
general public, of the Licensed Product in such country by Licensee or its
Affiliate or Third Party Distributors after the granting by the relevant
Regulatory Authorities of Regulatory Approval of the Licensed Product in the
Field.  Sales or transfers of reasonable quantities of the Licensed Product for
Clinical Trial purposes or for compassionate or similar use, shall not be
considered a First Commercial Sale.

 

1.66         “FTE” shall mean [*****] hours of work devoted to or in support of
Development of the Licensed Product in accordance with the Development Plan that
is carried out by one or more employees, contract personnel or consultants of a
Party, measured in accordance with such Party’s normal time allocation practices
from time to time.  In no event shall an individual account for more than one
FTE year in any Calendar Year.

 

1.67         “FTE Cost” means, for any period, the FTE Rate multiplied by the
number of FTEs in such period.

 

1.68         “FTE Rate” means a rate of [*****] dollars ($[*****]) per FTE per
Calendar Year (pro-rated for the period beginning on the Effective Date and
ending at the end of the first Calendar Year) for personnel engaged in
Development activities. The FTE Rate is “fully burdened” and will cover employee
salaries and such facilities and equipment and other materials and services
including ordinary laboratory consumables procured from distributors of
laboratory products as they may use.

 

1.69         “Funded Development” has the meaning set forth in Section 1.38.

 

1.70         “GAAP” means United States Generally Accepted Accounting
Principles, consistently applied.

 

1.71         “Global Branding Strategy” has the meaning set forth in
Section 7.5(a).

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

8

--------------------------------------------------------------------------------


 

1.72         “Incumbent Board” has the meaning set forth in Section 1.21.

 

1.73         “IND” means an Investigational New Drug Application filed with the
FDA under 21 CFR Part 312 or similar foreign application or submission in any
country or group of countries for permission to conduct human clinical
investigations.

 

1.74         “Indemnified Party” means (a) Acorda, with respect to any claim for
which an Acorda Indemnitee is entitled to indemnification from Licensee pursuant
to Section 11.1, or (b) Licensee, with respect to any claim for which a Licensee
Indemnitee is entitled to indemnification from Acorda pursuant to Section 11.2.

 

1.75         “Indemnifying Party” has the meaning set forth in Section 11.3.

 

1.76         “Indication” shall mean any human disease or condition, or sign or
symptom of a human disease or condition.

 

1.77         “JCC” has the meaning set forth in Section 3.2.

 

1.78         “JDC” has the meaning set forth in Section 3.2.

 

1.79         “Joint IP” means Joint Know-How and Joint Patent Rights.

 

1.80         “Joint Know-How” means all Know-How invented, developed, conceived,
reduced to practice or authored jointly by or on behalf of Licensee or its
Affiliates, on the one hand, and Acorda or its Affiliates, on the other hand,
during the Term that arise out of or relate to this Agreement, including the
Exploitation of the Compound or Licensed Product.

 

1.81         “Joint Patent Rights” means all Patent Rights throughout the world
covering the Joint Know-How.

 

1.82         “Joint Steering Committee” or “JSC” means the joint steering
committee formed by the Parties as described in Section 3.1(a).

 

1.83         “Know-How” means any non-public information, ideas, data,
inventions, works of authorship, trade secrets technology, or materials,
including formulations, molecules, assays, reagents, compounds, compositions,
human or animal tissue, samples or specimens, and combinations or components
thereof, whether or not proprietary or patentable, and whether stored or
transmitted in oral, documentary, electronic or other form, including all
Regulatory Documentation.

 

1.84         “Law” means any law, statute, rule, regulation, ordinance,
regulatory guidance or other pronouncement having the effect of law, of any
federal, national, multinational, state, provincial, county, city or other
political subdivision, including (a) good clinical practices and adverse event
reporting requirements, guidance from the International Conference on
Harmonization or other generally accepted conventions, and all other rules,
regulations and requirements of the FDA and other applicable Regulatory
Authorities, (b) the Foreign Corrupt Practices Act of 1977, as amended, or any
comparable laws in any country, and (c) all export control laws.

 

9

--------------------------------------------------------------------------------


 

1.85         “LIBOR Rate” means, for any applicable interest period, the rate
per annum equal to the average of the one-month U.S. Dollar British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Thomson Reuters (or, if
Thomson Reuters does not publish quotations of BBA LIBOR, another commercially
available source providing quotations of BBA LIBOR as reasonably selected by
agreement of the Parties), with the average determined by adding the BBA LIBOR
for each day on which the BBA LIBOR is published during the applicable period,
divided by the number of such days during such period.  If such rate is not
available at such time for any reason, then the rate for that interest period
will be determined by such alternate method as reasonably selected by agreement
of the Parties.

 

1.86         “Licensed IP” means, collectively, Acorda IP and Acorda’s and its
Affiliates’ interest in Joint IP.

 

1.87         “Licensed Know-How” means, collectively, Acorda Know-How and
Acorda’s and its Affiliates’ interest in Joint Know-How.

 

1.88         “Licensed Patent Rights” means, collectively, Acorda Patent Rights
and Acorda’s and its Affiliates’ interest in Joint Patent Rights.

 

1.89         “Licensed Product” means any pharmaceutical product containing the
Compound, alone or in combination with other active or inactive components.  As
used in this Agreement, except where not appropriate in context, the Licensed
Product also means the Compound contained in the Licensed Product.

 

1.90         “Licensed Product Trade Dress” has the meaning set forth in
Section 7.5(b)(ii).

 

1.91         “Licensed Product Trademark” has the meaning set forth in
Section 7.5(b)(ii).

 

1.92         “Licensee” has the meaning set forth in the preamble.

 

1.93         “Licensee Change of Control Party” has the meaning set forth in
Section 1.21.

 

1.94         “Licensee Indemnitees” means Licensee, its Affiliates and the
directors, officers, employees and agents of Licensee and its Affiliates.

 

1.95         “Licensee IP” means, collectively, Licensee Know-How and Licensee
Patent Rights; provided, however, that Licensee IP specifically excludes Joint
IP.

 

1.96         “Licensee Know-How” means all Know-How that is Controlled by
Licensee or its Affiliates as of the Effective Date or that comes under the
Control of Licensee or its Affiliates during the Term, that arise out of or
relate to this Agreement and which (a) is at any time actually used or
anticipated or intended to be used by Licensee in connection with the
Development or Commercialization of the Licensed Product, (b) is the subject of
a joint Development activity conducted by or with the agreement of the Parties
in connection with the Development or Commercialization of the Licensed Product
or (c) Licensee otherwise agrees is Licensee Know-How; provided, however, that
Licensee Know-How specifically excludes Joint Know-How.

 

1.97         “Licensee Parent” means Biogen Idec, Inc.

 

10

--------------------------------------------------------------------------------

 

1.98                           “Licensee Patent Rights” means all Patent Rights
Controlled by Licensee or its Affiliates as of the Effective Date or that comes
under the Control of Licensee or its Affiliates during the Term, that arise out
of or relate to this Agreement and that (a) Cover the composition of the
Compound or the Licensed Product; (b) Cover the Licensee’s actual or anticipated
or intended use or Manufacture of the Compound or the Licensed Product; or
(c) Cover Licensee Know-How or the use thereof; provided, however, that Licensee
Patent Rights specifically excludes Joint Patent Rights.

 

1.99                           “Licensee Trademarks” has the meaning set forth
in Section 7.5(b)(ii).

 

1.100                     “Losses” has the meaning set forth in Section 11.1.

 

1.101                     “Major Market Countries” means the United Kingdom,
France, Germany, Italy, Spain and Japan.

 

1.102                     “Manufacture” or “Manufacturing” means, as applicable,
all activities associated with the production, manufacture, supply, processing,
filling, packaging, labeling, shipping, and storage of Licensed Product and/or
any components thereof, including process and formulation development, process
validation, stability testing, manufacturing scale-up, preclinical, clinical and
commercial manufacture and analytical development, product characterization,
quality assurance and quality control development, testing and release.

 

1.103                     “Marketing Authorization Application” or “MAA” means
an application to the appropriate Regulatory Authority for approval to sell the
Licensed Product (but excluding pricing approval) in any particular country or
regulatory jurisdiction in the EU, including such application filed with the
EMEA pursuant to the centralized procedure or with the applicable Regulatory
Authority of a country in the EU in accordance with the decentralized or mutual
recognition procedures or any other national approval procedure.

 

1.104                     “MS” means multiple sclerosis.

 

1.105                     “Merck/Elan Agreement” has the meaning set forth in
Section 1.64.

 

1.106                     “NDA” means a New Drug Application filed with the FDA
or similar foreign application or submission for Regulatory Approval, including
a MAA.

 

1.107                     “Net Sales” means the gross amounts invoiced by
Licensee and Licensee’s Affiliates and Third Party Distributors on sales or
other dispositions (excluding sales or dispositions for use in Clinical Trials
or other scientific testing or reasonable quantities of samples, in each case
for which Licensee, its Affiliates and its Third Party Distributors receive no
revenue) of the Licensed Product to unrelated Third Parties in bona fide
arm’s-length transactions, less only the following items to the extent included
in the gross invoiced sales price of such Licensed Product and not separately
invoiced:

 

(a)                                  trade, cash and quantity discounts actually
allowed and taken specifically with respect to sales or other dispositions of
the Licensed Product;

 

11

--------------------------------------------------------------------------------


 

(b)                                 tariffs, duties, excises and sales taxes
imposed upon and paid directly with respect to such sales or other dispositions
(reduced by any refunds of such taxes deducted in the calculation of Net Sales
for prior periods and, for the avoidance of doubt, no deduction shall be
permitted for income, withholding, corporate or similar taxes);

 

(c)                                  amounts repaid or credited by reason of
rejections, defects, recalls or returns (not to exceed [*****] of amounts
invoiced) or because of adjustments or billing errors;

 

(d)                                 amounts invoiced for freight, shipping,
insurance and other transportation expenses, provided, that, if a shipment
contains product(s) other than the Licensed Product, then a reasonable
allocation shall be made that does not allocate freight, shipping, insurance and
other transportation expenses disproportionately to the Licensed Product as
compared to such other product(s); and

 

(e)                                  government mandated rebates (such as those
granted pursuant to programs similar to any state or federal Medicare, Medicaid
or similar program).

 

There shall be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales.  The deductions set forth above
in this Section 1.107 shall be determined in accordance with GAAP, as
consistently applied by Licensee and Licensee’s Affiliates and Third Party
Distributors across all of their products.  The amounts set forth in clause
(a) above shall only be deducted from gross invoiced sales where gross invoiced
sales before deductions are non-discounted gross sales amounts.

 

Transfers of the Licensed Product among Licensee, Licensee’s Affiliates and
Licensee’s Third Party Distributors for the purpose of subsequent resale to
Third Parties will not generate Net Sales; with respect to such transfers, the
gross amounts invoiced in connection with the subsequent resale of the Licensed
Product to Third Parties will be included in the calculation of Net Sales.

 

In the event Licensee, its Affiliates or Third Party Distributors sells the
Licensed Product together with other products to Third Parties in a particular
country and the price attributable to the Licensed Product is less than the
average price of “arms length” sales of the Licensed Product alone in the
particular country for the reporting period in which such sales occur (such
sales to be excluded from the calculation of the average price of “arms length”
sales), Net Sales for any such sales shall be the average price of “arms length”
sales by Licensee, its Affiliates or Third Party Distributors of the Licensed
Product alone and in the country during the reporting period in which such sales
occur.  If the average price of “arms length” sale of the Licensed Product
cannot be determined in any given country, the Net Sales will be determined by
the value of the Licensed Product sold to similar customers in countries with
similar pricing and reimbursement structures and for similar quantities.  Any
dispute as to the determination of fair market value that cannot be resolved
through discussion between the Parties shall be determined in accordance with
Section 3.5(c)(iii).

 

Notwithstanding the foregoing, in the event a Licensed Product is sold as a
Combination Product, in determining the Acorda Royalty Rate due hereunder Net
Sales shall be calculated by [*****]. In the event no such separate sales are
made by Licensee or its Affiliates or Third Party

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

12

--------------------------------------------------------------------------------


 

Distributors, Net Sales of the Combination Product shall be calculated in a
manner to be negotiated and agreed upon by the Parties, reasonably and in good
faith, prior to any sale of such Combination Product, which shall be based upon
the respective fair market values of the active components of such Combination
Product.  If the Parties are unable to reach agreement regarding such issue
within thirty (30) days after commencing good faith negotiations, the issue
shall be referred to the JCC (and will be subject to dispute resolution in
accordance with Section 3.5(c)(iii)); provided, that, unless Acorda otherwise
agrees, in Acorda’s sole discretion, such negotiated method for calculating Net
Sales of a Combination Product shall not result in average per unit attributed
price for the Licensed Product, on a per unit of Combination Product basis, that
is less than [*****] of the average per unit price over the preceding [*****]
for which the Licensed Product was sold in such country as a non-combination
product.  For purposes of clarity, this paragraph shall not apply to the Elan
Royalty Rate.

 

1.108                     “Non-Breaching Party” has the meaning set forth in
Section 15.2(b).

 

1.109                     “Notifying Party” has the meaning set forth in
Section 6.2(b).

 

1.110                     “Out-of-Pocket Costs” means, with respect to certain
activities hereunder, direct expenses paid or payable by either Party or its
Affiliates to Third Parties and specifically identifiable and incurred to
conduct such activities for the Licensed Product (which may include items such
as general laboratory supplies used in Development or database acquisition or
expansion in accordance with Section 6.2(a)).

 

1.111                     “Party” means Acorda or Licensee, “Parties” means
Acorda and Licensee.

 

1.112                     “Patent Rights” means (a) patent applications
(including provisional applications); (b) any patents issuing from such patent
applications (including certificates of invention); (c) all patents and patent
applications based on, corresponding to or claiming the priority date(s) of any
of the foregoing; (d) rights derived from any of (a)-(c), including any
substitutions, extensions (including supplemental protection certificates),
registrations, confirmations, reissues, divisionals, continuations,
continuations-in-part, re-examinations, renewals, revalidations, revivals,
patents of addition and foreign counterparts thereof; and (e) all patents and
patent applications claiming overlapping priority therefrom.

 

1.113                     “Patent Term Extension” means any patent term
extension, adjustment or restoration or supplemental protection certificates.

 

1.114                     “Person” means any individual, corporation, limited or
general partnership, limited liability company, joint venture, trust,
unincorporated association, governmental body, authority, bureau or agency, or
any other entity or body.

 

1.115                     “Person Day” means eight (8) hours of work.

 

1.116                     “Pharmacovigilance Agreement” has the meaning set
forth in Section 6.2(f).

 

1.117                     “Phase 1 Clinical Trial” means a human clinical trial
that provides for the first introduction into humans of the Licensed Product and
that is intended to initially evaluate the

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

13

--------------------------------------------------------------------------------


 

safety, tolerance or pharmacological or antigenic effects of the Licensed
Product in human subjects, or that is otherwise described in 21 CFR
§312.21(a) or its foreign counterpart.

 

1.118                     “Phase 2 Clinical Trial” means a human clinical trial
that is intended to initially evaluate the dosing and effectiveness of the
Licensed Product, and to further evaluate the safety of the Licensed Product, or
that is otherwise described in 21 CFR §312.21(b) or its foreign counterpart.

 

1.119                     “Phase 3 Clinical Trial” means a human clinical trial
that is prospectively designed to demonstrate statistically whether the Licensed
Product is safe and effective to control, mitigate, prevent, treat or cure a
particular Indication in a manner sufficient to obtain Regulatory Approval to
market such Licensed Product, or that is otherwise described in 21 CFR
§312.21(c) or its foreign counterpart.

 

1.120                     “Phase 4 Clinical Trial”  means a human clinical trial
(other than a Phase 1 Clinical Trial, Phase 2 Clinical Trial or Phase 3 Clinical
Trial) which is conducted on the Licensed Product and after Regulatory Approval
of the Licensed Product has been obtained from an appropriate Regulatory
Authority, and includes (a) trials conducted voluntarily after Regulatory
Approval by one or both of the Parties for enhancing marketing or scientific
knowledge of an approved Indication or (b) trials conducted after Regulatory
Approval due to request or requirement of a Regulatory Authority or as a
condition of a previously granted Regulatory Approval.

 

1.121                     “Prior Confidentiality Agreement” means the
Confidential Disclosure Agreement between the Parties, dated March 16, 2009, as
amended on April 16, 2009.

 

1.122                     “Promotional Materials” means any printed or other
materials bearing the name (trade name or generic name) used to promote the
Licensed Product in any country in the world, including brochures, journal ads,
selling aids, posters, reprints, video or audio tapes, press releases, Internet
pages and websites, radio or television advertisements and textbooks created or
distributed by a Party, its Affiliates or, with respect to Acorda, its licensees
(other than Licensee) and, with respect to Licensee, its Third Party
Distributors, and any other items defined as labeling or advertisements in
accordance with applicable Law.

 


1.123                     “PROPOSED DEVELOPMENT PLAN AMENDMENT” HAS THE MEANING
SET FORTH IN SECTION 5.4(B)(I).


 

1.124                     “Publication” means any publication in a scientific
journal, any abstract to be presented to any scientific audience, any
presentation at any scientific conference, any other scientific presentation and
any other oral, written or electronic disclosure directed to a scientific
audience which pertains to the Compound, the Licensed Product or the use of the
Licensed Product.

 

1.125                     “Receiving Party” has the meaning set forth in
Section 1.32.

 

1.126                     “Reconciliation Payment” has the meaning set forth in
Section 5.6(c).

 

14

--------------------------------------------------------------------------------


 

1.127                     “Region” means each group of countries identified as a
“Region” in Exhibit G.

 

1.128                     “Regulatory Approval” means, with respect to a
pharmaceutical or biological product or medical device in a country or
regulatory jurisdiction, the act of a Regulatory Authority necessary for the
marketing and commercial sale of such product in such country or regulatory
jurisdiction (including pricing and/or reimbursement approval in any country in
which pricing and/or reimbursement approval is required by applicable Laws),
including the approval of a NDA by the FDA.

 

1.129                     “Regulatory Authority” means any applicable government
regulatory authority involved in the granting of Regulatory Approval for a
Licensed Product in a country or regulatory jurisdiction, including the FDA, the
EMEA and foreign equivalents thereof.

 

1.130                     “Regulatory Documentation” means, with respect to the
Compound and Licensed Product, all INDs or other regulatory applications
submitted to any Regulatory Authority, Regulatory Approvals, pre-clinical and
clinical data and information, regulatory materials, drug dossiers, master files
(including DMFs), and any other reports, records, regulatory correspondence and
other materials relating to Development or Regulatory Approval of the Compound
or Licensed Product including those materials necessary to Develop, Manufacture,
distribute, sell or otherwise Commercialize the Licensed Product, including any
information that relates to pharmacology, toxicology, chemistry, manufacturing
and controls data, batch records, safety and efficacy, and any safety database.

 

1.131                     “Regulatory Exclusivity” means, with respect to a
country, any exclusive marketing rights or data exclusivity rights conferred by
any applicable Regulatory Authority with respect to the Licensed Product in such
country, other than a Patent Right.

 

1.132                     “Right of Reference or Use” means a “Right of
Reference or Use” as that term is defined in 21 CFR §314.3(b), and any foreign
equivalents.

 

1.133                     “Royalty Term” means, with respect to the Licensed
Product and a country in the Territory, the period of time beginning on the
Effective Date and continuing until the earlier of (a) the termination of this
Agreement, pursuant to and to the extent set forth in Article 15, and (b) the
latest of (i) the expiration of the last Valid Claim of the Licensed Patent
Rights which Covers the Exploitation of the Licensed Product in such country;
(ii) fifteen (15) years after the First Commercial Sale of the Licensed Product
in such country; (iii) the expiration of Regulatory Exclusivity in such country;
and (iv) the existence of Competition (as defined in the Elan License Agreement)
in such country.

 

1.134                     “SEC” has the meaning set forth in Section 10.2(c).

 

1.135                     “Serious Adverse Drug Experience” has the meaning set
forth in Section 6.2(b).

 

1.136                     “Severed Clause” has the meaning set forth in
Section 16.10.

 

1.137                     “Specifications” means (a) with respect to the bulk
Licensed Product, the specifications for the bulk Licensed Product, as
determined pursuant to the Elan Supply

 

15

--------------------------------------------------------------------------------


 

Agreement and Section 6.3 of the Elan License Agreement and as may be amended in
accordance with the Supply Agreement, and (b) with respect to the packaging and
labeling for orders of the Licensed Product for sale in a particular country in
the Territory, the specifications therefor mutually agreed upon by the Parties
in accordance with the Supply Agreement.

 

1.138                     “Subject Disclosure” has the meaning set forth in
Section 10.4.

 

1.139                     “Supply Agreement” means the supply agreement entered
into by Acorda and Licensee as described in Section 2.7.

 

1.140                     “Term” has the meaning set forth in Section 15.1.

 

1.141                     “Terminated Country” means with respect to a
termination of this Agreement pursuant to Section 15.2, 16.2 or 16.4, as
applicable, (i) the country(ies) subject to such termination; (ii) with respect
to one or more Regions subject to such termination, all country(ies) in such
Region(s) and (iii) with respect to termination of this Agreement in its
entirety, all countries in the world.

 

1.142                     “Territory” means the world, excluding the Acorda
Territory.

 

1.143                     “Third Party” means any Person other than the Parties
and their Affiliates.

 

1.144                     “Third Party Distributor” has the meaning set forth in
Section 2.1(c)(i).

 

1.145                     “Time-Constrained Commercial Diligence Determination”
has the meaning set forth in Section 7.2(c)(ii).

 

1.146                     “Treatment” (or, when required by context, “Treat” or
“Treats”) means, with respect to an Indication, the treatment, control,
mitigation, prevention, cure or diagnosis of such Indication.

 

1.147                     “Unexpected Adverse Drug Experience” has the meaning
set forth in Section 6.2(b).

 

1.148                     “Valid Claim” means a claim (a) of any issued,
unexpired patent that has not been revoked or held unenforceable or invalid by a
decision of a court or governmental agency of competent jurisdiction from which
no appeal can be taken, or with respect to which an appeal is not taken within
the time (including any extensions) allowed for appeal, and that has not been
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (b) of any patent application that has been pending
less than [*****] from the earliest date on which such patent application claims
priority and which claim has not been irretrievably cancelled, withdrawn or
abandoned, provided, that, if, at any time after such [*****] period, a patent
issues from such patent application with such claim, such claim shall be a Valid
Claim, effective as of the date of issue of such patent.

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

16

--------------------------------------------------------------------------------


 

1.149                     Construction.  In construing this Agreement, unless
expressly specified otherwise;

 

(a)                                  references to Sections and Exhibits are to
sections of, and exhibits to, this Agreement;

 

(b)                                 except where the context otherwise requires,
use of either gender includes the other gender, and use of the singular includes
the plural and vice versa;

 

(c)                                  headings and titles are for convenience
only and do not affect the interpretation of this Agreement;

 

(d)                                 any list or examples following the word
“including” shall be interpreted without limitation to the generality of the
preceding words;

 

(e)                                  except where the context otherwise
requires, the word “or” is used in the inclusive sense;

 

(f)                                    all references to “dollars” or “$” herein
shall mean U.S. Dollars; and

 

(g)                                 each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and
provisions.

 

2.                                       LICENSES

 

2.1                                 Licenses to Licensee.

 

(a)                                  Licensed IP.  Subject to the terms and
conditions of this Agreement, Acorda hereby grants to Licensee and its
Affiliates during the Term an exclusive, royalty-bearing, non-sublicenseable
(except in accordance with Section 2.1(c)), non-transferable (except in
accordance with Section 16.1) license, under the Licensed IP, to (i) Exploit
(other than to make or have made) the Licensed Product in the Field in the
Territory and (ii) Develop the Licensed Product outside the Territory for the
sole purpose of Exploiting the Licensed Product in the Territory; provided, that
Licensee has first submitted a proposal to conduct such activity in accordance
with Section 5.4(b)(ii), and such proposal has been reviewed by the JDC and all
disputes regarding it, if any, have been resolved in accordance with
Section 3.5(c).

 

(b)                                 Trademarks and Trade Dress. Subject to the
terms and conditions of this Agreement, Acorda hereby grants to Licensee and its
Affiliates during the Term a non-exclusive, non-sublicenseable (except in
accordance with Section 2.1(c)), non-transferable (except in accordance with
Section 16.1) license to use the Licensed Product Trademarks and Licensed
Product Trade Dress solely to Exploit (other than to make or have made) the
Licensed Product in the Field in the Territory.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Sublicenses to Third Party Distributors.

 

(i)                                     Notwithstanding anything in this
Agreement to the contrary, Licensee and its Affiliates shall be permitted to
sublicense to a Third Party (such Third Party sublicensee, a “Third Party
Distributor”) the rights to distribute, import, market, promote and sell the
Licensed Product granted to Licensee in Sections 2.1(a) and 2.1(b) in a country
or countries in the Territory solely to the extent (A) with respect to any
Patent Rights or Know How of Elan, as permitted by Elan; (B) that neither
Licensee nor its Affiliates are distributing, marketing, promoting and selling
their own products, without the use of a Third Party distributor, in such
country or countries; (C) such rights are necessary for such Third Party
Distributor to distribute, market, promote and sell the Licensed Product in such
country or countries; and (D) Licensee agrees to reimburse Acorda and Elan in
respect of any adverse tax consequences for Acorda or Elan resulting from such
Third Party Distributor arrangement; provided, however that no Third Party
Distributor shall have the right to sublicense the rights granted to it in this
Section 2.1(c).

 

(ii)                                  Notwithstanding anything in this Agreement
to the contrary but subject to Elan’s consent, during the Term, Licensee and its
Affiliates shall be permitted to sublicense to a Third Party Distributor the
rights to package and label the Licensed Product in a country or countries in
the Territory solely to the extent that such rights are necessary for such Third
Party Distributor to package and label the Licensed Product in such country or
countries.  Acorda represents and warrants that Elan has agreed in writing to
consent to sublicenses to be granted under this Section 2.1(c)(ii) to the extent
provided in the Elan Consent.  Except to the extent set forth in
Section 2.1(c)(i) above, in no event shall a sublicense granted under this
Section 2.1(c)(ii) give a Third Party Distributor the rights to Commercialize a
Licensed Product.  Licensee shall provide to Acorda, and Acorda shall provide to
Elan, all amounts to which Elan is entitled under the Elan License Agreement and
the Elan Supply Agreement as a result of the granting of such rights to such
Third Party Distributor.

 

(iii)                               In the event that a Third Party Distributor
is entitled to access to Confidential Information disclosed by Acorda to
Licensee, the agreement between the Third Party Distributor and Licensee shall
contain obligations of confidentiality no less onerous than those set out in
this Agreement.  Acorda shall be furnished with a copy of the executed
sublicense or other agreement contemplated by this Section 2.1(c).  Any
sublicense permitted by this Section 2.1(c) shall be subject to the terms of
this Agreement, but excluding the right to grant a further sublicense, and must
be consistent with and require the Third Party Distributor to meet all
applicable obligations and requirements of this Agreement and the Acorda Third
Party Agreements.  Licensee shall ensure that Acorda and Elan shall have the
same rights of audit and inspection with respect to a Third Party Distributor as
granted to Acorda and Elan, respectively, pursuant to this Agreement concerning
Licensee.  Licensee shall remain responsible for all acts and omissions of any
Third Party Distributor as if such acts and omissions were by Licensee.  Any
sublicense or other agreement permitted by this Section 2.1(c) shall
automatically and immediately terminate to the extent of termination of this
Agreement in whole or as to the relevant country or countries.

 

18

--------------------------------------------------------------------------------


 

2.2                                 Limitation on License Grants.

 

(a)                                  In the event that Licensee or its
Affiliates wish to Exploit a Combination Product for the treatment of spinal
cord injury, Licensee shall seek the prior written consent of Acorda to extend
the licenses granted by Acorda to Licensee pursuant to this Agreement to Exploit
such Combination Product.  Acorda shall not withhold consent to a request by
Licensee under this Section 2.2(a) unless Elan withholds its consent under the
Elan License Agreement to extend such license.  In the event that Acorda’s
consent is furnished, the Parties shall negotiate in good faith the terms of an
agreement with respect to such Combination Product, including, where applicable,
such amendments as are appropriate to this Agreement.  If the Parties are unable
to reach agreement on such terms, the matter shall be referred to resolution in
accordance with Section 3.5(c)(iii).

 

(b)                                 Third Party Agreements.  Licensee
acknowledges and agrees that it has received a copy of the Acorda Third Party
Agreements listed in Exhibit D, including the Elan License Agreement, and that
the rights, licenses and sublicenses granted by Acorda to Licensee in this
Agreement are subject to the terms of the Acorda Third Party Agreements and the
rights granted to the Third Party counterparties thereunder.  Licensee covenants
to comply with, and to cause its Affiliates and Third Party Distributors to
comply with, the Acorda Third Party Agreements, and to take any action
reasonably requested by Acorda, to prevent any potential breach of any terms of
such Acorda Third Party Agreements.  To the extent there is a conflict between
the terms of any Acorda Third Party Agreement and the rights granted to licensee
hereunder, the terms of such Acorda Third Party Agreement shall control solely
with respect to the Patent Rights and Know-How owned or controlled by such Third
Party licensor.

 

(c)                                  Restrictive Covenants.

 

(i)                                     Subject to the rights granted to
Licensee, its Affiliates and its Third Party Distributors in Section 2.1 and
applicable Law, Licensee hereby covenants and agrees that it shall not (and
shall cause its Affiliates and its Third Party Distributors not to), either
directly or indirectly (A) Exploit the Licensed Product outside the Territory or
Field, including through the actions of key opinion leaders, or (B) market,
detail, promote, offer to sell, sell, have sold, distribute or export the
Licensed Product to any purchaser if Licensee, its Affiliate or Third Party
Distributor knows or has reason to believe that such purchaser intends to
market, detail, promote, offer to sell, sell, have sold, distribute or export
the Licensed Product outside the Territory or outside the Field.  If Licensee
knows or should reasonably suspect that a customer or distributor, or a
customer’s distributor or customer, is engaged in the sale or distribution of
the Licensed Product for use outside the Territory or outside the Field, then
Licensee shall (1) within three (3) Business Days of gaining knowledge, or a
reasonable suspicion, of such activities notify Acorda regarding such activities
and provide all information that Acorda may reasonably request concerning such
activities and (2) take all reasonable steps (including cessation of sales to
such customer) necessary to limit such sale or distribution for use outside the
Territory or outside the Field.  All inquiries or orders received by Licensee,
its Affiliates or its Third Party Distributors for the Licensed Product to be
delivered outside the Territory or outside the Field shall be referred to
Acorda.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  Subject to the rights granted to Acorda
and its Affiliates in Section 2.4 and applicable Law, Acorda hereby covenants
and agrees that it shall not (and shall cause its Affiliates not to), either
directly or indirectly, (A) Exploit the Licensed Product in the Field outside
the Acorda Territory, including through the actions of key opinion leaders or
(B) market, detail, promote, offer to sell, sell, have sold, distribute or
export the Licensed Product to any purchaser if Acorda or its Affiliate, knows
or has reason to believe that such purchaser intends to market, detail, promote,
offer to sell, sell, have sold, distribute or export the Licensed Product in the
Field outside the Acorda Territory.  If Acorda knows or should reasonably
suspect that a customer or distributor, or a customer’s distributor or customer,
is engaged in the sale or distribution of the Licensed Product for use in the
Field outside the Acorda Territory, then Acorda shall (1) within three
(3) Business Days of gaining knowledge, or a reasonable suspicion, of such
activities notify Licensee regarding such activities and provide all information
that Licensee may reasonably request concerning such activities and (2) take all
reasonable steps (including cessation of sales to such customer) necessary to
limit such sale or distribution for use in the Field outside the Acorda
Territory.  All inquiries or orders received by Acorda or its Affiliates for the
Licensed Product in the Field to be delivered outside the Acorda Territory shall
be referred to Licensee.

 

(iii)                               Licensee shall, and shall require its
Affiliates and Third Party Distributors to, use Commercially Reasonable Efforts
to prevent importation of the Licensed Product into the Acorda Territory, and to
use (A) those methods commonly used in the industry for such purpose, including,
to the extent reasonably practical, by using different packaging for the
Licensed Product in the Territory than that used in the Acorda Territory, and
(B) those methods commonly used by Licensee for such purpose, including
(1) providing Forecasts (as defined in the Supply Agreement) for supply in each
country (including Canada) in the Territory that is generally known to be a
source for prescription drugs for purchase for importation to the Acorda
Territory, on a country-by-country basis, based on a reasonable assessment of
the number of units of Licensed Product expected to be prescribed for use by
patients in such country, and (2) limiting the amount of Licensed Product
shipped to each country in the Territory from which importation into the Acorda
Territory is likely to occur to the percentage of Licensed Product reasonably
anticipated to be sold for use in such country, based on such Forecasts provided
in the preceding subclause (1).  Licensee shall use Commercially Reasonable
Efforts to monitor exports of Licensed Products from the Territory, using
methods commonly used in the industry for such purpose and those methods
commonly used by Licensee for such purpose, including the utilization of a stock
management program.  Licensee shall promptly inform Acorda of any exports of
Licensed Products from the Territory and Licensee’s actions taken to prevent
such exports.  Licensee shall, and shall require its Affiliates and Third Party
Distributors to, take any actions which are reasonably requested by Acorda in
writing and permitted by applicable Laws, to prevent exports of Licensed
Products from the Territory.  Failure of Licensee to take such action shall be
deemed a material breach of this Agreement.

 

(iv)                              To help ensure adequate supply within Canada
and to comply with Licensee’s obligation to sell Licensed Product only in the
Territory, the Parties agree that, in the event Acorda reasonably believes that
the quantity of Licensed Product requested by Licensee pursuant to a Forecast
(as defined in the Supply Agreement) for supply in Canada in a [*****] period
exceeds a reasonably necessary amount or Acorda otherwise in good faith has
concerns

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

20

--------------------------------------------------------------------------------

 

that Licensee’s sale of Licensed Product is impacting the sales of Licensed
Product in the Acorda Territory, Acorda shall be entitled to refer such dispute
to the Executive Officers of the Parties for resolution.  In the event that the
Executive Officers cannot reach agreement on the matter, the matter will be
referred to an Expert Panel composed of individuals with expertise in commercial
matters for final binding resolution in accordance with the procedures set forth
in Section 3.5(c)(iii).

 

2.3           Acknowledgments Regarding Know-How.  Licensee acknowledges that
the Licensed Know-How comprises valuable trade secrets and other proprietary
information and that the royalties set forth in Section 8.3 with respect to such
Licensed Know-How are fair and reasonable compensation for the rights granted
hereunder to such Licensed Know-How.

 

2.4           Grants to Acorda.

 


(A)           LICENSES TO ACORDA.   SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, LICENSEE GRANTS TO ACORDA AND ITS AFFILIATES (I) AN EXCLUSIVE,
ROYALTY-FREE, SUBLICENSEABLE, NON-TRANSFERABLE (EXCEPT IN ACCORDANCE WITH
SECTION 16.1) LICENSE, UNDER LICENSEE IP AND LICENSEE’S AND ITS AFFILIATES’
INTERESTS IN JOINT IP, TO EXPLOIT THE LICENSED PRODUCT IN THE ACORDA TERRITORY;
(II) AN EXCLUSIVE, ROYALTY-FREE, SUBLICENSEABLE, NON-TRANSFERABLE (EXCEPT IN
ACCORDANCE WITH SECTION 16.1) LICENSE, UNDER LICENSEE IP AND LICENSEE’S AND ITS
AFFILIATES’ INTERESTS IN JOINT IP, TO EXPLOIT THE LICENSED PRODUCT OUTSIDE THE
FIELD IN THE TERRITORY; AND (III) AN EXCLUSIVE, ROYALTY-FREE, SUBLICENSEABLE,
NON-TRANSFERABLE (EXCEPT IN ACCORDANCE WITH SECTION 16.1) LICENSE, UNDER
LICENSEE IP AND LICENSEE’S AND ITS AFFILIATES’ INTERESTS IN JOINT IP, TO EXPLOIT
THE LICENSED PRODUCT INSIDE THE TERRITORY FOR PURPOSES OF EXERCISING ACORDA’S
RIGHTS SET FORTH IN SECTION 2.5(A).


 


(B)           COVENANT NOT TO SUE.  LICENSEE, ON BEHALF OF ITSELF AND ITS
AFFILIATES AND THIRD PARTY DISTRIBUTORS, HEREBY COVENANTS NOT TO SUE ACORDA, OR
ITS AFFILIATES, LICENSEES, CONTRACTORS, DISTRIBUTORS OR CUSTOMERS, IN THE EVENT
THAT THE EXPLOITATION OF THE LICENSED PRODUCT, AS IT EXISTS AS OF THE EFFECTIVE
DATE OR AS DEVELOPED IN ACCORDANCE WITH AND PURSUANT TO SECTION 5.4 OF THIS
AGREEMENT (I) IN THE ACORDA TERRITORY, (II) OUTSIDE THE FIELD IN THE TERRITORY
OR (III) IN THE TERRITORY FOR PURPOSES OF EXERCISING ACORDA’S RIGHTS SET FORTH
IN SECTION 2.5(A), BY ACORDA OR ITS AFFILIATES, LICENSEES, CONTRACTORS OR
DISTRIBUTORS, WOULD, IN SUCH CASE, INFRINGE A CLAIM OF ANY PATENT RIGHTS WHICH
LICENSEE, ITS AFFILIATES OR THIRD PARTY DISTRIBUTORS OWN OR CONTROL AS OF THE
EFFECTIVE DATE AND WHICH PATENT RIGHTS ARE NOT COVERED BY THE GRANT IN SECTION
2.4(A).


 

2.5           Retained Rights.

 

(a)           Except as expressly provided in Sections 2.1 and 7.5(b), all
rights in and to the Acorda IP, and any trademarks or other Patent Rights or
Know-How of Acorda and its Affiliates, are hereby retained by Acorda and its
Affiliates or its licensors, as applicable.  Notwithstanding Section 2.1, Acorda
retains the right to Develop, Manufacture and have Manufactured Licensed Product
in the Territory for the sole purpose of Developing and Manufacturing the
Licensed Product for sale, offer for sale, use or distribution in, and
importation into, the Acorda Territory or outside the Field in the Territory or
for sale to Licensee and its Affiliates and Third Party Distributors.

 

21

--------------------------------------------------------------------------------


 

(b)           Except as expressly provided in Sections 2.4, 7.5(b) and 15.3, all
rights in and to the Licensee IP, and any trademarks or other Patent Rights or
Know-How of Licensee and its Affiliates, are hereby retained by Licensee and its
Affiliates.

 

(c)           Acorda and Licensee acknowledge that Elan retains, and the
Development activities conducted by the Parties pursuant to this Agreement shall
not limit, Elan’s rights with respect to the Elan Know-How and Elan Patent
Rights as set forth in the Elan License Agreement.

 

2.6           Non-Compete.

 

(a)           Restriction on Licensee.  During the Term, and for a period of
[*****] following the Term, Licensee agrees not to, and shall cause its
Affiliates not to, directly or indirectly, including through any ownership
interest (other than through an ownership interest of [*****] or less of a
public company), Exploit any Competing Licensed Product in any country.  For the
avoidance of doubt, Licensee may, during the Term, Exploit (other than to make
or have made) Licensed Product solely as provided in this Agreement.

 

(b)           Restriction on Acorda.  During the Term, and for a period of
[*****] following the Term, Acorda agrees not to, and shall cause its Affiliates
not to, directly or indirectly, including through any ownership interest (other
than through an ownership interest of [*****] or less of a public company),
Exploit any Competing Licensed Product in the Territory.  For the avoidance of
doubt, Acorda may, during the Term and thereafter, Exploit Licensed Product (i)
in the Acorda Territory, and (ii) in the Territory as provided in Section 2.5(a)
or following termination of this Agreement.

 

2.7           Supply Agreement.  Contemporaneously with the execution of this
Agreement, the Parties have entered into a supply agreement, in the form set
forth in Exhibit E, pursuant to which Acorda will supply the Licensed Product to
Licensee.  Licensee shall purchase all of its and its Affiliates’ and Third
Party Distributors’ requirements for the Licensed Product from Acorda to the
extent required under the Supply Agreement.

 

2.8           In-Licensed Technology.

 

(a)           After the Effective Date, if either Party, its Affiliates or, in
the case of Licensee, its Third Party Distributors, identify the need for, or
are otherwise offered, a license, covenant not to sue or similar rights to Third
Party Patent Rights or Know-How that such Party, its Affiliates or, in the case
of Licensee, its Third Party Distributors, in good faith believes are (i)
necessary to avoid infringement or misappropriation of such Patent Right or
Know-How based on the Exploitation of the Licensed Product in the Field in the
Territory or (ii) necessary or useful for the Exploitation of the Licensed
Product in the Field in the Territory, prior to commencing negotiations or
entering into an agreement with respect to any such Third Party license or
covenant, such Party shall promptly notify the other Party.  The Parties shall
thereafter conduct good faith discussions regarding whether such Third Party
Patent Rights or Know-How are necessary or useful for the Exploitation of the
Licensed Product.

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

22

--------------------------------------------------------------------------------


 

(b)           If the Parties agree that such Third Party Patent Rights or
Know-How are necessary or useful for the Exploitation of the Licensed Product in
the Field in the Territory, Acorda shall have the first right to in-license such
rights on a worldwide basis; provided, however that no definitive license
agreement shall be signed by either Party with regard to such rights without the
other Party’s written consent, which shall not be unreasonably withheld or
delayed.  The Parties shall share in the costs of such in-licensed rights as
follows:

 

(i)            Each Party shall pay [*****] of any up-front license fee or other
acquisition cost and milestones based on the principle that such rights in the
Acorda Territory constitute [*****] of such cost and such rights in the
Territory constitute [*****] of such cost; provided that if such Third Party
license rights are available only in one Party’s territory, such Party shall be
responsible for [*****] of such costs.  Notwithstanding anything in this Section
2.8(b)(i) to the contrary, if such Third Party license rights are available,
necessary or useful in a portion of, but not in the entirety of, a Party’s
territory, the Parties shall conduct good faith negotiations regarding the
appropriate percentage of acquisition costs to be paid by each Party.

 

(ii)           Regardless of which Party licenses such rights, (A) each Party
shall pay to the applicable Third Party licensor (or as applicable, to the
licensing Party for delivery to such Third Party) [*****] royalties payable in
respect of sales of products by such Party, its Affiliates, Third Party
Distributors or sublicensees and (B) to the extent the Parties agree, or to the
extent it is decided pursuant to Section 2.8(d), that such in-licensed rights
are necessary to Exploit the Licensed Product in the Field and in the Territory
without infringing such Third Party Patent Rights, Licensee shall reduce the
royalty paid to Acorda pursuant to Section 8.3(a) in accordance with Section
8.3(c).  The Party that receives a sublicense from the other Party under such
Third Party Patent Rights or Know-How shall submit payment to the licensing
Party of all payments due under Section 2.8(b)(i) and this Section 2.8(b)(ii)
promptly (but no later than fifteen (15) days after) receipt of a written
request from the licensing Party.

 

(iii)          If Acorda is the Party to license such rights, Acorda’s agreement
with such licensor shall thereafter be considered an Acorda Third Party
Agreement and such Patent Rights and Know-How shall be included in the Acorda IP
licensed hereunder.

 

(c)           To the extent that after the Effective Date either Party enters
into an agreement with a Third Party pursuant to which such Party in-licenses
intellectual property that is sublicensed to the other Party, the in-licensing
Party shall provide a copy of the in-license agreement to the other Party.

 

(d)           If the Parties disagree on whether Third Party Patent Rights or
Know-How are necessary or useful for the Exploitation of the Licensed Product in
the Field in the Territory, the matter shall be referred to the JDC and any
disputes elevated from the JDC shall be resolved in accordance with Section
3.5(c)(iii).

 


2.9           SECTION 365(N) OF THE BANKRUPTCY CODE.  ALL RIGHTS AND LICENSES
GRANTED UNDER OR PURSUANT TO ANY SECTION OF THIS AGREEMENT ARE AND WILL
OTHERWISE BE DEEMED TO BE FOR PURPOSES OF SECTION 365(N) OF THE UNITED STATES
BANKRUPTCY CODE (TITLE 11, U.S. CODE), AS AMENDED (THE “BANKRUPTCY CODE”),
LICENSES OF RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED IN SECTION 101(35A) OF
THE BANKRUPTCY CODE.  THE PARTIES WILL RETAIN AND MAY FULLY EXERCISE ALL OF

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

23

--------------------------------------------------------------------------------


 


THEIR RESPECTIVE RIGHTS AND ELECTIONS UNDER THE BANKRUPTCY CODE.  EACH PARTY
AGREES THAT THE OTHER PARTY, AS LICENSEE OF SUCH RIGHTS UNDER THIS AGREEMENT,
WILL RETAIN AND MAY FULLY EXERCISE ALL OF ITS RIGHTS AND ELECTIONS UNDER THE
BANKRUPTCY CODE OR ANY OTHER PROVISIONS OF APPLICABLE LAW OUTSIDE THE UNITED
STATES THAT PROVIDE SIMILAR PROTECTION FOR “INTELLECTUAL PROPERTY.”  THE PARTIES
FURTHER AGREE THAT, IN THE EVENT OF THE COMMENCEMENT OF A BANKRUPTCY PROCEEDING
BY OR AGAINST A PARTY UNDER THE U.S. BANKRUPTCY CODE OR ANALOGOUS PROVISIONS OF
APPLICABLE LAW OUTSIDE THE UNITED STATES, THE OTHER PARTY WILL BE ENTITLED TO A
COMPLETE DUPLICATE OF (OR COMPLETE ACCESS TO, AS APPROPRIATE) SUCH INTELLECTUAL
PROPERTY AND ALL EMBODIMENTS OF SUCH INTELLECTUAL PROPERTY, WHICH, IF NOT
ALREADY IN SUCH PARTY’S POSSESSION, WILL BE PROMPTLY DELIVERED TO IT UPON SUCH
PARTY’S WRITTEN REQUEST THEREOF.  ANY AGREEMENTS SUPPLEMENTAL HERETO WILL BE
DEEMED TO BE “AGREEMENTS SUPPLEMENTARY TO” THIS AGREEMENT FOR PURPOSES OF
SECTION 365(N) OF THE BANKRUPTCY CODE.


 

3.             GOVERNANCE

 

3.1           Joint Steering Committee.

 

(a)           The Parties shall establish a Joint Steering Committee within
thirty (30) days after the Effective Date that will have the responsibility for
the overall coordination and oversight of the Parties’ activities under this
Agreement.  As soon as practicable following the Effective Date (but in no event
more than thirty (30) days following the Effective Date), each Party shall
designate its initial representatives on the JSC.  One (1) representative from
each Party shall alternate in acting as the chairperson of the JSC for one
Calendar Year term, with Acorda’s representative chairing the JSC for the first
Calendar Year.  The chairperson shall not have any greater authority than any
other representative on the JSC and shall conduct the following activities of
the Joint Steering Committee: (a) calling meetings of the JSC, (b) preparing and
issuing minutes of each such meeting within thirty (30) days thereafter, and (c)
preparing and circulating an agenda for the upcoming meeting; provided, that the
chairperson shall include any agenda items proposed by the Party of which the
chairperson is not a representative.

 

(b)           Responsibilities.  The JSC shall have responsibility for:  (i)
attempting to resolve any disputes and to consider any other issues brought to
its attention by the Parties (including disputes regarding any proposed
amendments to the Development Plan or the Commercialization Plan); and (ii)
performing such other functions as appropriate to further the purposes of this
Agreement, as mutually agreed upon by the Parties in writing.

 

3.2           Subcommittees.  Acorda and Licensee may establish such
subcommittees of the JSC as deemed necessary by the Parties.  Each such
subcommittee shall consist of the same number of representatives designated by
each Party, which number shall be mutually agreed by the Parties.  Each Party
shall be free to change its representatives on notice to the other or to send a
substitute representative to any subcommittee meeting; provided, however, that
each Party shall ensure that at all times during the existence of any
subcommittee, its representatives on such subcommittee are appropriate in terms
of expertise and seniority for the then-current stage of Development and
Commercialization of the Licensed Product in the Field in the Territory.  Except
as expressly provided in this Agreement, no subcommittee shall have the
authority to bind the Parties hereunder and each subcommittee shall report to,
and any decisions shall be

 

24

--------------------------------------------------------------------------------


 

made by, the JSC, subject to Section 3.5.  The initial two subcommittees of the
JSC will be the joint development committee (the “JDC”) and the joint
commercialization committee (“JCC”).

 

(a)           Joint Development Committee.

 

(i)            The JDC shall oversee Development of the Licensed Product in the
Field in the Territory and any joint Development activities undertaken by the
Parties.  As soon as practicable following the Effective Date (but in no event
more than thirty (30) days following the Effective Date), each Party shall
designate its initial representatives on the JDC.  Acorda shall appoint a person
from among its representatives on the JDC to serve as the chairperson of the
JDC.  The chairperson shall coordinate administrative activities of the JDC, but
shall not have any greater authority than any other representative on the JDC. 
Each Party shall be free to change its representatives on notice to the other or
to send a substitute representative to any JDC meeting; provided, however, that
each Party shall ensure that at all times during the existence of the JDC, its
representatives on the JDC are appropriate in terms of expertise and seniority
(including at least one member of senior management) for the then-current stage
of Development of the Licensed Product in the Field in the Territory and have
the authority to bind such Party with respect to matters within the purview of
the JDC.

 

(ii)           Responsibilities.  The JDC shall have responsibility for (A)
setting overall strategic objectives and plans related to the Development of the
Licensed Product in the Field in the Territory; (B) reviewing and approving, as
applicable, the Development Plan, and any amendments or revisions thereto,
including any joint Development activity and all Licensee Development reports
provided in accordance with Section 5.3 for the Licensed Product in the Field
for the Territory; (C) monitoring each Party’s performance against the
then-current Development Plan; (D) reviewing, commenting on and approving, as
necessary, any Clinical Trial Summary or Clinical Trial protocol submitted by a
Party to the JDC in accordance with Section 5.7; (E) reviewing and approving the
Pharmacovigilance Agreement in accordance with Section 6.2; (F) reviewing and
approving Licensee’s regulatory strategies for the Licensed Product in the Field
for the Territory; (G) reviewing Development activities for Licensed Product for
the Territory that may impact Development of the Licensed Product by Acorda for
the Acorda Territory; (H) reviewing Development activities for the Licensed
Product for the Acorda Territory that Acorda submits to the JDC in accordance
with its reporting obligations under Section 5.3(b); and (I) facilitating the
exchange of information between the Parties under this Agreement regarding the
strategy for implementing the Development activities, including sharing
Development data created pursuant to this Agreement and establishing procedures
for the efficient sharing of information and materials necessary for the
Parties’ Development of the Licensed Product for the Field in the Territory; and
(J) such other responsibilities as may be assigned to the JDC pursuant to this
Agreement or as may be mutually agreed upon by the Parties from time to time.

 

(b)           Joint Commercialization Committee.

 

(i)            The JCC shall oversee Commercialization of the Licensed Product
in the Field in the Territory.  As soon as practicable following the Effective
Date (but in no event more than thirty (30) days following the Effective Date),
each Party shall designate its initial representatives on the JCC.  Licensee
shall appoint a person from among its representatives to

 

25

--------------------------------------------------------------------------------


 

serve as the chairperson of the JCC.  The chairperson shall coordinate
administrative activities of the JCC, but shall not have any greater authority
than any other representative on the JCC.  Each Party shall be free to change
its representatives on notice to the other or to send a substitute
representative to any JCC meeting; provided, however, that each Party shall
ensure that at all times during the existence of the JCC, its representatives on
the JCC are appropriate in terms of expertise and seniority (including at least
one member of senior management) for the then-current stage of Commercialization
of Licensed Product in the Field in the Territory and have the authority to bind
such Party with respect to matters within the purview of the JCC.

 

(ii)           Responsibilities.  The JCC shall have responsibility for (A)
setting overall strategic objectives and plans related to Commercialization of
Licensed Product in the Field in the Territory; (B) reviewing, commenting on and
approving the Commercialization Plan; (C) reviewing, commenting on or approving,
as necessary, any Promotional Materials and/or Educational Materials and
Activities submitted by a Party to the JCC in accordance with Section 5.8; (D)
monitoring Licensee’s performance against the then-current Commercialization
Plan; (E) reviewing Commercialization issues for Licensed Product in the Field
in the Territory that will have an impact on Commercialization of Licensed
Product in the Acorda Territory; (F) reviewing Commercialization activities for
the Licensed Product in the Acorda Territory that Acorda submits to the JCC in
accordance with its reporting obligations under Section 7.3(b); (G) providing a
forum for the Parties to discuss the Commercialization of the Licensed Product
in the Field in the Territory in the broader context of the Global Branding
Strategy; and (H) such other responsibilities as may be assigned to the JCC
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.  Notwithstanding anything to the contrary in this Agreement,
Licensee, its Affiliates and its Third Party Distributors, as applicable, shall
determine the price at which Licensee, its Affiliates and its Third Party
Distributors offer for sale and sell the Licensed Product in the Field in the
Territory and Acorda, its Affiliates, licensees and distributors, as applicable
shall determine the price at which Acorda, its Affiliates, licensees and
distributors offer for sale and sell Licensed Product in the Acorda Territory or
outside the Field (to the extent it is reasonably possible to obtain a separate
price for that Indication outside the Field in the Territory).

 

3.3           Committee Membership.

 


(A)           GENERAL.  ACORDA AND LICENSEE SHALL EACH DESIGNATE THREE (3)
REPRESENTATIVES TO SERVE ON EACH OF THE JSC, JDC AND JCC BY WRITTEN NOTICE TO
THE OTHER PARTY.  EITHER PARTY MAY DESIGNATE A SUBSTITUTE FOR ANY OF ITS
REPRESENTATIVES WHO IS UNABLE TO BE PRESENT AT A MEETING.  FROM TIME TO TIME
EACH PARTY MAY REPLACE ITS REPRESENTATIVES BY WRITTEN NOTICE TO THE OTHER PARTY
SPECIFYING THE PRIOR REPRESENTATIVE(S) AND THEIR REPLACEMENT(S).  EACH PARTY
SHALL ENSURE THAT AT ALL TIMES DURING THE EXISTENCE OF THE JSC, JDC AND JCC, ITS
REPRESENTATIVES ON SUCH COMMITTEE ARE APPROPRIATE IN TERMS OF EXPERTISE AND
SENIORITY (INCLUDING AT LEAST ONE MEMBER OF SENIOR MANAGEMENT) FOR THE
THEN-CURRENT STAGE OF DEVELOPMENT AND COMMERCIALIZATION OF THE LICENSED PRODUCT
IN THE FIELD IN THE TERRITORY AND HAVE THE AUTHORITY TO BIND SUCH PARTY WITH
RESPECT TO MATTERS WITHIN THE PURVIEW OF THE JSC, JDC OR JCC, AS APPLICABLE. 
EACH PARTY’S REPRESENTATIVES AND ANY SUBSTITUTE FOR A REPRESENTATIVE SHALL BE
BOUND BY THE OBLIGATIONS OF CONFIDENTIALITY SET FORTH IN ARTICLE 10.

 

26

--------------------------------------------------------------------------------


 


(B)           APPOINTMENT IS A RIGHT.  THE APPOINTMENT OF MEMBERS OF THE JSC,
JDC, JCC AND ANY OTHER SUBCOMMITTEE OF THE JSC IS A RIGHT OF EACH PARTY AND NOT
AN OBLIGATION AND SHALL NOT BE A “DELIVERABLE” AS REFERENCED IN ANY EXISTING
AUTHORITATIVE ACCOUNTING LITERATURE.  EACH PARTY SHALL BE FREE TO DETERMINE NOT
TO APPOINT MEMBERS TO THE JSC, JDC, JCC OR ANY OTHER SUBCOMMITTEE OF THE JSC.


 


(C)           CONSEQUENCE OF NON-APPOINTMENT.  IF A PARTY DOES NOT APPOINT
MEMBERS OF THE JSC, JDC, JCC OR ANY OTHER SUBCOMMITTEE OF THE JSC, IT SHALL NOT
BE A BREACH OF THIS AGREEMENT, NOR SHALL ANY CONSIDERATION BE REQUIRED TO BE
RETURNED, AND UNLESS AND UNTIL SUCH MEMBERS ARE APPOINTED, ALL DECISIONS AND
OBLIGATIONS WITHIN THE PURVIEW OF SUCH COMMITTEE SHALL HENCEFORTH BE HANDLED
DIRECTLY BETWEEN THE PARTIES; PROVIDED, THAT, IN THE EVENT OF ANY DISPUTES
BETWEEN THE PARTIES, THE DISPUTE RESOLUTION PROCEDURES SET FORTH IN SECTIONS
3.5(B), (C) AND (D) SHALL CONTINUE TO APPLY (SUBSTITUTING IN THE PROVISIONS OF
SECTIONS 3.5(B), (C) AND (D) REFERENCES TO “THE PARTIES” INSTEAD OF “THE JSC” OR
“THE JOINT STEERING COMMITTEE”).


 

3.4           Committee Meetings.  The JSC, JDC and JCC shall each hold at least
one (1) meeting per Calendar Quarter at such times during such Calendar Quarter
as the chairperson elects to do so.  Meetings of the JSC, JDC and JCC,
respectively, shall be effective only if at least one (1) representative of each
Party is present or participating.  The JSC, JDC and JCC may meet either (i) in
person at either Party’s facilities or at such locations as the Parties may
otherwise agree or (ii) by audio or video teleconference; provided, that no less
than one (1) meeting of the JSC, JDC or JCC, as applicable, during each Calendar
Year shall be conducted in person.  Other representatives of each Party involved
with the Licensed Product may attend meetings as non-voting participants,
subject to the confidentiality provisions set forth in Article 10.  Additional
meetings of the JSC, JDC or JCC may also be held with the consent of each Party,
or as required under this Agreement, and neither Party shall unreasonably
withhold its consent to hold such additional meetings.  Each Party shall be
responsible for all of its own expenses incurred in connection with
participating in the JSC, JDC and JCC meetings.

 

3.5           Decisions.

 

(a)           Initial Dispute Resolution Procedures.  Subject to the provisions
of this Section 3.5, actions to be taken by the JSC, JDC and JCC shall be taken
only following a unanimous vote, with each Party having one (1) vote.  If the
JDC or JCC fails to reach unanimous agreement on a matter before it for decision
for a period in excess of thirty (30) days, the matter shall be referred to the
JSC.

 

(b)           Referral to Executive Officers.  If the JSC fails to reach
unanimous agreement on a matter before it for decision for a period in excess of
thirty (30) days, the matter shall be referred to the Chief Executive Officer of
each Party, or a designee of the Chief Executive Officer with decision-making
authority (the Chief Executive Officer or such designee, the “Executive
Officer”) for resolution.  In the event that the Executive Officers are unable
to resolve such dispute within ten (10) days of such dispute being referred to
the Executive Officers, then the provisions of Section 3.5(c) shall apply.

 

(c)           Subsequent Dispute Resolution Procedures.  To the extent a dispute
of the JSC has not been resolved pursuant to Section 3.5(a) or 3.5(b), the
following shall apply:

 

27

--------------------------------------------------------------------------------


 

(i)            Subject to Section 3.5(c)(iii), the Licensee Executive Officer
shall have the final decision-making authority with respect to any dispute
involving the Development or Commercialization of the Licensed Product in the
Field in the Territory; provided, that if Acorda reasonably believes that an
activity approved by the Licensee Executive Officer (A) will materially
adversely affect the Development or Commercialization of the Licensed Product in
the Acorda Territory or outside the Field; or (B) will result in a material
safety concern, the dispute shall be resolved by an independent three-member
expert panel (an “Expert Panel”).

 

(ii)           Subject to Section 3.5(c)(iii) and the terms of the Supply
Agreement, the Acorda Executive Officer shall have the final decision-making
authority with respect to any dispute involving the Development or
Commercialization of the Licensed Product in the Acorda Territory or the
Manufacture of Licensed Product; provided, that if Licensee reasonably believes
that an activity approved by the Acorda Executive Officer (A) will result in a
material safety concern, (B) will result in a change in the Manufacturing
process for the Licensed Product supplied for the Territory in the Field, or (C)
will materially adversely affect the Commercialization or Development of the
Licensed Product in or for the Territory, the dispute shall be resolved by an
Expert Panel.

 

(iii)          In the event a dispute is submitted to the Expert Panel, each
Party shall have the right to select one member of the Expert Panel, with the
third member of the Expert Panel jointly selected by the two members selected by
the Parties.  Each Party shall provide the other within ten (10) days the name
of the member it has selected and, within five (5) days of the members’
selection, the members will jointly select the third member of the Expert Panel
and notify the Parties.  All members of the Expert Panel must be free of any
conflicts of interest with respect to either or both Parties and their
Affiliates and shall have expertise in the matters concerning the unresolved
dispute.  In order to align the expertise of the members of the Expert Panels
with the subject matter of the respective issues, unless the Parties otherwise
agree, a new Expert Panel shall be set up for each dispute.  However, each Party
shall be entitled to decide whether to designate the same or a different member
for each Expert Panel.

 

(A)          Each Party shall within fifteen (15) days following the designation
of all of the members of the Expert Panel present to the Expert Panel a written
summary of its position with respect to the issue (including factual and
documentary evidence with respect to the issue).  The Expert Panel will
establish appropriate rules for such proceeding.  The Expert Panel shall, within
fifteen (15) days of the Parties’ submission of written summaries, hold a
hearing to review the matter, at which time they will consider the summaries and
other evidence submitted by each Party as well as reasonable presentations that
each Party may present.

 

(B)           The Expert Panel shall not be permitted to take into account
prioritization and resource allocation factors within either Party’s portfolio
of products or any matters not raised in the Parties’ written summaries
submitted pursuant to Section 3.5(c)(iii)(A). The Expert Panel in resolving
disputes shall take into account, giving appropriate weighting depending on the
issue raised, the relative merits of the Parties’ positions, the actual and
potential commercial market for the Licensed Product in each Party’s territory
(including any potential effect a Party’s actions in its territory may have on
the Exploitation of the Licensed Product in the other Party’s territory) and
public health and safety, provided, that in all cases the

 

28

--------------------------------------------------------------------------------


 

Expert Panel’s decision shall be subject to the relevant provisions of this
Agreement and applicable Law.

 

(C)           The issue shall be determined by majority vote of the Expert
Panel.  Decisions of the Expert Panel under this Section 3.5 shall be binding.

 

(D)          All proceedings and determinations pursuant to this Section 3.5 and
information disclosed in connection therewith, whether or not written, shall
remain the Confidential Information of both Parties and shall not be used by
either Party for any purpose other than the proceedings set forth in this
Section 3.5.

 

(E)           The fees for engaging the Expert Panel shall be shared equally by
the Parties.  Each Party shall otherwise bear its own costs.

 

(iv)          Notwithstanding the foregoing provisions of this Section 3.5(c):

 

(A)          neither Party shall exercise its right to finally resolve a dispute
pursuant to the foregoing clause (i) or (ii), as applicable, and no Expert Panel
shall exercise its right to finally resolve a dispute pursuant to the foregoing
clause (iii), in a manner that:  (1) excuses such Party from any of its
obligations specifically enumerated under this Agreement, (2) negates any
consent rights or other rights specifically allocated to the other Party under
this Agreement; (3) would cause Acorda to breach an Acorda Third Party Agreement
or to require any Third Party to take any actions not required to be performed
by such Third Party under any Acorda Third Party Agreement; (4) increases the
Development Plan costs for the other Party for a given Calendar Year by more
than [*****] above the then current Development Budget for the Calendar Year; or
(5) would require either Party (or require Acorda to require a Third Party) to
perform any act that it (or such Third Party) reasonably believes to be
inconsistent with any Law or any approval, order, policy or guidelines of a
Regulatory Authority; provided, that, if such decision would require Acorda, in
order to comply with such decisions, to compel the Third Party counterparty to
an Acorda Third Party Agreement to perform any act or to refrain from performing
any act, Licensee acknowledges and agrees that Acorda shall only be obligated to
use Commercially Reasonable Efforts to compel such activity or to refrain from
performing such activity.  In addition, the deciding Party in resolving a
dispute pursuant to the foregoing clause (i) or (ii) as applicable, shall act in
good faith; and

 

(B)           resolution of any disputes shall be subject to Elan’s rights under
Section 10.3 of the Elan License Agreement and any time-frames set forth in this
Section 3.5(c) shall, to the extent necessary to comply with such rights, be
modified to accommodate the time-frames for dispute resolution under the Elan
License Agreement.

 

(d)           No Limitation on Remedies.  Nothing in this Section 3.5 shall
affect the right of a Party to exercise its rights or remedies for a breach of
this Agreement by the other Party.

 

3.6           Authority.  The JSC and any subcommittee (including the JDC and
JCC) shall have only the powers assigned expressly to it in this Article 3 and
elsewhere in this Agreement, and shall not have any power to amend, modify or
waive compliance with this Agreement.  In

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

29

--------------------------------------------------------------------------------


 

furtherance thereof, each Party shall retain the rights, powers and discretion
granted to it under this Agreement and no such rights, powers or discretion
shall be delegated or vested in the JSC or any subcommittee unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing.  Without limiting the generality of
the foregoing, neither the JSC nor any subcommittee shall have any
decision-making authority with respect to any matters related to the (i)
Manufacture and supply of the Licensed Product for Development or
Commercialization in the Field for the Territory (which shall be governed by the
Supply Agreement) or (ii) the Development  or Commercialization of the Licensed
Product outside the Field or outside of the Territory.

 

4.             SHARING OF INFORMATION

 

4.1           Initial Information Transfer.

 

(a)           Initial Information Transfer to Licensee.  Within a reasonable
period of time after the Effective Date (but in no event later than thirty (30)
Business Days after the Effective Date), (i) Acorda shall make available to
Licensee, in a mutually-agreed upon format, (A) material data included in the
Acorda Know-How and (B) other information regarding the Acorda IP that is
necessary for Development and Commercialization of the Licensed Product in the
Field in the Territory, and (ii) from the Effective Date through the first
anniversary thereof, not to exceed a total of [*****] Person Days unless
otherwise mutually agreed upon by the Parties, upon Licensee’s request
reasonably in advance, Acorda shall make its relevant scientific and technical
personnel available to Licensee at Acorda’s offices, at reasonable times during
Acorda’s normal business hours, to answer any questions or provide instruction
as reasonably requested by Licensee concerning the information delivered
pursuant to this Section 4.1(a).  For the avoidance of doubt, Acorda shall
transfer to Licensee Manufacturing information and confidential information
belonging to or controlled by Elan and its Affiliates, in each case whether or
not included in the Acorda IP, only to the extent permitted by Elan and subject
to the terms of the Elan License Agreement, the Elan Supply Agreement and the
Elan Consent. SUBJECT TO THE REPRESENTATIONS AND WARRANTIES OF ACORDA IN THIS
AGREEMENT, ALL ACORDA IP OR OTHER INFORMATION TRANSFERRED PURSUANT TO THIS
SECTION 4.1(a) SHALL BE PROVIDED ON AN “AS IS” BASIS AND ACORDA DISCLAIMS ALL
IMPLIED WARRANTIES REGARDING SUCH ACORDA IP OR OTHER INFORMATION, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.

 

(b)           Right of Reference or Use.  Acorda hereby grants to Licensee
solely for the purposes set forth in this Agreement a Right of Reference or Use
to any and all Regulatory Documentation Controlled by Acorda prior to the
Effective Date, including such Regulatory Documentation generated from any
Clinical Trial commenced by Acorda prior to the Effective Date, and agrees to
sign, and cause its Affiliates to sign, any instruments reasonably requested by
Licensee in order to effect such grant.  Notwithstanding the foregoing, nothing
in this Section 4.1 is intended to imply the existence of any particular data,
information, DMF or other Regulatory Documentation.  Licensee shall not, and
shall ensure that its Affiliates do not, exercise such Right of Reference or Use
for the purpose of making or having made the Compound or the Licensed Product.

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

30

--------------------------------------------------------------------------------

 

(c)           Other Assistance.  Except as expressly provided in this Section
4.1 or Sections 5.4(b) or 5.5(c), Acorda shall not have any obligation to (i)
grant Licensee any right of Reference or Use to any data generated by or on
behalf of Acorda or (ii) transfer technology or provide data, information or
other assistance to Licensee.  Except as expressly set forth in this Section 4.1
or Sections 5.4(b) or 5.5(c), neither Party shall have any right under this
Agreement to use for purposes of seeking Regulatory Approval any data generated
in Clinical Trials conducted or funded by the other Party and commenced after
the Effective Date.

 

5.                                       DEVELOPMENT

 

5.1           Overview.  From and after the Effective Date, (a) Licensee will,
subject to the terms of this Agreement, be responsible for Development of the
Licensed Product in the Field for the Territory, and (b) Acorda will remain
responsible for Development of the Licensed Product in the Field in the Acorda
Territory, the Manufacture of the Licensed Product worldwide, and the worldwide
Development and Commercialization of the Licensed Product outside the Field. 
While the Parties may choose, at their sole discretion, to work together on
particular projects (including in accordance with Section 5.4(b)(ii)(A)), except
as otherwise provided in this Agreement, the Parties will operate independently
in their activities for their respective Development of the Licensed Product,
but will provide access to certain information to the JSC (or any subcommittee
thereof) and to each other as expressly described in this Agreement.  The
Specifications shall only be changed in accordance with the Elan License
Agreement, the Elan Supply Agreement and the Supply Agreement.

 

5.2           Development Plan.  Subject to Elan’s review and consultation
rights under Sections 3.1, 10.1 and 10.2 of the Elan License Agreement with
respect to Development plans for Licensed Product:

 

(a)           Initial Development Plan. Licensee shall develop, and submit to
the JDC for approval, no later than [*****] after the Effective Date, the
initial Development Plan for the Licensed Product for [*****], including all
plans for obtaining and maintaining Regulatory Approvals in the Field in
[*****].  As soon as reasonably practicable after such initial Development
Plan’s development and submission, Licensee shall expand such Development Plan
for the remainder of the Territory and submit such expanded Development Plan to
the JDC for approval.  The JDC shall promptly review the initial Development
Plan, and any subsequent additions or amendments to the Development Plan, after
submission of such plan.

 

(b)           Content of Development Plan.  The Development Plan shall set
forth, among other things, the following:

 

(i)            any preclinical studies, toxicology studies, pharmaco-economic
studies, process development studies and other clinical studies, whether pre- or
post-approval and whether sponsored or merely supported by the Party, in each
case, together with all protocols, endpoints and investigators conducting such
studies, with respect to the Product in the Field in the Territory;

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

31

--------------------------------------------------------------------------------


 

(ii)           all regulatory plans and other elements of obtaining and
maintaining Regulatory Approvals in the Field in each country in the Territory,
consistent with the use of Commercially Reasonable Efforts;

 

(iii)          a detailed annual budget for all Development Costs for the
activities in the applicable Development Plan (the “Development Budget”);

 

(iv)          the allocation of the Development activities to be conducted by
each Party, and as applicable, Elan, and the timeline for completing such
Development activities; and

 

(v)           the plans and timeline for preparing the necessary Regulatory
Documentation and for obtaining Regulatory Approval in the Field in the
Territory.

 


(C)   EACH PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CONDUCT THE
ACTIVITIES ALLOCATED TO SUCH PARTY FOR THE DEVELOPMENT OF LICENSED PRODUCT FOR
USE IN THE FIELD IN THE TERRITORY AND ANY JOINT DEVELOPMENT ACTIVITIES
UNDERTAKEN BY THE PARTIES, IF ANY, PURSUANT TO A COMPREHENSIVE DEVELOPMENT PLAN
(THE “DEVELOPMENT PLAN”).


 

5.3           Reports.

 

(a)           Of Licensee.  In addition to information and reports required
elsewhere in this Agreement (including Article 3 and Section 7.3), Licensee
shall provide Acorda and the JDC with a written quarterly report summarizing in
reasonable detail, on a country-by-country basis, Licensee’s and its Affiliates’
activities and progress related to the Development of the Licensed Product in
the Field for the Territory, including conduct of non-clinical activities and
Clinical Trials, information regarding the status of Regulatory Approvals, the
status of Commercialization activities and any future planned activities.  If an
Acorda Third Party Agreement requires that Acorda disclose information in
Licensee’s Development reports submitted hereunder, Acorda may make such
disclosure to the Third Party counterparties to the Acorda Third Party
Agreements; provided, that any such disclosed information shall be deemed
“confidential information” of Acorda or the equivalent thereof under each
relevant Acorda Third Party Agreement; provided, further, that if an Acorda
Third Party Agreement places no confidentiality obligations on the Third Party
counterparty, then any disclosure of information under this Section 5.3(a) shall
only be made subject to confidentiality obligations no less onerous than the
provisions herein.  Acorda shall have the opportunity to reasonably seek further
explanation or clarification of matters covered in such reports and to provide
observations and suggestions to Licensee regarding the subject matter thereof,
and Licensee shall provide such explanation or clarification and shall consider
such observations and suggestions in good faith.  Furthermore, if after
receiving such a report Acorda wishes to meet with Licensee to discuss such
report, Licensee shall meet with Acorda at a site reasonably requested by Acorda
within thirty (30) days after Acorda requests such meeting.

 

(b)           Of Acorda.  Acorda shall: (i) provide Licensee and the JDC with a
written quarterly report summarizing in reasonable detail the major activities
performed by Acorda under the Development Plan during the prior Calendar
Quarter, as well as the results and status of such activities; (ii) disclose to
Licensee and the JDC a high-level summary of Acorda’s plans

 

32

--------------------------------------------------------------------------------


 

for the Development of the Licensed Product in the Acorda Territory; and (iii)
disclose to Licensee and the JDC information regarding any matter that either
(A) could reasonably be expected to potentially have an adverse regulatory or
safety impact on Licensee’s Development or Commercialization of the Licensed
Product in the Field in the Territory or (B) Licensee must or reasonably should
disclose to a Regulatory Authority or safety authority.

 

5.4           Updating and Amending Development Plan and Development Budget;
Additional Development Activities.

 

(a)           Development Plan Reviews and Updates. On or before January 1st of
each Calendar Year during the Term (except as set forth in Section 5.2(a)), the
JDC shall review, update and approve the Development Plan (including the
Development Budget contained therein) which shall cover the Development
activities to be conducted with respect to the Development of Licensed Product
for use in the Field in the Territory during the upcoming Calendar Year, and the
JDC shall, on at least a quarterly basis, review and update, as appropriate, the
then-current Development Plan (including the Development Budget) to reflect any
changes, reprioritizations of, or additions to the Development Plan.

 

(b)           Amendments to Development Plan; New Development Collaboration
Proposals.

 

(i)            Amendments to Development Plan.  From time to time during the
Term, either Party may submit to the JDC any proposed amendment of the
Development Plan to amend the then-currently approved Development activities
(such proposed amendment, a “Proposed Development Plan Amendment”) for the JDC’s
review and approval.  Any proposed amendment to the Development Plan shall
contain, at a minimum, information supporting the rationale for the Proposed
Development Plan Amendment related to the Licensed Product from a scientific,
regulatory and commercial standpoint, as well as an estimated developmental
critical path, and an estimate of the cost of such Development.  The JDC shall
consider any submitted Proposed Development Plan Amendment during its next
scheduled meeting.  Once approved by the JDC (or otherwise resolved pursuant to
Section 3.5), each amended Development Plan (including the Development Budget
contained therein) shall become effective and supersede the previous Development
Plan and Development Budget as of the date of such approval or at such other
time as decided by the JDC.

 

(ii)           New Development Collaboration Proposals.  If either Party
proposes to conduct new Development activities in connection with the
Development of a Licensed Product not included in the then approved Development
Plan, including any proposal to collaborate to develop new Indication(s), dosage
amount(s), dosage form(s) or route(s) of administration with respect to the
Licensed Product for use in the Field whether in the Territory or the Acorda
Territory (such proposal, a “Development Collaboration Proposal”), such Party
shall submit the Development Collaboration Proposal to the JDC for its
approval.  Every Development Collaboration Proposal shall include a proposal to
collaborate with the other Party for such Development activities so that,
subject to the terms of this Agreement, with respect to the Development
activities underlying the Development Collaboration Proposal, Licensee shall be
able to Develop the Licensed Product for Commercialization in the Field in the
Territory and Acorda shall be able to Develop the Licensed Product for
Commercialization in the Field in the

 

33

--------------------------------------------------------------------------------


 

Acorda Territory.  Any Development Collaboration Proposal approved by the JDC
that relates to the Development of the Licensed Product in the Territory shall
constitute an amendment to the Development Plan hereunder.

 

(A)          In the event the JDC approves a Development Collaboration Proposal
and the Parties agree to collaborate to conduct the Development activities
underlying the Development Collaboration Proposal with respect to the Licensed
Product, each Party shall use Commercially Reasonable Efforts to perform the
activities allocated to it under the approved Development Collaboration
Proposal, and the Parties shall share in the payment of Development Costs
incurred in connection with such activities in accordance with Section
5.5(c)(i).

 

(B)           In the event the JDC approves a Development Collaboration Proposal
submitted by a Party pursuant to Section 5.4(b)(ii) (or such Development
Collaboration Proposal has otherwise been approved in accordance with Section
3.5(c)) and the other Party declines to participate in and share the funding of
such activity  (the “Buy-In Party”), the submitting Party may proceed with the
activities described in such Development Collaboration Proposal at its sole
expense.  Once during each Calendar Quarter following the commencement of, and
until the completion of, the activities described in the Development
Collaboration Proposal, the Buy-In Party may request that the Party conducting
such Development activity provide a summary of the current status of such
Development activity, the Development Costs incurred to date, any significant
milestones achieved and any topline initial results of such Development
activity.

 

(C)           The Buy-In Party may obtain access to and use of the clinical data
generated pursuant to the relevant Development activities in accordance with the
procedure described in this paragraph.  Subject to Section 5.4(ii)(D), at any
time following the commencement of the activities described in the Development
Collaboration Proposal, the Buy-In Party shall provide the other Party with
written notice of its election to buy-in to such Development, and promptly
thereafter the other Party shall provide the Buy-In Party with an invoice for
[*****] of the applicable percentage allocated to the Buy-In Party in Section
5.5(c)(i) of the Development Costs incurred by a Party in the generation of such
clinical data as of the date of the Buy-In Party’s written request (the “Buy-in
Amount”), which invoice the Buy-In Party shall pay within thirty (30) days after
receipt.  Each Party shall thereafter share, in accordance with the allocation
of costs set forth in Section 5.5(c)(i), in the Development Costs incurred after
the date of the Buy-In Party’s written request in connection with such
Development activities under such Development Collaboration Proposal.  For the
avoidance of doubt, if Acorda is the submitting Party under this Section
5.4(b)(ii)(C), Acorda shall have the ability to conduct the Development
activities underlying the Development Collaboration Proposal in the Territory or
in the Acorda Territory; provided, however, subject to Acorda’s retained rights
set forth in Section 2.5(a), nothing in this Section 5.4(b) shall give Acorda
any further right to Exploit (including the right to Commercialize) the Licensed
Product in the Field in the Territory.

 

(D)          If (1) Acorda submits a Development Collaboration Proposal to the
JDC or Development activities for an Indication other than MS, a form of
administration other than oral administration, or other Development of the
Licensed Product, and

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

34

--------------------------------------------------------------------------------


 

(2) Licensee does not (y) participate in such activity and pay its share of the
Development Costs for such activity in accordance with Section 5.4(b)(ii)(A) or
(z) prior to completion of such activity, exercise its buy-in right under
Section 5.4(b)(ii)(C), then (I) Acorda shall provide Licensee notice when it
completes such Development activity and shall deliver to Licensee a topline
summary of the final results of such Development activity within thirty (30)
days of such completion (or such longer period of time as may be reasonably
necessary to prepare such summary) and (II) Licensee may exercise its buy-in
right under Section 5.4(b)(ii)(C) within sixty (60) days after Acorda completes
such Development activity (extended, as necessary, to reflect any extension
pursuant to clause (I)); provided, that, if Licensee does not exercise its
buy-in rights as set forth in this Section 5.4(b)(ii)(D), then, subject to
Sections 1.64(a) and (b), Licensee will be deemed to have forfeited its rights
to Develop and Commercialize the Licensed Product for such Indication, form of
administration or other Development and such rights shall revert to Acorda and
be excluded from the Field.

 

5.5           Development Costs.

 

(a)           Territory Exclusive Development Activities. Except as provided in
Section 5.5(c) and for Development activities conducted by a Party at its own
expense pursuant to Section 5.4(b)(ii)(B), Licensee shall be responsible for
[*****] of all Development Costs (whether incurred by Licensee or Acorda (if the
activities and their cost are agreed to in advance in writing by Licensee) or
their respective Affiliates or Elan) set forth in the applicable Development
Budget with respect to any Development activities that are conducted for the
primary purpose of obtaining or maintaining Regulatory Approval for the Licensed
Product in the Field in any country or other regulatory jurisdiction in the
Territory.  Licensee shall disclose to Acorda a summary of efficacy results and
detailed safety information Controlled by Licensee and generated in the course
of such Development activities within sixty (60) days after the completion of
such activities.

 

(b)           Acorda Territory Exclusive Development Activities.  Except as
provided in Section 5.5(c) and for Development activities conducted by a Party
at its own expense pursuant to Section 5.4(b)(ii)(B), Acorda shall be
responsible for [*****] of all Development Costs (whether incurred by Licensee
(if the activities and their costs are agreed to in advance in writing by
Acorda) or Acorda or their respective Affiliates or Elan) set forth in the
applicable Development Budget with respect to any Development activities that
are conducted for the primary purpose of obtaining or maintaining Regulatory
Approval for the Licensed Product in the Field in any country or other
regulatory jurisdiction in the Acorda Territory or outside the Field.  Acorda
shall disclose to Licensee a summary of efficacy results and detailed safety
information Controlled by Licensee and generated in the course of such
Development activities within sixty (60) days after the completion of such
activities.

 

(c)           Joint Development Activities.  Except for Development activities
conducted by a Party at its own expense pursuant to Section 5.4(b)(ii)(B), with
respect to any Development activities conducted for the primary purpose of
obtaining or maintaining Regulatory Approval for the Licensed Product (i) both
in and outside the Field and/or (ii) both in the Field in the Territory and in
the Acorda Territory (including Development activities with respect to which a
Party has paid the Buy-in Amount in accordance with Section 5.4(b)(ii)(C))

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

35

--------------------------------------------------------------------------------


 

pursuant to the Development Plan and, to the extent not included in the
Development Plan, any Development Collaboration Proposal:

 

(i)            subject to Section 5.6, Licensee shall pay [*****] and Acorda
shall pay [*****] of all Development Costs (whether incurred by Licensee or
Acorda or their respective Affiliates),

 

(ii)           each Party shall disclose to the other Party all clinical data
and related Regulatory Documentation Controlled by such Party and generated in
the course of such Development activities within sixty (60) days after the
completion of such activities,

 

(iii)          each Party shall have the right to use all clinical data and
related Regulatory Documentation Controlled by either Party and generated in the
course of such Development activities in order to Develop, obtain Regulatory
Approval for and Commercialize the Licensed Product in the Field in such Party’s
territory, in accordance with the terms of this Agreement, and

 

(iv)          each Party hereby grants to the other Party a Right of Reference
or Use to any and all such Regulatory Documentation, and agrees to sign, and
cause its Affiliates to sign, any instruments reasonably requested by such other
Party in order to effect such grant.

 

5.6           Development Costs Budget and Timeline Overruns.

 

(a)           Budget Overruns.  With respect to any Development Costs which,
pursuant to this Agreement and/or a Development Plan or an approved Development
Collaboration Proposal, are meant to be allocated between the Parties (rather
than [*****]), each Party shall promptly inform the other Party upon determining
that it is likely to exceed the budget amounts set forth in the annual
Development Budget for the activities such Party is responsible for under the
Development Plan.  To the extent that a Party (or its Affiliates) incurs
Development Costs for the activities such Party is responsible for under the
Development Plan for a particular Calendar Year which on an aggregate basis for
that year exceed the Development Costs allocated for such activity in the
Development Budget by [*****] or less (a “De Minimis Overage Amount”), then such
De Minimis Overage Amount shall automatically be included in the Development
Budget for such year.  However, to the extent that a Party (or its Affiliates)
incurs Development Costs for the activities such Party is responsible for under
the Development Plan for a particular Calendar Year which on an aggregate basis
for that year exceed the Development Costs allocated for such activity in the
Development Budget by more than [*****] (such excess over [*****], the “Excess
Overage Amount”), the Party that has so exceeded its budget shall provide to the
JDC a full explanation for so exceeding its budget and such Excess Overage
Amount shall only be included in the Development Budget to the extent that the
JDC agrees to allow some or all of the Excess Overage Amount to be included in
the Development Budget as it considers equitable under the circumstances.  By
way of example, if a Party incurs Development Costs which are in excess of the
Development Budget by [*****], then the first [*****] thereof will automatically
be included in the applicable budget as a De Minimis Overage Amount and the
remaining [*****] will constitute an Excess Overage Amount and shall only be
included in the applicable budget to the extent agreed to by the JDC as set
forth in this Section 5.6.  To the extent that the JDC does not agree to treat
the Excess Overage Amount as

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

36

--------------------------------------------------------------------------------


 

Development Costs, the Party that has exceeded its budget shall be solely
responsible for the Excess Overage Amount.

 

(b)           Timeline Overruns.  Each Party shall promptly inform the other
Party upon determining that it is likely to miss a Development date set forth in
the Development Plan.  To the extent that a Party (or its Affiliates) misses
such a date by two (2) weeks or more, the Party that has experienced such
Development timeline failure shall provide to the JDC a full explanation for
such Development timeline failure.  Such notification shall not serve to excuse
a Party from its diligence or other obligations under this Agreement.

 

(c)           Reconciliation.  Within fifteen (15) days following the end of
each Calendar Quarter beginning with the Effective Date, each Party shall
prepare and deliver to the other Party a quarterly report detailing its
Development Costs incurred during such period, with Licensee reporting on all
such Development Costs incurred with respect to the Territory or Development
Collaboration Proposals, and Acorda reporting on all such Development Costs
incurred with respect to Development Collaboration Proposals.  Each Party shall
submit any additional information reasonably requested by the other Party
related to the Development Costs included in its report within three (3)
Business Days of its receipt of such request.  Within ten (10) days after the
receipt of the report delivered by Licensee pursuant to this Section 5.6(c),
Acorda shall prepare and deliver to Licensee a composite report that (i)
summarizes the Development Costs incurred by each Party for such Calendar
Quarter, (ii) applies the percentage of such costs for which each Party is
responsible for the total Development Costs attributable to the Development
activities for such Calendar Quarter pursuant to Section 5.5, and (iii) computes
the amount due to Acorda or Licensee, as applicable, for such Calendar Quarter
in order for the Parties to share the total Development Costs for such quarter
based on the Development Plan and the principles set forth in Section 5.5 (each,
a “Reconciliation Payment”).  The Party to whom a Reconciliation Payment is due
shall issue an invoice to the other Party for the Reconciliation Payment, and
such other Party shall pay the Reconciliation Payment within thirty (30) days
after its receipt of the invoice.  Each Party shall have the right to audit the
records of the other Party with respect to any purported Development Costs
included in such reports, in accordance with Section 8.10.

 

5.7           Review of Clinical Trial Summaries.  Subject to Elan’s review and
consultation rights, and the time-frames given to Elan for such review, under
Sections 3.1, 10.1 and 10.2 of the Elan License Agreement with respect to
Clinical Trials for Licensed Product:

 

(a)           At least sixty (60) days prior to the first submission of any
Clinical Trial protocol, and each amendment thereto, with respect to the
Compound or the Licensed Product to any institutional review board (or similar
body), by Licensee or its Affiliates or through Funded Development (unless such
protocol and/or amendment has been prepared by or on behalf of Acorda), Licensee
shall submit the proposed protocol for such proposed Clinical Trial and a
written summary, in a form mutually agreed by the Parties, of such Clinical
Trial (each a “Clinical Trial Summary”) to the JDC for review.  The JDC shall
have thirty (30) days after its receipt of such Clinical Trial Summary or
proposed Clinical Trial protocol to provide comments to Licensee.  Licensee
shall consider in good faith all comments provided by the JDC with respect to
the Clinical Trial Summary and/or proposed Clinical Trial protocol, but, except
as provided in Section 5.7(b), shall have no obligation to incorporate such
comments into its plans

 

37

--------------------------------------------------------------------------------


 

for the Development of the Licensed Product or any proposed Clinical Trial
protocol or into its plans for the Commercialization of the Licensed Product.

 

(b)           If the JDC or Acorda provides comments to either the Clinical
Trial Summary or the proposed Clinical Trial protocol indicating that the JDC or
Acorda believes that the conduct of a Clinical Trial is reasonably likely to
result in a material safety concern or materially adversely affect the
Development or Commercialization of the Licensed Product in the Acorda
Territory, then the Parties shall promptly commence good faith discussions (for
a period not to exceed fifteen (15) days) for the purpose of arriving at a
mutually acceptable resolution to the concerns raised by the JDC or Acorda.  If
the Parties cannot resolve such matter within such fifteen (15) day period, such
matter shall be referred to an Expert Panel in accordance with the procedure
described in Section 3.5(c)(i) for a determination as to whether the proposed
Clinical Trial is reasonably likely to result in a material safety concern or
have such material adverse affect on the Development or Commercialization of the
Licensed Product.  Licensee shall not commence any disputed Clinical Trial or
other Development activity related to the Licensed Product in the Field for the
Territory until such dispute is so resolved.

 

5.8           Review of Promotional Material and Educational Materials and
Activities.  Subject to Elan’s review and consultation rights, if any, under the
Elan License Agreement (including Sections 2.10, 10.1 and 10.2) with respect to
Promotional Materials and Educational Materials and Activities for Licensed
Product, and the time-frames given to Elan for such review and consultations:

 

(a)           Licensee shall wherever possible give due acknowledgement in all
Promotional Materials and Educational Materials and Activities regarding the
Licensed Product that the Licensed Product is made under license from, or if
applicable, manufactured by, Elan; provided, that Elan shall have the right to
review and approve any such uses.

 

(b)           At least [*****] prior to the introduction to the market by
Licensee or its Affiliates or Third Party Distributors of any Promotional
Materials or Educational Materials and Activities with respect to the Compound
or the Licensed Product, Licensee shall submit such proposed Promotional
Materials or Educational Materials and Activities to the JCC for review.

 

(c)           The JCC shall have [*****] after its receipt of such Promotional
Material or Educational Materials and Activities to provide comments to
Licensee.  Licensee shall consider in good faith all comments provided by the
JCC with respect to the proposed Promotional Material or Educational Materials
and Activities, but, except as provided in Section 5.8(e), shall have no
obligation to incorporate such comments into its plans the Commercialization of
the Licensed Product or any proposed Promotional Materials or Educational
Materials and Activities.  To the extent that any Promotional Materials or
Educational Materials and Activities state that the Licensed Product is under
license from, or if applicable, manufactured by, Elan, the prior approval of
Elan shall be required as to the format and content of such Promotional Material
or Educational Materials and Activities as it relates to a description of, or
other reference to, the application of Elan intellectual property.

 

(d)           Notwithstanding anything to the contrary in this Section 5.8, the
further consent of the JCC and/or, to the extent its further approval is not
required in accordance with

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

38

--------------------------------------------------------------------------------


 

Elan License Agreement, Elan, as the case may be, shall not be required for
Promotional Materials and Educational Materials and Activities where the format
and content of such Promotional Materials and Educational Materials and
Activities is substantively materially similar as the materials previously
furnished to and approved by the JCC under this Agreement or Elan, respectively.

 

(e)           If the JCC or Acorda provides comments to the proposed Promotional
Material or Educational Materials and Activities indicating that the JCC or
Acorda believes that the proposed Promotional Material or Educational Materials
and Activities raises a material safety concern or will materially adversely
affect the Development or Commercialization of the Licensed Product in the
Acorda Territory, then the Parties shall promptly commence good faith
discussions (for a period not to exceed fifteen (15) days) for the purpose of
arriving at a mutually acceptable resolution to the concerns raised by the JCC
or Acorda.  If the Parties cannot resolve such matter within such fifteen (15)
day period, such matter shall be resolved in accordance with Section 3.5(c). 
Licensee shall not use any disputed Promotional Material(s) or Educational
Materials and Activities until such dispute is so resolved.

 


5.9           CONTRACTED SERVICES.


 


(A)           IF LICENSEE CONTRACTS WITH OR FUNDS RESEARCH TO BE CONDUCTED BY A
THIRD PARTY (INCLUDING ANY PHYSICIANS, CONTRACT RESEARCH ORGANIZATIONS, ACADEMIC
INSTITUTIONS OR OTHER SERVICE PROVIDERS) FOR THE DEVELOPMENT OF LICENSED PRODUCT
IN THE TERRITORY, LICENSEE SHALL ENSURE IN AN AGREEMENT WITH SUCH THIRD PARTY
THAT IT OWNS (EXCEPT THAT, WITH RESPECT TO ACADEMIC OR NON-PROFIT INSTITUTIONS
WHERE SUCH OWNERSHIP IS PROHIBITED BY SUCH ACADEMIC OR NON-PROFIT INSTITUTIONS
POLICIES WITH RESPECT TO INVENTIONS AND INTELLECTUAL PROPERTY RIGHTS, LICENSEE
SHALL ENSURE THAT IT HAS THE MAXIMUM RIGHTS TO SUCH INVENTIONS AND INTELLECTUAL
PROPERTY RIGHTS, INCLUDING AT LEAST AN OPTION TO OWN) ALL DATA, KNOW-HOW AND
PATENT RIGHTS GENERATED IN THE COURSE OF SUCH DEVELOPMENT THAT ARE NECESSARY FOR
THE DEVELOPMENT OF LICENSED PRODUCT OR THAT OTHERWISE RELATE TO THIS AGREEMENT,
AND SUCH DATA AND KNOW-HOW SHALL BE INCLUDED WITHIN LICENSEE KNOW-HOW AND SUCH
IP SHALL BE INCLUDED WITHIN LICENSEE IP.


 


(B)           IF EITHER PARTY CONTRACTS WITH OR FUNDS RESEARCH TO BE CONDUCTED
BY A THIRD PARTY (INCLUDING ANY PHYSICIANS, CONTRACT RESEARCH ORGANIZATIONS,
ACADEMIC INSTITUTIONS OR OTHER SERVICE PROVIDERS) FOR THE DEVELOPMENT OF
LICENSED PRODUCT UNDER SECTION 5.4(B)(II)(A), SUCH PARTY SHALL ENSURE IN AN
AGREEMENT WITH SUCH THIRD PARTY THAT IT OWNS (EXCEPT THAT, WITH RESPECT TO
ACADEMIC OR NON-PROFIT INSTITUTIONS WHERE SUCH OWNERSHIP IS PROHIBITED BY SUCH
ACADEMIC OR NON-PROFIT INSTITUTIONS POLICIES WITH RESPECT TO INVENTIONS AND
INTELLECTUAL PROPERTY RIGHTS, THE APPLICABLE PARTY SHALL ENSURE THAT IT HAS THE
MAXIMUM RIGHTS TO SUCH INVENTIONS AND INTELLECTUAL PROPERTY RIGHTS, INCLUDING AT
LEAST AN OPTION TO OWN) DATA, KNOW-HOW AND PATENT RIGHTS GENERATED IN THE COURSE
OF SUCH DEVELOPMENT THAT ARE NECESSARY FOR THE DEVELOPMENT OF LICENSED PRODUCT
OR THAT OTHERWISE RELATE TO THIS AGREEMENT, AND SUCH DATA AND  KNOW-HOW SHALL BE
INCLUDED WITHIN JOINT KNOW-HOW AND SUCH IP SHALL BE INCLUDED WITHIN JOINT IP.

 

39

--------------------------------------------------------------------------------


 

6.                                       REGULATORY; MARKETING AND MEDICAL
AFFAIRS

 

6.1           Regulatory Filings and Regulatory Approvals.

 

(a)           General.  The JDC shall be responsible for formulating regulatory
strategy for obtaining and maintaining Regulatory Approvals for the sale of the
Licensed Product in the Field in the Territory.  Subject to Elan’s rights under 
the Elan License Agreement, if any (including under Sections 3.1, 6.2, 6.5, 6.6,
6.8  10.1 and 10.2) to review, access and use any Regulatory Documentation and
Regulatory Approvals and the time frames for providing Elan such review, access
and use, Licensee shall be solely responsible for (and shall use Commercially
Reasonable Efforts toward) the preparation and filing of all Regulatory
Documentation necessary or desirable for obtaining and maintaining such
Regulatory Approvals in all countries in the Territory, including in connection
with package inserts, labeling and packaging for the Licensed Product in the
Field in the Territory and shall own all such Regulatory Documentation subject
to the rights of Acorda or its Affiliates, Elan or its Affiliates, or any other
Third Party in any DMF, CMC section or Acorda Know-How included in such
Regulatory Documentation filed with a Regulatory Authority and Regulatory
Approvals resulting therefrom.  Licensee shall submit such Regulatory
Documentation to the applicable Regulatory Authorities in the Territory. 
Licensee shall keep Acorda informed on an ongoing basis of Licensee’s strategy
for seeking, and the results it obtains in seeking, such Regulatory Approvals in
the Territory, including the results of any material discussion or other
communication with relevant Regulatory Authorities regarding such Regulatory
Approvals.

 

(b)           Manufacturing Related Sections.  Notwithstanding the provisions of
Section 6.1(a), Acorda shall, itself or through its manufacturer of Licensed
Product, be solely responsible for preparing and submitting those portions of
any Regulatory Documentation related to the Manufacture of the Licensed Product
for sale in the Field in the Territory, including any DMFs and the CMC (or
equivalent thereof) section of any Regulatory Documentation.  At least sixty
(60) days prior to any submission of Regulatory Documentation, Acorda shall, to
the extent permitted by the Elan License Agreement, deliver such Regulatory
Documentation, including all relevant underlying materials to Licensee and
Licensee shall have the right to review and comment on such materials prior to
submission.

 

(c)           Cost of Regulatory Activities.  [*****] reasonable costs and
expenses incurred by either Party or their Affiliates or Elan or its Affiliates
after the Effective Date in connection with the preparation or maintenance of
Regulatory Documentation and Regulatory Approvals for sale of the Licensed
Product in the Field in the Territory shall be borne [*****].  Acorda shall
invoice Licensee for all amounts due to Acorda or its Affiliates for all such
costs and expenses and such invoice shall be payable by Licensee within thirty
(30) days of receipt.

 

(d)           Reporting and Review.

 

(i)            Each Party shall keep the JDC reasonably and regularly informed
in connection with its Development of the Product in its respective Territory,
which in the case of Licensee shall include information regarding the
preparation of all Regulatory Documentation, receipt of Regulatory Approval,
Regulatory Authority review of Regulatory Documentation and Regulatory
Approvals, annual reports, annual re-assessments, and variations and labeling,
in

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

40

--------------------------------------------------------------------------------

 

each case with respect to the Licensed Product in the Field in the Territory,
including by providing prompt and full reports of such information at JDC
meetings.  Licensee shall provide the JDC, in a timely manner, with copies of
all notices, questions, requests for information in tangible form and other
material correspondence with any Regulatory Authority in the Territory with
respect to the Licensed Product in the Field in the Territory; provided, however
that (x) Licensee shall provide Acorda any comments from a Regulatory Authority
relating to the CMC section as soon as practicable, (y) Licensee shall provide
Acorda a copy of any NDA or other regulatory filings or material correspondence
within fifteen (15) days of the submission thereof to a Regulatory Authority in
a Major Market Country, and (z) Licensee shall have the right to redact any
information to the extent not related to the Licensed Product in the Field. 
Licensee shall respond within a reasonable time frame to all reasonable
inquiries by Acorda with respect to any information provided pursuant to this
Section 6.1(d).  Unless already the Confidential Information of a Party, any
information disclosed pursuant to this Section 6.1(d) shall be the Confidential
Information of the disclosing Party.

 

(ii)                                  Subject to Elan’s consultation and review
rights, if any, and the timing for the exercise of such rights, including under
Sections 3.1, 6.2, 6.5, 6.6, 6.8 10.1 and 10.2 of the Elan License Agreement
with respect to dealings with Regulatory Authorities in Major Market Countries,
Licensee shall be responsible for interfacing, corresponding and meeting with
the Regulatory Authorities throughout the Territory with respect to Licensed
Product in the Field.  To the extent permitted by Regulatory Authorities, Acorda
shall have the right to have a senior, experienced employee participate as an
observer in meetings with the EMEA or other Regulatory Authorities or their
agents, including the EMEA Committee for Medicinal Products for Human Use
(“CHMP”), rapporteurs and member states, as well as participate in internal
meetings or discussions of Licensee occurring immediately before or after, and
related to, such meetings, and shall be provided with advance access to
Licensee’s materials prepared for such meetings.  Acorda shall also have the
right to review and comment upon any correspondence with the EMEA or other
Regulatory Authority or their agents in the Territory related to such meetings. 
Licensee shall provide Acorda regularly prepared minutes of material meetings
with any Regulatory Authority regarding the Licensed Product in the Field in the
Territory and available material teleconference reports with any Regulatory
Authority pertaining to the Licensed Product in the Field in the Territory.

 

(iii)                               Subject to Elan’s consultation and review
rights, if any, and the timing for the exercise of such rights, including under
Sections 3.1, 6.2, 6.5, 6.6, 6.8 10.1 and 10.2 of the Elan License Agreement
with respect to dealings with Regulatory Authorities in Major Market Countries,
Acorda shall be responsible for interfacing, corresponding and meeting with the
Regulatory Authorities throughout the Acorda Territory with respect to Licensed
Product in the Field.   Licensee shall also have the right to review and comment
upon any correspondence with the FDA or their agents in the Acorda Territory
related to such meetings.  Acorda shall provide Licensee regularly prepared
minutes of material meetings with any Regulatory Authority regarding the
Licensed Product in the Field in the Acorda Territory and available material
teleconference reports with any Regulatory Authority pertaining to the Licensed
Product in the Field in the Acorda Territory.

 

41

--------------------------------------------------------------------------------


 

6.2                                 Pharmacovigilance.

 

(a)                                  Global Database.  Following the earliest to
occur of (i) initiation of Clinical Trials regarding the Licensed Product by
Licensee or its Affiliates in the Territory, (ii) as applicable, the transfer of
the MAA (or the application therefor) from Acorda to Licensee or the filing of
the MAA (or application therefore) by Licensee, or (iii) First Commercial Sale
of Licensed Product in the Territory, Acorda shall, itself or through its
Affiliate or a mutually agreeable Third Party (or, upon mutual written agreement
of the Parties, through Licensee or its Affiliates), establish and maintain a
worldwide safety database for the Licensed Product.  Such database shall comply
with all Laws applicable to pharmacovigilance anywhere where the Licensed
Product is being or has been Developed or Commercialized.  The Parties shall
equally share in the Out-of-Pocket Costs associated with establishing and
maintaining such database; provided, that Licensee shall reimburse Acorda any
FTE Costs incurred by Acorda with respect to the establishment and maintenance
of such database to the extent solely attributable to the Territory.  After the
transfer to or filing by Licensee or its Affiliate of an NDA covering the
Licensed Product in the Territory, Acorda shall continue to be responsible for
maintaining such a worldwide safety database, but the Party with obligations
under Law to maintain the safety database with respect to a given country in the
Territory shall have primary responsibility for the safety database for such
country in the Territory.  Each Party shall, and shall ensure that its
Affiliates and in the case of Acorda, its licensees (other than Licensee), and
in the case of Licensee, its Third Party Distributors, provide information for
the worldwide safety database on a prompt basis and as required by the most
stringent Law in any jurisdiction where the Licensed Product is being or has
been Developed or Commercialized by either Party, its Affiliates, and, in the
case of Acorda, its other licensees, and in the case of Licensee, its Third
Party Distributors.  Appropriate personnel of both Parties, their Affiliates,
and in the case of Acorda, its other licensees shall have full and immediate
access to such database (including electronic access to the extent practicable),
and shall be authorized to submit data from the database to applicable
Regulatory Authorities as required or permitted by Law.

 

(b)                                 Adverse Events.  Each Party (the “Notifying
Party”) shall notify the other Party of all information coming to the Notifying
Party’s attention, regardless of the origin of such information, and including
such information coming to its attention through clinical and non-clinical
sources (including journal publications and other media), regarding Adverse Drug
Experiences associated with the Licensed Product, whether in the Territory or in
the Acorda Territory, as follows:

 

(i)                                     for each Adverse Drug Experience that is
both a Serious Adverse Drug Experience and an Unexpected Adverse Drug
Experience, notification to the other Party shall be made promptly in accordance
with the Pharmacovigilance Agreement, but in no event later than required for
the other Party to comply with the most stringent Law in any jurisdiction where
the Licensed Product is being or has been Developed or Commercialized by either
Party or its Affiliates.  The Notifying Party shall also notify the other Party
of submissions made to the FDA or any other Regulatory Authority
contemporaneously with the submission of such reports; and

 

(ii)                                  for all other Adverse Drug Experiences,
notification shall be provided to the other Party in accordance with the
Pharmacovigilance Agreement.

 

42

--------------------------------------------------------------------------------


 

For purposes of this Section 6.2, “Adverse Drug Experience,” “Serious Adverse
Drug Experience” and “Unexpected Adverse Drug Experience” shall have the
meanings set forth in 21 CFR §§600.80 and 312.32 or other applicable Law.

 

(c)                                  Other Safety-Related Information.  In
addition to any Adverse Drug Experience that comes to a Party’s attention, each
Notifying Party shall notify the other Party in writing of all other
safety-related information coming to the Notifying Party’s attention, regardless
of the origin of such information, and including such information coming to its
attention through clinical and non-clinical sources (including journal
publications, periodic safety reports and other media), associated with the
Licensed Product, whether in the Territory or in the Acorda Territory according
to the Pharmacovigilance Agreement in compliance with the most stringent Law in
any jurisdiction where the Licensed Product is being or has been Developed or
Commercialized by either Party or its Affiliates.

 

(d)                                 Coordination.  Each Party shall ensure that
its Affiliates and subcontractors promptly provide to such Party all information
which such Party would be obligated to disclose to the other Party pursuant to
this Section 6.2 if such information were otherwise developed by, or to come to
the attention of, such Party.

 

(e)                                  Recalls.  If any Regulatory Authority
issues or requests a recall or market withdrawal of the Licensed Product, or if
either Party determines that an event, incident or circumstance has occurred
that may result in the need for a recall or market withdrawal of the Licensed
Product in such Party’s territory, the Party notified of such recall or
withdrawal, or the Party that desires such recall or withdrawal, will advise the
other Party thereof by telephone or facsimile within twenty-four (24) hours of
(i) its receipt of notice from a Regulatory Authority requiring or requesting a
recall or withdrawal or (ii) such Party’s determination that it may need to
institute a recall or withdrawal, and the JCC shall convene a joint telephonic
meeting to discuss such recall or withdrawal request within twenty-four (24)
hours of such notification.  Notwithstanding Section 3.5, Licensee shall be
responsible for making decisions regarding recalls or withdrawals of the
Licensed Product in the Field in the Territory, and Acorda shall be responsible
for making decisions regarding recalls or withdrawals of the Licensed Product in
the Acorda Territory and Licensed Product Commercialized by Acorda or its
Affiliates outside the Field in the Territory; provided, however, that, if
(A) Acorda believes in good faith that a recall or withdrawal of the Licensed
Product is required to protect the health or safety of any individual, then
Acorda shall so advise Licensee and Licensee shall promptly conduct, or have
conducted, such recall or withdrawal unless Licensee can reasonably convince
Acorda that such recall or withdrawal is unnecessary and (B) Licensee believes
in good faith that a recall or withdrawal of the Licensed Product in the Acorda
Territory is required to protect the health or safety of any individual, then
Licensee shall so advise Acorda and Acorda shall promptly conduct, or have
conducted, such recall or withdrawal unless Acorda can reasonably convince
Licensee that such recall or withdrawal is unnecessary.  The Parties shall
cooperate with each other to allow such recall or withdrawal to occur under the
direction of the Party granted decision-making authority under this
Section 6.2(e) and in implementing such recalls or withdrawals, including the
reshipment, storage and disposal of recalled Licensed Product, the preparation
and maintenance of relevant reports and records, and the notification to any
Third Party recipients or users of the Licensed Product.  Licensee shall bear
[*****] costs and

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

43

--------------------------------------------------------------------------------


 

expenses incurred by either Party for a recall or withdrawal in the Field and in
the Territory and shall reimburse such costs and expenses incurred by Acorda
within thirty (30) days after receipt of any invoice therefor except to the
extent the recall or market withdrawal of the Licensed Product in the Field and
in the Territory was attributable to Acorda’s actions (which for the avoidance
of doubt shall not include any acts or omissions of Elan), in which case Acorda
shall bear [*****] applicable costs and expenses incurred by either Party for
such recall or withdrawal.

 

(f)                                    Pharmacovigilance Agreement.  As soon as
reasonably practicable following the Effective Date, the pharmacovigilance
departments of each of Acorda and Licensee shall meet and determine the approach
to be taken for the collection, review, assessment, tracking, exchange and
filing of information related to adverse events associated with the Licensed
Product, consistent with the provisions of this Section 6.2.  Such approach
shall be documented in a separate and appropriate written pharmacovigilance
agreement between the Parties which shall control with respect to the subject
matter covered therein (the “Pharmacovigilance Agreement”).  Such agreement will
be in accordance with, and enable the Parties and their Affiliates to fulfill,
local and international regulatory reporting obligations to Regulatory
Authorities and other applicable Law.

 

7.                                       COMMERCIALIZATION

 

7.1                                 Commercialization in the Field in the
Territory.  During the Term, Licensee shall be solely responsible for
Commercializing the Licensed Product in the Territory for use in the Field,
which Commercialization shall be in accordance with the Commercialization Plan
and this Agreement with the goal of maximizing the commercial potential of the
Licensed Product in the Field in the Territory.  Licensee shall be responsible
for [*****] of the expenses (including pre-launch marketing and other
Commercialization expenses) incurred in connection with the Commercialization of
the Licensed Product in the Territory for use in the Field. Licensee shall use
Commercially Reasonable Efforts to Commercialize the Licensed Product in the
Field in the Territory in accordance with the Commercialization Plan and in
accordance with the time frames set forth in the Commercialization Plan.

 

7.2                                 Licensee’s Performance.   Subject to Elan’s
review and consultation rights, if any, including under Sections 2.11.4.3, 10.1
and 10.2 of the Elan License Agreement with respect to Commercialization plans
for Licensed Product:

 

(a)                                  Commercialization Plan.

 

(i)                                     The initial Commercialization plan for
Licensed Product in the Field in the Territory (the “Commercialization Plan”)
shall be prepared by Licensee within [*****] after establishment of the JCC and
submitted to the JCC for review and approval within [*****] of submission of
such plan.

 

(ii)                                  On an annual basis no later than at least
[*****] of each Calendar Year during the Term (except as set forth in
Section 7.2(a)(i)), Licensee shall create and submit to the JCC for its review
and approval annual updates to the Commercialization Plan for the following
Calendar Year.  Each Commercialization Plan shall contain a [*****] rolling
annual

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

44

--------------------------------------------------------------------------------


 

plan for the Commercialization of the Licensed Product in the Territory for use
in the Field.  The first [*****] of such plan, as finally approved by the JCC
(except the initial Commercialization Plan as set forth in Section 7.2(a)(i)),
shall constitute the plan and budget for the first [*****] and the remaining
[*****] shall be for planning purposes only (provided, that Licensee shall use
its best efforts to prepare such [*****] portion in accordance with its good
faith anticipated activities).  Upon approval by the JCC, such annual plan and
budget shall be the Commercialization Plan for such following Calendar Year;
provided, however, that to the extent the JCC does not agree on the contents of
such Commercialization Plan, the provisions of Section 3.5 shall apply with
respect to any such dispute.  From time to time during a given Calendar Year,
Licensee may propose written updates to the Commercialization Plan for review
and approval by the JCC; provided, however, that the Commercialization Plan
shall not be updated unless and until agreed to by the JCC (provided, that the
provisions of Section 3.5 shall apply with respect to any dispute in connection
therewith).  Licensee shall conduct all Commercialization of the Licensed
Product in the Territory in accordance with the Commercialization Plan.

 

(iii)                               Each annual Commercialization Plan shall
include and set forth on a country-by-country basis and as consistent with the
use of Commercially Reasonable Efforts, among other things, the following items
in connection with the Commercialization of the Licensed Product in the
Territory for use in the Field:

 

(A)                              a description of the short- and long-term
vision for the Licensed Product and Licensed Product positioning; a situation
analysis; a Strengths, Weaknesses, Opportunities and Threats (SWOT) analysis;
and a description of critical issues, strategic imperatives and tactics by
strategic imperative with timelines and budget, all of the foregoing from each
of the following perspectives:  marketing, sales, and reimbursement;

 

(B)                                a summary of the minimum level of sales
efforts to be dedicated to the promotion of the Licensed Product, including the
anticipated number of details and targets of such details;

 

(C)                                a description of any Promotional Materials
and campaigns, public relations, life cycle management and Educational Materials
and Activities, to be used in connection with the Licensed Product in the Field;

 

(D)                               a detailed budget for the Commercialization
activities (including advertisement, promotion, medical education, public
relations, life cycle management and publication costs) for the applicable
period; and

 

(E)                                 a detailed budget of all forecasted
discounts and allowances.

 

(b)                                 Specific Commercialization Obligations. 
Without limiting the generality of the provisions of Section 7.1, in connection
with the Commercialization of the Licensed Product in the Territory for use in
the Field by Licensee hereunder, during the Term:

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

45

--------------------------------------------------------------------------------


 

(i)                                     Licensee shall use Commercially
Reasonable Efforts to file and obtain Regulatory Approval for the Product in
each country in the Territory within a commercially reasonable time, which
filing shall be made, with respect to each Major Market Country, within a
commercially reasonable time after completion and receipt of positive data from
all pre-clinical and clinical studies required for the related NDA, as
determined by the JCC.

 

(ii)                                  Licensee shall use Commercially Reasonable
Efforts to launch the Licensed Product in each country (or other regulatory
jurisdiction) in the Territory within a commercially reasonable time after all
applicable Regulatory Approvals for the Licensed Product in such country (or
other regulatory jurisdiction) have been obtained; provided, however, that,
notwithstanding the foregoing, Licensee shall effect a national launch
(including effecting the First Commercial Sale) of the Licensed Product in each
Major Market Country within [*****] after the receipt of Regulatory Approval of
the Licensed Product in such country and Licensee shall effect a national launch
(including effecting the First Commercial Sale) of the Licensed Product in each
other country in the Territory within [*****] after the receipt of Regulatory
Approval of the Licensed Product in such country.

 

(iii)                               Licensee shall be solely responsible for
(i) receiving, accepting and filling orders for the Licensed Product in the
Field in the Territory, (ii) handling all returns of the Licensed Product in the
Field in the Territory, (iii) controlling invoicing, order processing and
collection of accounts receivable for the sales of the Licensed Product in the
Field in the Territory, (iv) booking and recording sales of the Licensed Product
in the Field in the Territory in its books of account and (v) distributing and
managing inventory of the Licensed Product in the Field in the Territory, in
each case in accordance with GAAP to the extent applicable.

 

(iv)                              Licensee shall, after consultation with
Acorda, provide Acorda a [*****] rolling forecast, to be updated annually at the
end of each Calendar Year during the Term, detailing the following metrics as
agreed by the Parties:  [*****].  Licensee shall perform its Commercialization
activities in accordance with such forecast; provided, that (y) [*****] may
decrease by no more than [*****] in any given Calendar Year from the prior
Calendar Year, and (z) Licensee shall increase its forecast from time to time if
Licensee reasonably determines that the commercial potential for the Licensed
Product is greater than earlier anticipated; provided, further, that,
notwithstanding the requirements in the preceding subclauses (y) and (z),
relevant changes in Laws, reimbursement status, or other significant issues not
within Licensee’s control that increase or decrease Licensee’s ability to
conduct sales and marketing activities may be taken into account with respect to
assessing the amounts and forecasts required under those subclauses.  The
minimum amounts to be included in Licensee’s first such rolling forecast (which
forecast shall be approved by the JCC) are included in the attached Exhibit I.

 

(c)                                  Diligence Failures.

 

(I)                                     IF ACORDA BELIEVES IN GOOD FAITH THAT
LICENSEE HAS FAILED TO UTILIZE COMMERCIALLY REASONABLE EFFORTS OR OTHERWISE HAS
FAILED TO SATISFY THE REQUIREMENTS SET FORTH IN SUBCLAUSE (B)(I) OR (II) WITH
RESPECT TO THE COMMERCIALIZATION OF THE LICENSED PRODUCT IN THE FIELD IN THE
TERRITORY OR A COUNTRY(IES) IN THE TERRITORY PURSUANT TO THIS AGREEMENT, THEN
ACORDA SHALL FIRST RAISE SUCH ISSUE TO LICENSEE THROUGH THE JCC, IDENTIFYING THE
COUNTRY(IES) AT ISSUE AND SPECIFIC REASONS UNDERLYING SUCH ALLEGATION.  WITHIN
THIRTY (30) DAYS FOLLOWING LICENSEE’S RECEIPT

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

46

--------------------------------------------------------------------------------


 

OF ANY SUCH NOTICE FROM ACORDA, LICENSEE SHALL PROVIDE ACORDA WITH A WRITTEN
RESPONSE SPECIFYING, IN REASONABLE DETAIL, HOW IT IS USING OR HAS BEGUN TO USE
SUCH COMMERCIALLY REASONABLE EFFORTS OR FULFILLED SUCH OTHER REQUIREMENTS.  IF
LICENSEE DOES NOT PROVIDE A WRITTEN RESPONSE WHICH DEMONSTRATES, IN REASONABLE
DETAIL AND TO ACORDA’S REASONABLE SATISFACTION, HOW IT HAS COMPLIED WITH, AND
WILL CONTINUE TO COMPLY WITH, ITS OBLIGATION TO USE COMMERCIALLY REASONABLE
EFFORTS TO COMMERCIALIZE THE LICENSED PRODUCT IN THE FIELD IN THE TERRITORY OR,
AS APPLICABLE, SATISFY ITS REQUIREMENTS UNDER SECTION 7.2(B)(I) OR 7.2(B)(II),
WITHIN THIRTY (30) DAYS AFTER THE RECEIPT OF SUCH NOTICE (OR TO THE EXTENT
LICENSEE DOES NOT THEREAFTER COMPLY WITH SUCH OBLIGATIONS), THEN, EFFECTIVE UPON
THE EXPIRATION OF SUCH THIRTY (30) DAY PERIOD (OR IMMEDIATELY UPON WRITTEN
NOTICE TO THE EXTENT LICENSEE DOES NOT THEREAFTER COMPLY WITH SUCH OBLIGATIONS),
ACORDA MAY, IN ITS SOLE DISCRETION, IMMEDIATELY TERMINATE THIS AGREEMENT FOR THE
COUNTRY(IES) AT ISSUE UPON PRIOR WRITTEN NOTICE TO LICENSEE; PROVIDED, THAT, IF
SUCH TERMINATION IS DUE TO A TIME-CONSTRAINED COMMERCIAL DILIGENCE DETERMINATION
(AS DEFINED BELOW) THAT IS BASED ON A CURABLE BREACH OF SECTION 2.11 OF THE ELAN
LICENSE AGREEMENT THAT WOULD GIVE ELAN THE RIGHT TO TERMINATE THE ELAN LICENSE
AGREEMENT UNDER SECTION 12.5.3 OF THE ELAN LICENSE AGREEMENT (AND FOR PURPOSES
OF CLARITY, WOULD NOT GIVE ELAN THE RIGHT TO TERMINATE THE ELAN LICENSE
AGREEMENT PURSUANT TO SECTION 12.5.2 OF THE ELAN LICENSE AGREEMENT) (A “CURABLE
ELAN AGREEMENT BREACH”), ACORDA SHALL PROVIDE LICENSEE WRITTEN NOTICE OF
TERMINATION AND THIS AGREEMENT SHALL SO TERMINATE ON THE THIRTIETH (30TH) DAY
FROM SUCH NOTICE UNLESS LICENSEE HAS CURED SUCH BREACH BY SUCH THIRTIETH (30TH)
DAY OR SUCH CURE IS UNDERWAY AND ACORDA, IN ITS SOLE DISCRETION, DETERMINES THAT
LICENSEE IS DILIGENTLY PURSUING SUCH CURE AND WILL CURE SUCH BREACH ON OR BEFORE
THE DATE ON WHICH ELAN’S TERMINATION OF THE ELAN LICENSE AGREEMENT SHALL BECOME
EFFECTIVE (SUCH CURE OR ACORDA’S TERMINATION THAT SUCH CURE IS LIKELY TO OCCUR,
“A CURABLE ELAN AGREEMENT CURE”).

 

(II)                                  IN THE EVENT LICENSEE DISAGREES WITH
ACORDA’S CONCLUSION THAT LICENSEE HAS FAILED TO UTILIZE COMMERCIALLY REASONABLE
EFFORTS OR OTHERWISE HAS FAILED TO SATISFY THE REQUIREMENTS SET FORTH IN
SUBCLAUSE (B)(I) OR (II) WITH RESPECT TO THE COMMERCIALIZATION OF THE LICENSED
PRODUCT IN THE FIELD IN THE TERRITORY OR A COUNTRY(IES) IN THE TERRITORY
PURSUANT TO THIS AGREEMENT (OTHER THAN ACORDA’S DETERMINATION THAT (A) LICENSEE
HAS FAILED TO EFFECT THE FIRST COMMERCIAL SALE IN ANY COUNTRY IN THE TERRITORY
WITHIN [*****] OF RECEIPT OF REGULATORY APPROVAL IN SUCH COUNTRY OR (B) LICENSEE
HAS OTHERWISE FAILED TO USE COMMERCIALLY REASONABLE EFFORTS TO COMMERCIALIZE THE
LICENSED PRODUCT IN THE FIELD IN THE TERRITORY IN A MANNER CONSISTENT WITH
ACORDA’S OBLIGATIONS PURSUANT TO SECTION 2.11 OF THE ELAN LICENSE AGREEMENT
(SUCH DETERMINATION, A “TIME-CONSTRAINED COMMERCIAL DILIGENCE DETERMINATION”)),
IT MAY SEEK THE DETERMINATION OF AN EXPERT PANEL IN ACCORDANCE WITH
SECTION 3.5(C)(III) TO DETERMINE IF LICENSEE HAS FAILED TO USE COMMERCIALLY
REASONABLE EFFORTS TO COMMERCIALIZE THE LICENSED PRODUCT IN THE FIELD IN THE
TERRITORY.  MEMBERS OF SUCH EXPERT PANEL SHALL HAVE EXPERTISE IN THE MATTERS
CONCERNING THE UNRESOLVED DISPUTE.  DECISIONS OF THE EXPERT PANEL UNDER THIS
SECTION 7.2(C)(II) SHALL BE BINDING ON THE PARTIES, SUBJECT TO ELAN’S RIGHTS
UNDER THE ELAN LICENSE AGREEMENT AND THE ELAN SUPPLY AGREEMENT.  IF LICENSEE IS
FOUND BY THE EXPERT PANEL TO HAVE MATERIALLY BREACHED ITS COMMERCIALIZATION
DILIGENCE OBLIGATIONS AS DESCRIBED IN THIS SECTION7.2(C)(II), LICENSEE SHALL
HAVE [*****] TO CORRECT SUCH BREACH.  IF LICENSEE HAS NOT CURED SUCH BREACH
WITHIN SUCH [*****] PERIOD, ACORDA MAY, UNDER SECTION 15.2(B) OF THIS AGREEMENT,
IMMEDIATELY TERMINATE THIS AGREEMENT FOR THE COUNTRY(IES) WITH RESPECT TO WHICH
SUCH FAILURE HAS OCCURRED UPON PRIOR WRITTEN NOTICE TO LICENSEE AND WITH THE
EFFECTS SET FORTH IN SECTION 15.3(A).

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

47

--------------------------------------------------------------------------------


 

(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 7.2(C)(I) OR (II), IN THE EVENT OF A TIME-CONSTRAINED COMMERCIAL
DILIGENCE DETERMINATION:  (1) ACORDA’S EXERCISE OF SUCH TERMINATION RIGHT SHALL
NOT BE SUBJECT TO THE DISPUTE RESOLUTION PROCEDURES OF SECTIONS 3.5 AND 16.8 AND
SHALL NOT LIMIT ACORDA’S OTHER RIGHTS UNDER THIS AGREEMENT; (2) LICENSEE SHALL
NOT BE ENTITLED TO INJUNCTIVE RELIEF TO PREVENT OR DELAY SUCH TERMINATION;
(3) LICENSEE SHALL ONLY BE ENTITLED TO MONETARY DAMAGES IN THE EVENT THAT IT
THEREAFTER DISPUTES SUCH TERMINATION PURSUANT TO SECTION 16.8 AND THE RELEVANT
COURT DETERMINES AS A FINAL, NON-APPEALABLE MATTER THAT ACORDA HAD NOT PROPERLY
EXERCISED ITS TERMINATION RIGHT HEREUNDER; AND (4) ACORDA SHALL HAVE THE RIGHTS
SET FORTH IN SECTION 15.3(A) AND LICENSEE SHALL CONDUCT THE TRANSFER OF
INFORMATION AND MATERIALS AS SET FORTH IN SECTION 15.3(A) ON AN EXPEDITED BASIS
TO ENABLE ACORDA TO MEET ITS OBLIGATIONS UNDER THE ELAN LICENSE AGREEMENT.

 


(D)         IF LICENSEE INDICATES TO ACORDA THAT IT DOES NOT INTEND TO FILE TO
OBTAIN REGULATORY APPROVAL OR TO COMMERCIALIZE LICENSED PRODUCT IN A PARTICULAR
COUNTRY OR COUNTRIES IN THE TERRITORY, ACORDA SHALL BE ENTITLED TO TERMINATE THE
LICENSE TO LICENSEE WITH RESPECT TO SUCH COUNTRIES AND ACORDA SHALL HAVE THE
RIGHTS SET FORTH IN SECTION 15.3(A).


 

7.3                                 Reports.

 


(A)                                  OF LICENSEE.  SUBJECT TO ELAN’S RIGHTS TO
REVIEW AND COMMENT ON INFORMATION, AND TIME-FRAMES GIVEN TO ELAN TO EXERCISE
SUCH RIGHTS UNDER SECTIONS 2.11, 10.1 AND 10.2 OF THE ELAN LICENSE AGREEMENT,
REGARDING THE COMMERCIALIZATION OF LICENSED PRODUCT, LICENSEE SHALL UPDATE THE
JCC AT EACH MEETING REGARDING THE EXPECTED AND ACTUAL DATE OF FIRST COMMERCIAL
SALE IN EACH COUNTRY IN THE TERRITORY, ITS SIGNIFICANT COMMERCIALIZATION
ACTIVITIES INVOLVING THE LICENSED PRODUCT, INCLUDING A WRITTEN REPORT
SUMMARIZING SUCH SIGNIFICANT COMMERCIALIZATION ACTIVITIES IN THE TERRITORY, THE
TIMING AND COSTS OF SUCH ACTIVITIES AND A COMPARISON OF SUCH TIMING AND COSTS TO
THE COMMERCIALIZATION BUDGET AND TIMELINE INCLUDED IN THE COMMERCIALIZATION
PLAN.  SUCH REPORTS SUBMITTED BY LICENSEE SHALL COVER THE SUBJECT MATTER AT A
LEVEL OF DETAIL REASONABLY SUFFICIENT TO ENABLE ACORDA TO DETERMINE LICENSEE’S
COMPLIANCE WITH ITS DILIGENCE OBLIGATIONS PURSUANT TO THIS ARTICLE 7.  ACORDA
SHALL HAVE THE OPPORTUNITY TO SEEK FURTHER EXPLANATION OR CLARIFICATION OF
MATTERS COVERED IN SUCH REPORTS AND TO PROVIDE OBSERVATIONS AND SUGGESTIONS TO
LICENSEE REGARDING THE SUBJECT MATTER THEREOF AND LICENSEE SHALL PROMPTLY
PROVIDE SUCH EXPLANATION OR CLARIFICATION AND SHALL CONSIDER SUCH OBSERVATIONS
AND SUGGESTIONS IN GOOD FAITH.  FURTHERMORE, IF AFTER RECEIVING SUCH A REPORT
ACORDA WISHES TO MEET WITH LICENSEE TO DISCUSS SUCH REPORT, LICENSEE SHALL MEET
WITH ACORDA AT ACORDA’S OFFICES (OR ANY OTHER SITE AS REASONABLY REQUESTED BY
ACORDA) WITHIN THIRTY (30) DAYS AFTER SUCH MEETING IS REQUESTED BY ACORDA.


 

(b)                                 Of Acorda.  Acorda shall disclose to
Licensee and the JDC information regarding any matter related to
Commercialization of the Licensed Product in the Acorda Territory or outside the
Field that either (a) could reasonably be expected to potentially have an
adverse regulatory or safety impact on Licensee’s Development or
Commercialization of the Licensed Product in the Field in the Territory or
(b) Licensee must or reasonably should disclose to a Regulatory Authority or
safety authority.

 

48

--------------------------------------------------------------------------------


 

7.4                                 Promotional Materials and Educational
Materials and Activities.

 

(a)                                  Creation.  Licensee will create and develop
Promotional Materials and Educational Materials and Activities for the Territory
in accordance with the Commercialization Plan, the Regulatory Approvals and
applicable Laws.  To the extent Licensee includes the name or trademarks of
Acorda or its licensors, other licensees or manufacturers in the Promotional
Materials and/or Educational Materials and Activities, Licensee shall comply
with Acorda’s or its licensor’s, licensee’s or manufacturer’s then-current
guidelines for trademark usage, a copy of which shall be provided to Licensee
from time to time.

 

(b)                                 Licensee Ownership.  During the Term,
Licensee shall own all right, title and interest in and to any Promotional
Materials and/or Educational Materials and Activities created by Licensee
hereunder relating to the Licensed Product in the Field in the Territory, but
excluding trademarks, names, logos and other marks owned by or on behalf of
Acorda or its Affiliates, licensors, other licensees or manufacturers.

 

(c)                                  Use of Materials Exclusively for the
Licensed Product.  The Promotional Materials and Educational Materials and
Activities, and any aspects of those uniquely related to the Licensed Product,
shall be used by Licensee exclusively in connection with the Commercialization
of the Licensed Product in the Field in the Territory in accordance with the
terms of this Agreement, and Licensee shall not use, or allow any other Person
to use, any such Promotional Materials and/or Educational Materials and
Activities except in accordance with this Agreement.

 

7.5                                 Product Branding.

 

(a)                                  Global Branding Strategy.  Acorda shall
have the right, from time to time during the Term, to implement (and thereafter
modify and update) a global branding strategy, including global messaging, for
the Licensed Product for use in the Field throughout the world (the “Global
Branding Strategy”).  To the extent Acorda determines to utilize such Global
Branding Strategy, Licensee shall use Commercially Reasonable Efforts to adhere
to the Global Branding Strategy in its Commercialization of the Licensed Product
in the Territory, including with respect to any Promotional Materials.

 

(b)                                 Trademarks and Trade Dress.

 

(i)                                     Party’s House Marks.  To the extent
permitted or required by applicable Law and subject to obtaining necessary
Regulatory Authority approvals, with respect to Licensed Product to be sold by
Licensee or on behalf of Licensee or any of its Affiliates in the Territory, the
Acorda house mark and the Licensee house mark shall be given equal prominence on
all package inserts utilized by Licensee.  Licensee hereby grants to Acorda a
non-exclusive, royalty-free, sublicenseable right and license during the Term to
utilize the Licensee house mark (including all trademarks, names and logos) in
order to perform the Manufacturing and other activities required to be performed
by or on behalf of Acorda hereunder and under the Supply Agreement, and Acorda
hereby grants to Licensee a non-exclusive, royalty-free right and license during
the Term to utilize the Acorda house mark (including all trademarks, names and
logos) in order to perform the Commercialization activities required to be
performed by Licensee

 

49

--------------------------------------------------------------------------------


 

hereunder in accordance with the terms of this Agreement.  Each Party shall only
use the house mark of the other Party with the necessary trademark designations,
and each Party shall use the other Party’s house marks in a manner that does not
derogate from such Party’s rights in its trademarks, names and logos.  Each
Party will take no action that will interfere with or diminish the other’s
rights in its respective trademarks, names and logos, and if a Party reasonably
believes that the use of its trademarks, names and logos by the other Party
hereunder is interfering with or diminishing its rights, such Party shall notify
the other Party thereof in writing and such other Party shall promptly cease use
of such trademarks, names or logos in such manner.  Each Party agrees that all
use of the other Party’s trademarks, names and logos will inure to the benefit
of such other Party, including all goodwill in connection therewith.  Each Party
agrees not to register, seek to register or cause to be registered any
trademarks, trade dress, logos or slogans owned by the other Party or any
variation thereof or any trademark, name or logo confusingly similar thereto.

 

(ii)                                  Licensed Product Trademarks and Trade
Dress.  Licensee shall Commercialize the Licensed Product in the Field in the
Territory under the trademark(s) and trade dress designated by Acorda, in its
sole discretion (or such other trademark(s) and trade dress as the Parties
mutually agree upon) (the “Licensed Product Trademarks” and the “Licensed
Product Trade Dress”, respectively).  All uses of the Licensed Product
Trademarks and Licensed Product Trade Dress to identify and/or in connection
with the Commercialization of the Licensed Product in the Field in the Territory
shall be reviewed by the JCC, shall be in accordance with the Commercialization
Plan, Regulatory Approvals and all applicable Laws and shall be subject to the
approval of Acorda in its reasonable discretion.  The Licensed Product
Trademarks and Licensed Product Trade Dress under which the Licensed Product is
marketed or sold (other than Licensee’s corporate trademarks or trade names)
shall be used by Licensee only pursuant to the terms of this Agreement to
identify and in connection with the Commercialization of the Licensed Product in
the Field in the Territory, and shall not be used by Licensee to identify or in
connection with the marketing of any other products.  Licensee agrees not to
register, seek to register or cause to be registered the Licensed Product
Trademarks, any variation thereof or any trademark, name or logo confusingly
similar to the Licensed Product Trademarks.  At no time during or after the Term
shall Licensee challenge or assist others to challenge the Licensed Product
Trademarks or the registrations thereof.  Notwithstanding the foregoing, in the
event that, subject to the approval of the JCC, the Licensee determines or a
Regulatory Authority requires that a trademark(s) other than the Licensed
Product Trademark should be used to Commercialize Licensed Product in the Field
in a country in the Territory (“Licensee Trademarks”), Licensee may, with
Acorda’s prior written consent, register such Licensee Trademark and use such
Licensee Trademark for Commercialization of Licensed Product in the Field in the
Territory.  Licensee hereby grants to Acorda a non-exclusive, royalty-free,
sublicenseable right and license during the Term to utilize Licensee Trademarks
in connection with Acorda’s Commercialization of Licensed Product in the Acorda
Territory and in order to perform the Manufacturing and other activities
required to be performed by or on behalf of Acorda hereunder and under the
Supply Agreement.

 

(iii)                               Elan Trademarks.  At Acorda’s request,
Licensee shall use the Elan Trademark to identify the applicable Elan technology
embodied in the Licensed Product.  When packaged, and to the extent permitted by
Law, labels for Licensed Product shall include an

 

50

--------------------------------------------------------------------------------

 

acknowledgement that the Licensed Product is made under license from, or, if
applicable, manufactured by, Elan.  In the event Licensee is required to use
such Elan Trademark, Acorda hereby grants to Licensee a non-exclusive,
royalty-free, license during the Term and in the Territory to utilize such
trademark in connection with Licensee’s Commercialization of Licensed Product in
the Field in the Territory.  Licensee agrees not to register, seek to register
or cause to be registered the Elan Trademarks, any variation thereof or any
trademark, name or logo confusingly similar to the Elan Trademark.  At no time
during or after the Term shall Licensee challenge or assist others to challenge
the Elan Trademark or the registration thereof.  For purposes of this Agreement,
“Elan Trademark” means any trademark which relates to the Elan technology
applicable to the Licensed Product and that is licensed to Acorda pursuant to
the Elan License Agreement.  Elan Trademark specifically excludes any trademark
owned or controlled by Elan which identifies a product.

 

(c)                                  Product Web Site.  Acorda shall own rights
to any Internet domain names incorporating the Licensed Product Trademarks or
any variation or part of such Licensed Product Trademarks as its URL address or
any part of such address, and Licensee shall not establish any Internet domain
name or URL incorporating such Licensed Product Trademarks, or anything
confusingly similar to the Licensed Product Trademarks, without the prior
written consent of Acorda, such consent not to be unreasonably withheld;
provided, that (i) Licensee shall be responsible for [*****] reasonable costs
incurred by Acorda with respect to such Internet domain names or URLs to the
extent solely used for the Commercialization of the Licensed Product in the
Territory, (ii) Acorda shall be responsible for [*****] costs incurred by Acorda
with respect to such Internet domain name or URLs to the extent solely used for
the Commercialization of the Licensed Product in the Acorda Territory and
(iii) the Parties shall equally share in all costs incurred by Acorda with
respect to such Internet domain names or URLs to the extent beneficial for the
Commercialization of the Licensed Product worldwide.  The JCC shall be
responsible for coordinating the content on any Web sites relevant to
Commercialization of Licensed Product in the Field in the Territory.

 

8.                                       PAYMENTS

 

8.1                                 Up-front Fee.  In partial consideration for
Acorda’s past Development costs and the license granted to Licensee under the
Licensed IP, Licensee shall pay to Acorda, by wire transfer to an account
designated by Acorda, a non-refundable, non-creditable license fee in the amount
of One Hundred Ten Million U.S. Dollars (US $110,000,000) on the Effective Date.

 

8.2                                 Milestone Payments.

 

(a)                                  Licensee shall pay to Acorda, by wire
transfer to an account designated by Acorda, the applicable non-refundable,
non-creditable, one-time milestone payment listed below within thirty (30) days
after the achievement of each milestone event by the Licensed Product:

 

Milestone Event:

 

Milestone Payment:

 

 

 

(i)  [*****]

 

[*****] U.S. Dollars
(US $[*****])

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

51

--------------------------------------------------------------------------------


 

Milestone Event:

 

Milestone Payment:

 

 

 

(ii)  [*****]

 

[*****] U.S. Dollars
(US $[*****])

 

 

 

(iii)  [*****]

 

[*****] U.S. Dollars
(US $[*****])

 

 

 

(iv) [*****]

 

[*****] U.S. Dollars
(US $[*****])

 

 

 

(v) [*****]

 

[*****] U.S. Dollars
(US $[*****])

 

If an event described in a clause of this Section 8.2(a) occurs before or
concurrently with an event described in a preceding clause, Licensee shall also
pay the milestone payment described in such earlier clause when the milestone
payment described in such later clause is paid, even if the earlier described
milestone has not been achieved.

 

(b)                                 Licensee shall pay to Acorda, by wire
transfer to an account designated by Acorda, the applicable non-refundable,
non-creditable, one-time milestone payment listed below within thirty (30) days
after the end of the Calendar Quarter in which the related milestone event for
the Licensed Product is first achieved:

 

Milestone Event:

 

Milestone Payment:

 

 

 

(i)  [*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

 

[*****] U.S. Dollars
(US $[*****])

 

 

 

(ii) [*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

 

[*****] U.S. Dollars
(US $[*****])

 

 

 

(iii) [*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

 

[*****] U.S. Dollars
(US $[*****])

 

 

 

(iv) [*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

 

[*****] U.S. Dollars
(US $[*****])

 

 

 

(v) [*****] in which Net Sales exceed [*****] U.S. Dollars (US $[*****])

 

[*****] U.S. Dollars
(US $[*****])

 

Each of the milestone payments set forth in this Section 8.2(b) shall be payable
once.  If an event described in a clause in this Section 8.2(b) occurs before or
concurrently with an event described in a preceding clause, Licensee shall also
pay the milestone payment described in such earlier

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

52

--------------------------------------------------------------------------------


 

clause when the milestone payment described in such later clause is paid.  By
way of example, if, during [*****], Net Sales first exceed the thresholds set
forth in Sections 8.2(b)(ii) and (iii), Licensee shall pay Acorda the milestone
payments set forth in both Sections 8.2(b)(ii) and (iii) on or before [*****].

 

8.3                                 Royalties Payable by Licensee.

 

(a)                                  Acorda Royalty Rate.  Subject to this
Section 8.3, during the Royalty Term, Licensee shall pay to Acorda royalties on
aggregate Net Sales of Licensed Product in the Territory at the following rates
(such applicable rate(s), the “Acorda Royalty Rate”), from which Acorda shall
pay any royalties owed to Acorda’s licensors other than Elan in accordance with
Acorda’s agreements with such licensors:

 

For Portion of Aggregate Net Sales of Licensed
Product in Territory during Calendar Year:

 

Acorda Royalty Rate
(% of Aggregate Net Sales of Licensed Product
in the Territory during a Calendar Year)

 

 

 

(i)  Less than or equal to [*****] U.S. Dollars (US $[*****])

 

[*****]%

 

 

 

(ii)  Greater than [*****] U.S. Dollars (US $[*****]), but less than or equal to
[*****] U.S. Dollars (US $[*****]).

 

[*****]%

 

 

 

(iii)  Greater than [*****] U.S. Dollars (US $[*****])

 

[*****]%

 

(b)         Elan Royalty Rate.  Subject to this Section 8.3, during the Royalty
Term, Licensee shall pay to Acorda a royalty of [*****] of aggregate Net Sales
of Licensed Product in the Territory (the “Elan Royalty Rate”), which Acorda
shall pay to Elan in accordance with the Elan License Agreement, with
(i) [*****] of the Notional NSP (as defined in the Elan License Agreement) for
quantities of Licensed Product ordered by or on behalf of Licensee and to be
delivered pursuant to the Supply Agreement, including any orders for Launch
Stock (as defined in the Supply Agreement) which shall be due to Acorda upon
Licensee’s, its Affiliates’ or Third Party Distributors’ receipt of an invoice
from Acorda or Elan and (ii) the remainder of such royalty, calculated by
subtracting the amounts paid pursuant to subclause (i) from [*****] of aggregate
Net Sales of such Licensed Product, due in accordance with Section 8.5;
provided, that (A) Licensee shall be responsible for providing in good faith any
estimations or subjective determinations that comprise part of the calculation
of Notional NSP (as defined in the Elan License Agreement) for the quantities of
Licensed Product ordered by or on behalf of Licensee and delivered pursuant to
the Supply Agreement, including any orders for launch stock, (B) Acorda shall
submit to Elan such estimations or determinations provided by Licensee for the
purposes of Notional NSP calculation, (C) Licensee shall be responsible for any
payments stemming from such Notional NSP calculation, including any additional
payments (including interest payments), in the event that Elan disagrees with
Licensee’s calculation and Licensee is unable to reach agreement with Elan
regarding the appropriate amount, to the extent required by

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

53

--------------------------------------------------------------------------------


 

the Elan License Agreement, and (D) with respect to Licensed Product supplied to
Licensee, to the extent the amounts paid by Licensee in accordance with
subclause (i) are greater than [*****] of aggregate Net Sales of such Licensed
Product, then, to the extent of any credit made by Elan, Acorda shall credit
such difference against the price of Licensed Product to be supplied to Licensee
pursuant to the Supply Agreement.  Notwithstanding anything in this Agreement,
the amount of the Elan Royalty Rate payable by Licensee to Acorda shall in no
event be more than the Elan Royalty (as defined in the Elan License Agreement)
payable by Acorda to Elan under the Elan License Agreement.  By way of example,
if the Elan Royalty Rate is reduced from [*****] under the terms of the Elan
License Agreement, the Elan Royalty Rate hereunder shall be [*****].  The
Parties acknowledge that the cost of Launch Stocks pursuant to the Supply
Agreement is [*****] of Manufacturing Cost (as defined in the Elan Supply
Agreement) and all other Licensed Product supplied to Licensee under the Supply
Agreement will be supplied at the applicable Transfer Price (as defined in the
Supply Agreement).  The Parties acknowledge that Licensee shall pay Acorda the
royalties under the Elan Royalty Rate for sales of Launch Stocks no less than
five (5) Business Days before such time as the Elan Royalty Rate with respect
thereto is owed to Elan.  Acorda shall provide to Licensee a copy of all royalty
reports submitted to Elan pursuant to the Elan Agreement related to payments
made pursuant to this Agreement promptly after such reports are submitted to
Elan.

 

(c)                                  Adjustments to Royalties.  Subject to
Section 2.8, the Acorda Royalty Rate shall be reduced by [*****] of the amount
of royalties paid by Licensee or any of its Affiliates to any Third Party in
consideration for a license of Patent Rights in the absence of which Licensee in
good faith believes it would infringe those Patent Rights by its Exploitation of
the Licensed Product; provided, that, in no event shall the aggregate deductions
under this Section 8.3(c) reduce any quarterly Acorda Royalty Rate payment by
Licensee in respect of Net Sales of the Licensed Product to less than [*****] of
the royalty otherwise payable to Acorda with respect to the Licensed Product.

 

8.4                                 Restrictions on Sales.  Licensee shall not,
and shall ensure that its Affiliates and Third Party Distributors do not, sell
or distribute the Licensed Product at a discount (or without consideration) in
return for (i) concessions or consideration received in transactions involving
products or services other than the Licensed Product or (ii) concessions from
any government or governmental authority relating to products or services other
than Licensed Product.

 

8.5                                 Reports and Payments.  Licensee shall
deliver to Acorda, (a) within thirty (30) days after the end of each Calendar
Quarter, a royalty report, in a format agreed to by the Parties, for such
Calendar Quarter, together with the required payments, and (b) within fifteen
(15) days after the end of each calendar month, a preliminary monthly sales
report for such month in a format specified by Acorda.  Such reports shall
indicate gross sales and all deductions taken from gross sales, on a
country-by-country basis, the calculation of Net Sales and the calculation of
royalties from Net Sales with respect thereto, each determined in accordance
with GAAP.   Milestone and royalty payments based on Net Sales of the Licensed
Product in the Territory shall be made in U.S. Dollars, after being converted by
Licensee into U.S. Dollars (if applicable) at the rate of exchange for the
currency of the country or jurisdiction in which the Licensed Product was sold
into U.S. Dollars calculated by using the simple average of the selling and
buying rates of U.S. Dollars published in the East Coast Edition of The Wall
Street Journal for the day prior

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

54

--------------------------------------------------------------------------------


 

to the date on which the payment by Licensee is made.  For the purpose of
calculating the achievement of the thresholds related to Net Sales under
Section 8.2(b) and Section 8.3(a), conversion from any foreign currency to U.S.
Dollars shall be made according to the method set forth in the preceding
sentence.  All payments due to Acorda pursuant to this Agreement shall be made
in United States Dollars by wire transfer in immediately available funds from a
Licensee account in the United States to an account designated in advance by
Acorda.

 

8.6                                 Tax Withholding.  Licensee shall inform
Acorda of any withholding tax obligation on payments due to Acorda under this
Agreement as soon as Licensee becomes aware of the withholding tax obligation. 
The Parties shall meet promptly thereafter to discuss how best to minimize the
amount of such withholding tax obligation in accordance with Law, and Licensee
shall take all reasonable and lawful steps to minimize the amount of any such
withholding tax obligation.  The Parties agree to cooperate in good faith to
provide one another with such documents and certifications as are reasonably
necessary to enable Licensee and Acorda to minimize and/or recover any
withholding tax obligation.  Licensee shall provide to Acorda documentation of
the payment of any withholding tax that is paid pursuant to this Section 8.6.

 

8.7                                 Blocked Payments.  In the event that, by
reason of applicable Law in any country, it becomes impossible or illegal for
Licensee, or its Affiliates, to transfer, or have transferred on its behalf,
royalties or other payments to Acorda, such royalties or other payments shall be
deposited in local currency in the relevant country to the credit of Acorda in a
recognized banking institution designated by Acorda or, if none is designated by
Acorda within a period of thirty (30) days, in a recognized banking institution
selected by Licensee or such Affiliate and identified in a notice in writing
given to Acorda.

 

8.8                                 Late Payments.  Any payments that are not
made by Licensee on or before the due date shall bear interest at a rate equal
to [*****] from the due date until paid in full or, if less, the maximum
interest rate permitted by applicable Law.  Interest shall be payable for the
period from the date on which such payment was due through the date on which
payment is actually made.  In addition, Licensee shall reimburse Acorda for all
costs and expenses, including attorney fees and legal expenses, incurred in the
collection of late payments.

 

8.9                                 Financial Records.  Licensee shall maintain
all of its and its Affiliates’ full, true and accurate books of accounts and
other records relating to the transactions and activities contemplated by this
Agreement in sufficient detail to verify the information included in the reports
provided pursuant to Section 8.5 and compliance with the terms of this
Agreement.  Licensee shall maintain such records for at least [*****] after the
end of the Calendar Year to which such records relate.

 

8.10                           Audit Right.  (a) [*****], Acorda may retain an
independent certified public accountant reasonably acceptable to Licensee to
audit the records described in Section 8.9, upon reasonable notice to Licensee,
(b) Elan may retain an independent certified public accountant reasonably
acceptable to Licensee to audit the records described in Section 8.9, upon
reasonable notice to Licensee (and, for the sake of clarity, Licensee
acknowledges that Elan’s audit right shall extend for the [*****] period
following the close of each Calendar Year during the term of the Elan License
Agreement), and (c) [*****], each Party may retain an independent certified

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

55

--------------------------------------------------------------------------------


 

public accountant reasonably acceptable to the other Party to audit the records
described in Section 5.6(c), upon reasonable notice to the other Party, in each
case during regular business hours and under a reasonable obligation of
confidentiality to the audited Party.  The auditing Party or Elan, as
applicable, shall bear the costs of such audit, except as provided below.  The
results of such audit shall be made available to both Parties and, as
applicable, Elan, but shall be considered the audited Party’s Confidential
Information (and Licensee acknowledges that Elan is obligated to retain any
information provided to it in confidence only as required pursuant to the terms
of the Elan License Agreement and the June 2, 2009 Confidentiality Agreement
among Elan, Acorda and Licensee).  If the audit demonstrates that the payments
owed under this Agreement have been understated, the audited Party shall pay the
balance to the auditing Party or Elan, as applicable, together with interest in
accordance with Section 8.8.  Further, if the amount of the understatement is
greater than five percent (5%) of the amount owed to the auditing Party with
respect to the audited period, then the audited Party shall reimburse the
auditing Party and/or Elan for the reasonable cost of the audit.  If the audit
demonstrates that the payments owed under this Agreement have been overstated,
the audited Party shall be entitled to credit such amount against payments due
to the auditing Party.  All payments owed by a Party under this Section 8.10
shall be made within thirty (30) days after the results of the audit are
delivered to the Parties.

 

9.                                       INTELLECTUAL PROPERTY

 

9.1                                 Ownership; Trademarks.

 

(a)                                  Know-How and Patent Rights.

 

(i)                                     Ownership.  As between the Parties,
(A) Acorda shall solely own all of the Acorda IP, (B) Licensee shall solely own
all of the Licensee IP and (C) the Parties shall jointly own all Joint IP on the
basis of an undivided interest.  Except as expressly provided in this Agreement
and subject to the licenses granted hereunder, each Party shall have the right
to use, license, sublicense and otherwise exercise all rights under Joint IP in
its Territory without the consent of the other Party and with no duty to account
to the other Party.

 

(ii)                                  Inventorship.  Ownership, for the purposes
of this Section 9.1(a), shall be determined by the Parties in accordance with
United States patent laws based on inventorship as set forth in Title 35 of the
U.S. Code.

 

(b)                                 Trademarks.

 

(i)                                     Licensed Product Trademarks.

 

(A)                              As between the Parties, Acorda is and shall
remain the owner of the Licensed Product Trademarks, and all goodwill associated
therewith, in all countries of the world, and all uses of the Licensed Product
Trademarks by Licensee, its Affiliates and Third Party Distributors shall inure
to the benefit of Acorda.  Licensee shall have the right to review and comment
on any documentation related to the filing, prosecution, defense or maintenance
of the Licensed Product Trademarks in the Territory and Acorda shall consider in
good faith any comments made by Licensee.  If and to the extent that Licensee or
its Affiliates or

 

56

--------------------------------------------------------------------------------


 

Third Party Distributors obtain any rights (other than the licenses granted
herein) to the Licensed Product Trademarks in any country in the world, Licensee
shall immediately and automatically assign, and ensure that its Affiliates and
Third Party Distributors immediately and automatically assign, to Acorda all
right, title and interest in and to the Licensed Product Trademarks, and all
goodwill with respect thereto, subject to the licenses granted to Licensee
hereunder.  Acorda shall deliver copies of all filings related to the Licensed
Product Trademarks in the Territory, including responses and other
correspondence with the relevant registrar promptly to Licensee upon the
distribution or receipt of such materials.

 

(B)                                Licensee shall reimburse Acorda for [*****]
reasonable Out-of- Pocket costs and expenses incurred by Acorda after the
Effective Date relating to the preparation, filing, prosecution and maintenance
of the Licensed Product Trademarks in the Territory within thirty (30) days
after receiving an invoice from Acorda for such costs and expenses.

 

(C)                                In the event that either Party becomes aware
of actual or threatened infringement of or challenge to a Licensed Product
Trademarks anywhere in the Territory in the Field, that Party will promptly
notify the other Party in writing.  In respect of the protection and/or defense
of a Licensed Product Trademarks in the Territory in the Field, Acorda will have
the initial right to bring suit and to take action against such infringer or
challenger.  Licensee shall, and shall ensure that its Affiliates and Third
Party Distributors shall, provide reasonable assistance and co-operation as
Acorda may reasonably request.  If Acorda does not commence and pursue a legal
action to enjoin such infringement or challenge within [*****] (or such shorter
period of time as required by applicable Law to avoid loss of material
enforcement rights) of being notified or otherwise becoming aware of such
infringement or challenge, Licensee may, at its expense, commence the action in
the Territory.

 

(D)                               Any recoveries resulting from an action
described in Section 9.1(b)(i)(C) shall be applied as follows:  (1) first, to
reimburse each Party for all out-of-pocket costs in connection with such
proceeding (on a pro rata basis, based on each Party’s respective litigation
costs, to the extent the recovery was less than all such litigation costs); and
(2) second, any remainder shall be paid [*****] to Acorda and [*****] to
Licensee.

 

(ii)                                  Elan Trademark.

 

(A)                              Elan is and shall remain the owner of the Elan
Trademarks, and all goodwill associated therewith, in all countries of the
world, and all uses of the Elan Trademarks by Licensee, its Affiliates and
sublicensees shall inure to the benefit of Elan.  If and to the extent that
Licensee, its Affiliates or Third Party Distributors obtain any rights (other
than the licenses granted herein) to the Elan Trademarks in any country in the
world, Licensee shall immediately and automatically assign, and ensure that its
Affiliates and Third Party Distributors immediately and automatically assign, to
Elan all right, title and interest in and to the Elan Trademarks, and all
goodwill with respect thereto.

 

(B)                                In the event that Licensee becomes aware of
actual or threatened infringement of or challenge to an Elan Trademark anywhere
in the world, Licensee will promptly notify Acorda in writing and provide full
particulars of such infringement or

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

57

--------------------------------------------------------------------------------


 

challenge.  Licensee shall not make any comment or admission to any Third Party
in respect of any such infringement or challenge.   In respect of the protection
and/or defense of an Elan Trademark, Elan will have the sole right to bring suit
and to take action against such infringer or challenger.

 

(iii)                               Licensee Trademarks.

 

(A)                              As between the Parties, Licensee is and shall
remain the owner of the Licensee Trademarks, and all goodwill associated
therewith, in all countries of the world, and all uses of the Licensee
Trademarks by Acorda, its Affiliates and sublicensees shall inure to the benefit
of Licensee.  If and to the extent that Acorda or its Affiliates obtain any
rights (other than the licenses granted herein) to the Licensee Trademarks in
any country in the world, Acorda shall immediately and automatically assign, and
ensure that its Affiliates immediately and automatically assign, to Licensee all
right, title and interest in and to the Licensee Trademarks, and all goodwill
with respect thereto, subject to the licenses granted to Acorda hereunder.

 

(B)                                Licensee shall be responsible for [*****]
costs and expenses incurred by Licensee or its Affiliates relating to the
preparation, filing, prosecution and maintenance of the Licensee Trademarks.

 

(C)                                In the event that either Party becomes aware
of actual or threatened infringement of or challenge to a Licensee Trademark
anywhere in the Territory in the Field, that Party will promptly notify the
other Party in writing.  In respect of the protection and/or defense of a
Licensee Trademark in the Territory in the Field, Licensee will have the sole
right to bring suit and to take action against such infringer or challenger. 
Acorda shall, at Licensee’s expense, provide reasonable assistance and
co-operation as Licensee may reasonably request.  Any recoveries resulting from
an action described in this Section 9.1(b)(iii) shall be applied as follows: 
(1) first, to reimburse each Party for all out-of-pocket costs in connection
with such proceeding (on a pro rata basis, based on each Party’s respective
litigation costs, to the extent the recovery was less than all such litigation
costs); and (2) second, any remainder shall be paid [*****] to Acorda and
[*****] to Licensee.

 

9.2           Filing, Prosecution and Maintenance of Patent Rights.

 

(a)           Initial Right.  As between the Parties:

 

(i)            Licensee shall have the initial right to file, prosecute and
maintain the Licensee Patent Rights, at Licensee’s expense.  If Licensee
declines to file, prosecute or maintain any Licensee Patent Right in any country
of the world, desires to allow any Licensee Patent Right to lapse in any country
of the world, or desires to abandon any Licensee Patent Right in any country of
the world before all appeals within the respective jurisdiction have been
exhausted, then:

 

(A)          Licensee shall provide Acorda with reasonable written notice of
such decision so as to permit Acorda to decide whether to file, prosecute or
maintain such Licensee Patent Right and to take any necessary action.

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

58

--------------------------------------------------------------------------------

 

(B)           By providing prompt written notice thereof to Licensee (following
notice from Licensee pursuant to clause (A)), Acorda may assume control of the
filing, prosecution and/or maintenance of such Licensee Patent Right in the name
of the owner(s) of such Licensee Patent Right, at Acorda’s expense.  Only
following such notice from Acorda to Licensee, the following provisions shall
apply:

 

(1)           Licensee shall, at Acorda’s expense and reasonable request, assist
and cooperate in the filing, prosecution and maintenance of or any related
necessary action for such Licensee Patent Right.

 

(2)           Acorda shall provide Licensee, sufficiently in advance for
Licensee to comment, with copies of all patent applications and other material
submissions and correspondence with any patent counsel or patent authorities
pertaining to such Licensee Patent Right.

 

(3)           Acorda shall give due consideration to Licensee’s comments, but
shall have the final say in determining whether or not to incorporate such
comments.

 

(4)           Each Party shall promptly provide the other with copies of all
material correspondence received from any patent counsel or patent authorities
pertaining to such Licensee Patent Right.

 

(ii)           Acorda shall have the initial right to file, prosecute and
maintain the Joint Patent Rights anywhere in the world in both Parties’ names,
as follows:

 

(A)          Licensee shall, at Acorda’s reasonable request, assist and
cooperate in the filing, prosecution and maintenance of such Joint Patent
Rights.

 

(B)           Acorda shall provide Licensee, sufficiently in advance for
Licensee to comment, with copies of all patent applications and other material
submissions and correspondence with any patent counsel or patent authorities
pertaining to such Joint Patent Rights.

 

(C)           Acorda shall give due consideration to Licensee’s comments, but
Acorda shall have the final say in determining whether or not to incorporate
such comments.

 

(D)          Each Party shall promptly provide the other Party with copies of
all material correspondence received from any patent counsel or patent
authorities pertaining to such Joint Patent Rights.

 

(iii)          Acorda shall have the initial right to file, prosecute and
maintain the Acorda Patent Rights anywhere in the world.

 

(b)           Licensee’s Step-In Rights.  Subject to the requirements and
limitations of the Acorda Third Party Agreements, with respect to the filing,
prosecution and maintenance of

 

59

--------------------------------------------------------------------------------


 

the Licensed IP, including any rights of, and time-frames for, such Third Party
licensors to comment on and review any filings and correspondence related
thereto, the Parties agree:

 

(i)            If Acorda declines to file, prosecute or maintain any Licensed
Patent Right, desires to allow any Licensed Patent Right to lapse, or desires to
abandon any Licensed Patent Right before all appeals within the respective
patent office have been exhausted, then:

 

(A)          Acorda shall provide Licensee with reasonable written notice of
such decision so as to permit Licensee to decide whether to file, prosecute or
maintain such Licensed Patent Right and to take any necessary action.

 

(B)           By providing prompt written notice thereof to Acorda following
notice from Acorda pursuant to clause (A), Licensee may assume control of the
filing, prosecution and/or maintenance of such Licensed Patent Right in the name
of the owner(s) of such Licensed Patent Right, at Licensee’s expense.  Only
following such notice from Licensee to Acorda, the following provisions shall
apply:

 

(1)           Acorda shall, at Licensee’s expense and reasonable request, assist
and cooperate in the filing, prosecution and maintenance of such Licensed Patent
Right.

 

(2)           Licensee shall provide Acorda, sufficiently in advance for Acorda
to comment, with copies of all patent applications and other material
submissions and correspondence with any patent counsel or patent authorities
pertaining to such Licensed Patent Right.

 

(3)           Licensee shall give due consideration to Acorda’s comments, but
shall have the final say in determining whether or not to incorporate such
comments.

 

(4)           Each Party shall promptly provide the other with copies of all
material correspondence received from any patent counsel or patent authorities
pertaining to such Licensed Patent Right.

 

(c)           Patent Rights Term Extensions.  Acorda may select which, if any,
Licensed Patent Rights for which a Patent Term Extension is to be sought or
obtained in any country in the Territory.  Licensee shall promptly provide
Acorda with such information as Acorda may reasonably request to comply with any
filing requirements in connection with any such Patent Term Extension. Acorda
may file for all such Patent Term Extensions at Licensee’s expense, and Licensee
shall, and shall ensure that its Affiliates and Third Party Distributors,
execute such authorizations and other documents and take such other actions as
may be reasonably requested to obtain such Patent Term Extensions, including
designating Acorda as its agent for such purpose.

 

(d)           Patent Rights Listings. To the extent required or permitted by
applicable Law, the Party filing an NDA with respect to the Licensed Product in
any country(ies) may list

 

60

--------------------------------------------------------------------------------


 

with the applicable Regulatory Authorities information regarding any Licensed
Patent Right or Licensee Patent Right.  In connection with such listings, the
Parties shall meet to evaluate and identify all potentially applicable Licensed
Patent Rights or Licensee Patent Rights; provided, however, that (i) Licensee
will not unreasonably refuse to list, and maintain the listing for, any Licensed
Patent Rights that Acorda requests that Licensee list pursuant to a notice given
by Acorda at least ten (10) days prior to the listing deadline and the listing
of which is consistent with applicable Law; and (ii) subject to the foregoing
clause (i), the Party filing the NDA shall retain final decision making
authority over the decision to list (or de-list) any Patent Rights covering the
Licensed Product.

 

(e)           Costs and Expenses.  Licensee shall bear its own costs and
expenses in preparing, filing, prosecuting and maintaining Patent Rights
prosecuted and maintained by Licensee and in conducting related interference,
opposition and similar proceedings as provided in this Agreement.  Licensee
shall reimburse Acorda for [*****] of Acorda Patent Costs incurred after the
Effective Date relating to the preparation, filing, prosecution and maintenance
of Licensed Patent Rights; provided, however, that Licensee’s obligation to
reimburse such Acorda Patent Costs for Indications not related to MS is
contingent upon Acorda obtaining Licensee’s prior written consent prior to
expenditure for any costs related to an Indication not related to MS.  Licensee
shall reimburse Acorda for [*****] Acorda Patent Costs subject to Licensee’s
reimbursement obligations under this Section 9.2(e) within thirty (30) days
after receiving an invoice from Acorda for such costs.  To the extent Licensee
declines to reimburse Acorda the Acorda Patent Costs incurred with respect to a
particular Licensed Patent Right, such Licensed Patent Right shall no longer be
licensed to Licensee and its Affiliates under Section 2.1 and, notwithstanding
anything else in this Agreement, Acorda shall be entitled to take whatever steps
it determines are appropriate to enforce such Patent Right against Licensee.

 

9.3           Enforcement.  Subject to the requirements and limitations of the
Acorda Third Party Agreements with respect to the enforcement of Patent Rights,
including any rights of, and timeframes for, such Third Party licensors to
comment on and review any filings or materials related thereto, the Parties
agree:

 

(a)           Licensee Patent Rights.  As between the Parties, except as
provided in Section 9.3(c), Licensee shall have the sole right to protect the
Licensee Patent Rights from any actual or suspected infringement or any claim
that the Licensee Patent Rights are invalid or otherwise unenforceable, at
Licensee’s expense, and to retain all recoveries with respect thereto.

 

(b)           Licensed Patent Rights.

 

(i)            Notice.  Each Party shall provide the other Party with written
notice reasonably detailing any known or alleged infringement by a Third Party
of the Licensed Patent Rights, including any declaratory judgment, opposition,
or similar action alleging the invalidity, unenforceability or non-infringement
of the Licensed Patent Rights, within ten (10) Business Days of becoming aware
of such infringement.  Each Party shall provide the other Party any evidence
available pertaining to such known or alleged infringement or action.

 

(ii)           Licensee’s Initial Right.  As between the Parties, Licensee shall
have the initial right to protect the Licensed Patent Rights in the Field in the
Territory from any

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

61

--------------------------------------------------------------------------------


 

actual or suspected infringement or misappropriation by a Third Party’s
Exploitation (other than Manufacturing) of a product that contains Compound or
any other mono- or di-aminopyridine.  In any legal action so brought by
Licensee, Acorda shall join in such action as a party at Licensee’s request and
expense in the event that an adverse party asserts, the court rules or other
Laws provide, or Licensee determines in good faith, that a court would lack
jurisdiction based on Acorda’s absence as a party in such suit; but control of
such action shall remain with Licensee.  Acorda may also at any time join in
such action and may be represented by counsel of its choice, at Acorda’s
expense; but in any event control of such action shall remain with Licensee.  At
Licensee’s reasonable request and expense, Acorda shall provide reasonable
assistance to Licensee in connection with such action.  Any recoveries resulting
from such an action shall be applied as follows:

 

(A)          First, to reimburse each Party for all out-of-pocket costs in
connection with such proceeding (on a pro rata basis, based on each Party’s
respective litigation costs, to the extent the recovery was less than all such
litigation costs); and

 

(B)           Second, any remainder shall be paid [*****] to Licensee and
[*****] to Acorda; provided, that in the event such Licensed Patent Right is an
Elan Patent Right, [*****] of the remainder shall be paid to Elan and Acorda and
Licensee shall each receive [*****] of the remainder.

 

(iii)          Acorda Step-In Right.  If Licensee does not commence and
vigorously pursue a legal action to enjoin such infringement described in
Section 9.3(b)(ii) within [*****] (or such shorter period of time as required by
applicable Law to avoid loss of material enforcement rights) of being notified
or otherwise becoming aware of such infringement, Acorda may, at its expense,
commence the action.  Licensee shall join in such action as a party at Acorda’s
request and expense in the event that an adverse party asserts, the court
rules or other Laws provide, or Acorda determines in good faith, that a court
would lack jurisdiction based on Licensee’s absence as a party in such suit, but
control of such action shall remain with Acorda.  At Acorda’s reasonable request
and expense, Licensee shall provide reasonable assistance to Acorda in
connection with such action.  Any recoveries resulting from such an action shall
be retained by Acorda.

 

(c)                                  Licensee Patent Rights in Connection with a
Competitive Infringement.

 

(i)            Acorda’s Initial Right.  With respect to any actual or suspected
infringement of the Licensee Patent Rights by a Third Party making, using or
selling (i) in the Acorda Territory a product that is or may be competitive with
the Licensed Product or (ii) in the Territory a product that is or may be
competitive with the Licensed Product outside the Field, the following
provisions shall apply:  Acorda shall have the right to initiate a legal action
to enforce any Licensee Patent Right.  Licensee shall join in such action as a
party at Acorda’s request and expense in the event that an adverse party
asserts, the court rules or other Laws provide, or Acorda determines in good
faith, that a court would lack jurisdiction based on Licensee’s absence as a
party in such suit.  Licensee may also at any time join in such action and may
be represented by counsel of its choice, at Licensee’s expense; but in any event
control of such action shall remain with Acorda.  At Acorda’s reasonable request
and expense, Licensee shall

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

62

--------------------------------------------------------------------------------


 

provide reasonable assistance to Acorda in connection with such action.  Any
recoveries resulting from an action described in this Section 9.3(c) shall be
applied as follows:

 

(A)          First, to reimburse each Party for all out-of-pocket costs in
connection with such proceeding (on a pro rata basis, based on each Party’s
respective litigation costs, to the extent the recovery was less than all such
litigation costs; and

 

(B)           Second, any remainder shall be paid [*****] to Acorda and [*****]
to Licensee.

 

(ii)           Licensee Step-In Right.  If Acorda does not commence and
vigorously pursue a legal action to enjoin such infringement within [*****] (or
such shorter period of time as required by applicable Law to avoid loss of
material enforcement rights) of being notified or otherwise becoming aware of
such infringement, Licensee may, at its expense, commence the action.  Acorda
shall join in such action as a party at Licensee’s request and expense in the
event that an adverse party asserts, the court rules or other Laws provide, or
Licensee determines in good faith, that a court would lack jurisdiction based on
Acorda’s absence as a party in such suit, but control of such action shall
remain with Licensee.  At Licensee’s reasonable request and expense, Acorda
shall provide reasonable assistance to Licensee in connection with such action. 
Any recoveries resulting from such an action shall be retained by Licensee.  For
the avoidance of doubt, with respect to any actual or suspected infringement of
the Licensee Patent Rights by a Third Party making, using or selling in the
Territory a product that is or may be competitive with the Licensed Product in
the Territory in the Field, Licensee shall have the right to initiate a legal
action to enforce any such Licensee Patent Right.

 

(d)           Information Sharing.  The Party involved in any action or
proceeding described in this Section 9.3 shall keep the other Party reasonably
informed of the progress of such action or proceeding.

 

9.4           Invalidity Claims.  Notwithstanding the foregoing, if a Third
Party at any time asserts a claim that Licensed IP is invalid or otherwise
unenforceable, whether as a defense in an infringement action brought by a Party
pursuant to Section 9.3 or in an action brought against a Party, including in
any proceeding before a patent office or in a similar administrative forum,
Acorda shall have the right to control all decisions regarding the defense
against any such claim.  In no event shall Licensee, without the prior written
consent of Acorda, admit to the invalidity of or enter into any settlement
admitting the invalidity of, or otherwise impairing Acorda’s rights in, Licensed
Patent Rights.

 

9.5           Patent Marking.  Licensee shall mark Licensed Product marketed and
sold by Licensee (or its Affiliate or distributor) hereunder with appropriate
patent numbers or indicia or otherwise in accordance with applicable Law in the
country or countries of Manufacture and sale thereof.

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

63

--------------------------------------------------------------------------------


 

10.           CONFIDENTIAL INFORMATION

 

10.1         Non-Use and Non-Disclosure of Confidential Information.  Each
Receiving Party agrees that all Confidential Information of the Disclosing Party
(a) shall not be used by the Receiving Party or its Affiliates except to perform
the Receiving Party’s obligations or exercise the Receiving Party’s rights under
this Agreement; (b) shall be maintained in confidence by the Receiving Party and
its Affiliates; (c) shall be maintained with the precautions such Party normally
takes with its own Confidential Information, but in no case with any less degree
than reasonable care; and (d) except as permitted by Sections 10.2, 10.3 and
10.4, shall not be disclosed by the Receiving Party or its Affiliates to any
Person without the prior written consent of the Disclosing Party.

 

10.2         Permitted Disclosures.  The Receiving Party may provide the
Disclosing Party’s Confidential Information:

 

(a)           to the Receiving Party’s and its Affiliates’ employees,
consultants and advisors who have a need to know such Confidential Information
and are bound by an obligation to maintain the confidentiality of the Disclosing
Party’s Confidential Information to the same extent as if they were parties
hereto;

 

(b)           to patent offices in order to seek or obtain Patent Rights or to
Regulatory Authorities in order to seek or obtain approval to conduct Clinical
Trials or to gain Regulatory Approval with respect to the Licensed Product as
contemplated by this Agreement; provided, that such disclosure may be made only
following reasonable notice to the Disclosing Party and to the extent reasonably
necessary to seek or obtain such Patent Rights or approvals;

 

(c)           if such disclosure is required by Law (including by rules or
regulations of the United States Securities and Exchange Commission (“SEC”), any
other relevant securities commission in any country, any securities exchange or
NASDAQ) or to defend or prosecute litigation or arbitration; provided, that
prior to such disclosure, to the extent permitted by Law or such rules or
regulations, the Receiving Party promptly notifies the Disclosing Party of such
requirement and furnishes only that portion of the Disclosing Party’s
Confidential Information that the Receiving Party is legally required to
furnish; and

 

(d)           Acorda may disclose (i) to Acorda’s licensors the reports provided
by Licensee pursuant to Sections 5.3 and 7.3, (ii) to Acorda’s licensors the
audit reports obtained pursuant to Section 8.10, and (iii) to any Third Party
counterparty of an Acorda Third Party Agreement, any other information required
to be disclosed pursuant to such agreements; provided, that any such disclosed
information shall be deemed “confidential information” of Acorda or the
equivalent thereof under each relevant license agreement or Acorda Third Party
Agreement; provided, further, that if a license agreement or Acorda Third Party
Agreement places no confidentiality obligations on the Third Party counterparty
or licensor, then any disclosure of information under this Section 10.2(d) shall
only be made subject to confidentiality obligations no less onerous than the
provisions herein, unless that would cause Acorda to breach any such license
agreement or Acorda Third Party Agreement (in which case Acorda shall seek to
impose on such licensor or counterparty confidentiality provisions as close to
those contained in this Agreement as it can).

 

64

--------------------------------------------------------------------------------


 

Additionally, Acorda may disclose Licensee’s Confidential Information to
Acorda’s licensees and potential licensees who have a need to know such
Confidential Information for purposes of Acorda granting licenses or sublicenses
under such Confidential Information (and any intellectual property rights
therein) as permitted herein and are bound by an obligation to maintain the
confidentiality of Licensee’s Confidential Information to the same extent as if
they were parties hereto.

 

10.3         Scientific Publications.  Each Party and its Affiliates, and, with
respect to Acorda, its licensees, and, with respect to Licensee, its Third Party
Distributors, shall have the right to make disclosures pertaining to the
Compound or the Licensed Product to Third Parties in Publications in accordance
with the following procedure, and subject to Section 10.4:  The publishing Party
shall provide the non-publishing Party with an advance copy of the proposed
Publication, and the non-publishing Party shall then have [*****] prior to
submission for any Publication in which to recommend any changes it reasonably
believes are necessary to preserve any Patent Rights or Know-How belonging in
whole or in part to the non-publishing Party.  Acorda shall have the right to
consent to each such Publication proposed by Licensee, which consent shall not
be unreasonably withheld or delayed.  If the non-publishing Party informs the
publishing Party that such Publication, in the non-publishing Party’s reasonable
judgment, would have a material adverse effect on any patentable invention owned
by or licensed, in whole or in part, to the non-publishing Party (other than
pursuant to a license granted under this Agreement), or on any Know-How which is
Confidential Information of the non-publishing Party, the publishing Party shall
delay or prevent such Publication as follows:  (a) with respect to a patentable
invention, such Publication shall be delayed sufficiently long (not to exceed
[*****]) to permit the timely preparation and filing of a patent application;
and (b) with respect to Know-How which is Confidential Information of such
non-publishing Party, such Know-How shall be deleted from the Publication.

 

10.4         Publicity.  During the Term, neither Party may issue any press
release or make any public disclosure relating to this Agreement or the Supply
Agreement or the Parties’ activities under this Agreement or the Supply
Agreement (each such press release or public disclosure, a “Subject Disclosure”)
except as follows:

 

(a)           On the first Business Day following the execution of this
Agreement (or, in Acorda’s sole discretion, as early as any time after
execution), the Parties shall issue the press release attached hereto as
Exhibit F.

 

(b)           Each Party may disclose the terms of this Agreement and the Supply
Agreement to the extent such Party is advised by counsel that such Subject
Disclosure is required by applicable Law (including by rules or regulations of
the SEC, any other relevant securities commission in any country, any securities
exchange or NASDAQ); provided, that, (i) prior to such disclosure, to the extent
permitted by Law or such rules or regulations, the disclosing Party promptly
notifies the other Party of such requirement and the disclosing Party furnishes
only those terms of this Agreement or the Supply Agreement that the disclosing
Party is legally required to furnish, and (ii) specifically with respect to a
filing of this Agreement or the Supply Agreement pursuant to the rules or
regulations of the SEC, any other securities commission, any securities exchange
or NASDAQ, the disclosing Party shall request, and use Commercially Reasonable
Efforts to obtain, confidential treatment of terms permitted to be redacted from
the

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

65

--------------------------------------------------------------------------------


 

forms of such agreements so filed under the applicable rules and regulations of
the SEC, such securities commission, any securities exchange or NASDAQ, as
applicable.

 

(c)           Either Party may make a Subject Disclosure to the extent that such
Subject Disclosure describes the commencement and/or “top-line” results of
Clinical Trials of the Licensed Product by Licensee, the achievement of any
Development events with respect to the Licensed Product or the filing for or
receipt of Regulatory Approval with respect to the Licensed Product by Licensee
and amounts paid to Acorda in respect of the achievement of any milestone
events.  Prior to any such issuance, the disclosing Party shall provide, to the
extent permitted by Law, the other Party with a draft Subject Disclosure at
least two (2) Business Days prior to making any such Subject Disclosure for the
other Party’s review and comment.  Acorda may make a Subject Disclosure to the
extent that such Subject Disclosure describes activities or the results of
activities with respect to the Licensed Product outside of the Territory or
outside the Field without providing such notice to Licensee.

 

(d)           Subject to Section 10.3 and 10.4(c), either Party may disclose
such Party’s own Development and Commercialization activities with respect to
the Licensed Product hereunder.

 

(e)           Acorda may disclose this Agreement and the Supply Agreement to
(i) Elan and its Affiliates, to the extent required under the Elan License
Agreement or Elan Supply Agreement (and Licensee acknowledges that Elan and its
Affiliates are obligated to retain any information provided to them in
confidence only as required pursuant to the terms of the Elan License Agreement
or Elan Supply Agreement or any other agreements between Elan and Acorda related
to this Agreement); (ii) Acorda’s manufacturer(s) (other than Elan and its
Affiliates) of Licensed Product, to the extent required under Acorda’s agreement
with such manufacturer(s) (and Licensee acknowledges that such
manufacturer(s) is obligated to retain any information provided to them in
confidence only as required pursuant to the terms of Acorda’s agreement with
such manufacturer(s)) and (iii) subject to clauses (i) and (ii), Acorda’s
then-current and potential Third Party licensors and licensees of the Licensed
IP, and Acorda’s then-current and potential investors, lenders and acquirers;
provided, that such Persons receiving disclosed information in clauses (ii) —
(iii) of this Section 10.4(e) are bound to maintain the confidentiality of this
Agreement to the same extent as if they were parties hereto.

 

(f)            Licensee may disclose the financial terms of this Agreement and
the Supply Agreement to Licensee’s then-current and potential lenders, acquirers
and distributors; provided, that such Persons receiving disclosure under this
Section 10.4(f) are bound to maintain the confidentiality of such terms to the
same extent as if they were parties hereto.

 

(g)           Each Party may make subsequent disclosures of information which
has been previously made public other than though a breach of this Agreement by
such Party.

 

(h)           Unless otherwise provided above, either Party may make a Subject
Disclosure with the prior written consent of the other Party, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

66

--------------------------------------------------------------------------------


 

10.5         Relationship to the Prior Confidentiality Agreement.  This
Agreement supersedes the Prior Confidentiality Agreement; provided, that all
“Confidential Information” disclosed or received by the Parties thereunder shall
be deemed “Confidential Information” hereunder and shall be subject to the terms
and conditions of this Agreement.

 

10.6         Survival.  The confidentiality obligations set forth in this
Article 10 shall survive for [*****] after the Term; provided, that with respect
to any Confidential Information licensed or otherwise provided under the Elan
License Agreement, the confidentiality obligations shall survive for [*****]
after the longer of (a) the Term, (b) the last to expire Elan Patent Right, or
(c) the term of the Elan License Agreement.

 

11.           INDEMNIFICATION

 

11.1         Indemnification by Licensee.  Licensee shall hold harmless the
Acorda Indemnitees from and against any and all losses, damages, fees, expenses,
settlement amounts or costs (including reasonable attorneys’ fees and witness
fees) (“Losses”) relating to or in connection with a Third Party claim arising
out of (a) any actual or alleged death, personal bodily injury or damage to real
or tangible personal property claimed to result, directly or indirectly, from
the possession, use or consumption of, or treatment with, the Compound or the
Licensed Product Exploited by or on behalf of Licensee or its Affiliates or
Third Party Distributors, including any product liability claims; (b) any actual
or alleged infringement or unauthorized use or misappropriation of any Patent
Right or other intellectual property right of a Third Party with respect to the
activities of Licensee or its Affiliates or Third Party Distributors hereunder;
(c) any breach by Licensee of its representations, warranties or covenants made
under this Agreement or the Supply Agreement; or (d) any negligent act or
omission or willful misconduct of Licensee or its Affiliates or Third Party
Distributors or any of their employees, contractors or agents, in performing
Licensee’s obligations or exercising Licensee’s rights under this Agreement or
the Supply Agreement; provided, however, that the foregoing indemnity shall not
apply to the extent that any such Losses (i) are attributable to the negligence
or willful misconduct of the Acorda Indemnitees, or (ii) are otherwise subject
to an obligation by Acorda to indemnify the Licensee Indemnitees under
Section 11.2.

 

11.2         Indemnification by Acorda.  Acorda shall hold harmless the Licensee
Indemnitees from and against any and all Losses relating to or in connection
with a Third Party claim arising out of (a) any breach by Acorda of its
representations, warranties or covenants made under this Agreement or the Supply
Agreement, (b) any negligent act or omission or willful misconduct of Acorda or
its Affiliates, or any of their employees, contractors or agents, in performing
Acorda’s obligations or exercising Acorda’s rights under this Agreement or the
Supply Agreement, or (c) any actual or alleged death, personal bodily injury or
damage to real or tangible personal property claimed to result, directly or
indirectly, from the possession, use or consumption of, or treatment with, the
Compound or the Licensed Product Exploited by or on behalf of Acorda or its
Affiliates in the Acorda Territory, including any product liability claims;
provided, however, that the foregoing indemnity shall not apply to the extent
that any such Losses are attributable to (i) the negligence or willful
misconduct of the Licensee Indemnitees, or (ii) are otherwise subject to an
obligation by Licensee to indemnify the Acorda Indemnitees under Section 11.1. 
For purposes of clarity, Acorda shall not be liable for any Losses resulting
from (x) any claim that results from any acts or omissions of Licensee, its
Affiliates or Third Party Distributors, even if

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

67

--------------------------------------------------------------------------------


 

Acorda had knowledge of, reviewed, commented on, or approved such acts or
omissions of Licensee’s or its Affiliates or Third Party Distributors plans with
respect thereto and (y) any actions or failures to act by Elan and its
Affiliates.

 

11.3         Procedure.  In the event of a claim by a Third Party against any
Person entitled to indemnification under this Agreement, the relevant
Indemnified Party shall promptly notify the other Party (in such capacity, the
“Indemnifying Party”) in writing of the claim (it being understood that the
failure by the Indemnified Party to give prompt notice of a Third Party claim as
provided in this Section 11.3 shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give prompt notice).  Within thirty (30) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, undertake and solely manage and control, at its sole expense
and with counsel reasonably satisfactory to the Indemnified Party, the defense
of the claim.  If the Indemnifying Party does not undertake such defense, the
Indemnified Party shall control such defense.  The Party not controlling such
defense shall cooperate with the other Party and may, at its option and expense,
participate in such defense; provided, that, if the Indemnifying Party assumes
control of such defense and the Indemnified Party in good faith concludes, based
on advice from counsel, that the Indemnifying Party and the Indemnified Party
(or the relevant Acorda Indemnitee or Licensee Indemnitee seeking
indemnification) have conflicting interests with respect to such action, suit,
proceeding or claim, the Indemnified Party’s counsel may fully participate in
such defense and the Indemnifying Party shall be responsible for the reasonable
fees and expenses of counsel to the indemnified Persons solely in connection
therewith.  The Party controlling such defense shall keep the other Party
advised of the status of such action, suit, proceeding or claim and the defense
thereof and shall consider recommendations made by the other Party with respect
thereto.  Except if the Indemnifying Party did not undertake defense of the
claim or if the Indemnifying Party and the Indemnified Party (or the relevant
Acorda Indemnitee or Licensee Indemnitee seeking indemnification) have
conflicting interests with respect to such action, suit, proceeding or claim and
the Indemnified Party engages separate counsel, as provided above, the
Indemnifying Party shall not be liable for any litigation costs or expenses
incurred by the Indemnified Party without the Indemnifying Party’s written
consent.  The Indemnified Party shall not settle any such action, suit,
proceeding or claim without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld, delayed or conditioned.  The
Indemnifying Party shall not settle, without the prior written consent of the
Indemnified Party, any such action, suit, proceeding or claim, or consent to any
judgment in respect thereof, that does not include a complete and unconditional
release of the Indemnified Party from all liability with respect thereto, that
imposes any liability or obligation on the Indemnified Party or that
acknowledges fault by the Indemnified Party.

 

11.4         Allocation.  In the event a claim is based partially on an
indemnified claim and partially on a non-indemnified claim or based partially on
a claim indemnified by one Party and partially on a claim indemnified by the
other Party, any payments in connection with such claims are to be apportioned
between the Parties in accordance with the degree of cause attributable to each
Party.

 

68

--------------------------------------------------------------------------------

 

12.                                 INSURANCE

 

12.1         Insurance.  Licensee shall maintain an insurance policy that
includes coverage for general liability and products liability claims (including
coverage for Clinical Trials) with reputable and financially secure insurance
carriers, with coverage limits of not less than [*****] United States dollars
($[*****]) per claim and subject to such deductibles and policy exclusions as
are reasonable and customary for pharmaceutical companies of size and activities
comparable to those of Licensee.  Licensee shall designate Acorda as an
additional insured under its applicable insurance policies and Acorda shall have
the right to request, and Licensee shall promptly provide, certificates of
insurance for the purpose of confirming the sufficiency and currency of such
coverage.  The foregoing coverage shall continue during the Term and for a
period of [*****] thereafter.  Notwithstanding the foregoing, Licensee may
self-insure to the extent that it self-insures for its other products; provided,
that, Licensee’s sales of pharmaceutical products exceeds [*****] United States
dollars ($[*****]) in the most recently completed Calendar Year.

 

13.                                 WARRANTIES AND COVENANTS

 

13.1         Mutual Warranties.  Each Party warrants to the other Party that:

 

(a)           as of the Effective Date, it is a corporation duly organized and
in good standing under the Laws of the jurisdiction of its incorporation, and it
has full power and authority and the legal right to own and operate its property
and assets and to carry on its business as it is now being conducted and as it
is contemplated to be conducted by this Agreement;

 

(b)           as of the Effective Date, it has the full right, power and
authority to enter into this Agreement and to grant the rights and licenses
granted by it under this Agreement;

 

(c)           as of the Effective Date, there are no existing or, to its
knowledge, threatened actions, suits or claims pending with respect to the
subject matter of this Agreement or its right to enter into and perform its
obligations under this Agreement;

 

(d)           as of the Effective Date, it has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement;

 

(e)           this Agreement has been duly executed and delivered on behalf of
it, and constitutes a legal, valid, binding obligation, enforceable against it
in accordance with the terms hereof, subject to the general principles of equity
and to bankruptcy, insolvency, moratorium and other similar Laws affecting the
enforcement of creditors’ rights generally;

 

(f)            as of the Effective Date, all necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by it in connection with the execution and delivery of
this Agreement and the performance of its obligations under this Agreement have
been obtained;

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

69

--------------------------------------------------------------------------------


 

(g)           neither such Party nor, to the actual knowledge of such Party, any
employee, agent or subcontractor of such Party involved or to be involved in the
Development and Commercialization of the Licensed Product has been debarred
under Subsection (a) or (b) of Section 306 of the United States Federal Food,
Drug, and Cosmetic Act (21 U.S.C. 335a); (ii) no Person who is known by such
Party to have been debarred under Subsection (a) or (b) of Section 306 of such
Act will be employed by such Party in the performance of any activities
hereunder; and (iii) to the actual knowledge of such Party, no Person on any of
the FDA clinical investigator enforcement lists (including the
(1) Disqualified/Totally Restricted List, (2) Restricted List and (3) Adequate
Assurances List) will participate in the performance of any activities
hereunder; and

 

(h)           the execution and delivery of this Agreement and the performance
of its obligations hereunder do not conflict with any of its contractual
obligations (except that Acorda makes no representation or warranty with respect
to its obligations pursuant to Acorda Third Party Agreements) and do not
constitute a default under any of its contractual obligations.

 

13.2         Additional Acorda Warranties.  Acorda hereby represents and
warrants to Licensee that, as of the Effective Date,

 

(a)           Except as previously disclosed in writing to Licensee, neither
Acorda nor its Affiliates has received any notice in writing or otherwise has
knowledge of any facts which have led Acorda to believe that any of the
regulatory filings relating to the Licensed Product are not currently in good
standing with the FDA;

 

(b)           No claim or demand of any Person has been asserted to Acorda in
writing that challenges the rights of Acorda to Exploit the Licensed Product in
the Field in the Territory except where such claim or demand would not
materially adversely affect the ability of the Parties to conduct the
Development or Commercialization of the Licensed Product hereunder;

 

(c)           Acorda Controls all Acorda Patent Rights, including the patents
and patent applications listed on Exhibit A;

 

(d)           There are no claims, judgments or settlements against or owed by
Acorda, nor, to the knowledge of Acorda, any pending reissue, reexamination,
interference, opposition or similar proceedings, with respect to the Acorda IP,
and Acorda has not received written notice of any threatened claims or
litigation or any reissue, reexamination, interference, opposition or similar
proceedings seeking to invalidate or otherwise challenge the Acorda IP;

 

(e)           Exhibit D identifies each of the Acorda Third Party Agreements
that is in full force and effect as of the Effective Date and Acorda has
provided Licensee full and complete copies of each such Acorda Third Party
Agreement; provided, however, that, to Acorda’s knowledge, it does not have, and
therefore has not provided to Licensee, a copy of the Merck/Elan Agreement;

 

(f)            To the knowledge of Acorda, Acorda is not in default with respect
to a material obligation under, and the relevant Third Party counterparty has
not claimed that Acorda nor, to the knowledge of Acorda, has grounds upon which
to claim, that Acorda is in default with

 

70

--------------------------------------------------------------------------------


 

respect to a material obligation under, any Acorda Third Party Agreement,
including the Elan License Agreement;

 

(g)           Acorda has not waived or allowed to lapse any of its material
rights under any of the Acorda Third Party Agreements, and no such rights  have
lapsed or otherwise expired or been terminated that would have a material
adverse effect on the rights granted to Licensee and its Affiliates hereunder;

 

(h)           Acorda has made available to Licensee all material Regulatory
Documentation owned by Acorda regarding or related to the Licensed Products.  To
the knowledge of Acorda, Acorda has prepared, maintained or retained all
material Regulatory Documentations required to be maintained or reported
pursuant to and in accordance with cGCP and cGLP, to the extent required, and
applicable Laws, and the Regulatory Documentation does not contain any
materially false or misleading statements; and

 

(i)            Acorda has used reasonable efforts to disclose to Licensee those
domestic or foreign patents or patent applications related to the Licensed
Patent Rights which Acorda has ceased prosecuting or maintaining.

 

13.3 Additional Covenants Regarding Acorda Third Party Agreements.  Acorda
agrees that during the Term:

 

(a)           Acorda shall use Commercially Reasonable Efforts to fulfill its
obligations under the Acorda Third Party Agreements to the extent such
obligations have not been delegated to Licensee and to the extent that failure
to do so would materially adversely affect Licensee or its rights hereunder;

 

(b)           Acorda shall not enter into any subsequent agreement with any
other party to an Acorda Third Party Agreement that modifies or amends any
Acorda Third Party Agreement in any way that would materially adversely affect
Licensee’s rights or interest under this Agreement without Licensee’s prior
written consent, which shall not be unreasonably withheld, and shall provide
Licensee with a copy of all modifications to or amendments of the Acorda Third
Party Agreements, regardless of whether Licensee’s consent was required with
respect thereto;

 

(c)           Acorda shall not terminate any Acorda Third Party Agreement in
whole or in part without Licensee’s prior written consent if such termination
would materially adversely affect Licensee’s license granted hereunder; however,
for clarity, Acorda may (a) terminate any Acorda Third Party Agreements by
acquiring all of the intellectual property licensed thereunder, in which case
Licensee agrees to consent to such termination of such Acorda Third Party
Agreement, or (b) terminate its obligation to make royalty and milestone
payments by making a lump-sum payment, and Acorda shall promptly notify Licensee
after the occurrence of each such event;

 

(d)           Acorda shall promptly furnish Licensee with copies of all material
communications Acorda receives from any other party to an Acorda Third Party
Agreement that directly relate to the Exploitation of Licensed Product in the
Field in the Territory;

 

71

--------------------------------------------------------------------------------


 

(e)           Acorda shall promptly furnish Licensee with copies of all material
reports and other communications that Acorda furnishes to any party to an Acorda
Third Party Agreement that directly relate to the Exploitation of Licensed
Product in the Field in the Territory, and to the extent any such reports or
communications relate to the efforts of Licensee under this Agreement, Acorda
shall, to the extent permitted under such Acorda Third Party Agreement, give
Licensee a reasonable opportunity to review and comment upon such portion of the
reports or communications that relate to Licensee’s efforts before they are
transmitted to any such other party; and

 

(f)            Acorda shall, within five (5) Business Days after Acorda’s
receipt thereof, furnish Licensee with copies of all notices received by Acorda
relating to any alleged breach or default by Acorda under any Acorda Third Party
Agreement that would materially adversely affect Licensee and, if Acorda
determines that it cannot or chooses not to cure or otherwise resolve any such
alleged breach or default, Acorda shall so notify Licensee within five
(5) Business Days of such determination.

 

13.4         Compliance.  Licensee shall, in Developing and Commercializing the
Licensed Product, comply with all applicable Laws, including the U.S. Foreign
Corrupt Practices Act, as well as all applicable Regulatory Approvals for the
Licensed Product.  In addition, Licensee shall not use in any capacity, in
connection with its Development or Commercialization of the Licensed Product
hereunder, any Person who has been debarred pursuant to Section 306 of the FD&C
Act (or similar Law outside of the U.S.), or who is the subject of a conviction
described in such section, and Licensee shall inform Acorda in writing
immediately if it or any Person who is performing services for Licensee
hereunder is debarred or is the subject of a conviction described in Section 306
(or similar Law outside of the U.S.), or if any action, suit, claim,
investigation or legal administrative proceeding is pending or, to the
Licensee’s knowledge, is threatened, relating to the debarment of Licensee or
any Person used in any capacity by Licensee in connection with its Development
or Commercialization the Licensed Product hereunder.

 

13.5         Standstill.

 

(a)           For a period of [*****] from the Effective Date, unless
specifically invited in writing in advance by the Board of Directors of the
other Party to so act, each Party agrees not to and to cause its Affiliates not
to, acting along or as part of a “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), directly or indirectly:

 

(i)            effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (A) any acquisition of any securities (or beneficial ownership
thereof) or assets of the other Party or any of its subsidiaries; (B) any tender
or exchange offer, merger or other business combination involving the other
Party or any of its subsidiaries; (C) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
other Party or any of its subsidiaries; or (D) any “solicitation” of “proxies”
(as such terms are defined in the Exchange Act) to vote any securities of Party
or to provide or withhold consents with respect to any securities of a Party;

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

72

--------------------------------------------------------------------------------


 

(ii)           form, advise, join or in any way participate in a group in
connection with any of the types of matters set forth in paragraph (i) above;

 

(iii)          otherwise act, alone or in concert with others, to seek to
control or influence the management, Board of Directors or policies of the other
Party or any of its subsidiaries;

 

(iv)          take any action which might force the other Party to make a public
announcement regarding any of the types of matters set forth in paragraph
(i) above;

 

(v)           publicly announce any intention, plan or arrangement inconsistent
with the foregoing, or

 

(vi)          enter into any discussions or arrangements with any third party
with respect to any of the foregoing.

 

(b)           Each Party also agrees during such period not to request the other
Party (or its directors, officers, employees or agents), directly or indirectly,
to amend or waive any provision of this Section 13.5 (including this sentence).

 

(c)           The obligations under this Section 13.5 shall terminate as to a
Party and its Affiliates in the event that (i) any Third Party unaffiliated with
the other Party initiates a tender or exchange offer for, or otherwise publicly
proposes or agrees to acquire, [*****] of the outstanding common stock or voting
power of the other Party, (b) it is publicly disclosed that voting securities
representing at least [*****] of the total voting power of the other Party then
outstanding have been acquired by any person or group unaffiliated with the
other Party, or (c) the other Party enters into any agreement to merge with, or
sell or dispose of assets or securities representing [*****] or more of its
earning power to, any person not affiliated with the other Party.

 

(d)           For the purposes of clarity, the Parties agree that the
acquisition by any employee benefit plan of Licensee or Acorda or their
respective Affiliates in any diversified index, mutual or pension fund managed
by an independent business advisor, which fund in turn holds, directly or
indirectly, the other Party’s securities shall not be deemed a breach of this
Section 13.5.

 

13.6         Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
ARTICLE 13 OR IN THE SUPPLY AGREEMENT, NEITHER PARTY, AND IN THE CASE OF ACORDA,
ITS LICENSORS, MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, QUALITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR VALIDITY OF PATENT
CLAIMS.

 

14.                                 LIMITATION OF LIABILITY

 

14.1         Limitation of Liability.  UNLESS RESULTING FROM A PARTY’S WILLFUL
MISCONDUCT OR FROM A PARTY’S BREACH OF ARTICLE 10 OR SECTIONS 2.2(c) 

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

73

--------------------------------------------------------------------------------


 

OR 2.6 OR AS EXPRESSLY SET FORTH IN THE SUPPLY AGREEMENT, NEITHER PARTY WILL BE
LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES, OR FOR
LOSS OF PROFITS, LOSS OF DATA, LOSS OF REVENUE, OR LOSS OF USE DAMAGES, ARISING
FROM OR RELATING TO THIS AGREEMENT OR THE SUPPLY AGREEMENT, WHETHER BASED UPON
WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS SECTION 14.1 IS INTENDED TO
LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY
UNDER THIS AGREEMENT OR THE SUPPLY AGREEMENT.

 

15.                                 TERMINATION

 

15.1         Term.  This Agreement becomes effective as of the Effective Date
and shall continue until the earlier of (a) the termination of this Agreement in
accordance with Section 15.2 or (b) following the First Commercial Sale of the
Licensed Product in any country in the Territory, the expiration of the
last-to-expire of all Royalty Terms with respect to the Licensed Product (the
“Term”).

 

15.2         Termination

 

(a)           Termination For Convenience.  Licensee may elect to terminate this
Agreement in its entirety or on a country-by-country basis at any time by
providing one hundred eighty (180) days prior written notice to Acorda;
provided, that at any time after such notice by Licensee, Acorda may accelerate
the effective date of such termination by providing sixty (60) days’ prior
written notice to Licensee of such accelerated effective date.

 

(b)           Termination For Material Breach.  If either Party (the
“Non-Breaching Party”) believes that the other Party (the “Breaching Party”) is
in material breach of this Agreement (including any breach of a payment
obligation), then the Non-Breaching Party may deliver notice of such breach to
the Breaching Party.  If the Breaching Party fails to cure such breach within
the sixty (60) day period (thirty (30) days in the event of a payment breach)
after the Breaching Party’s receipt of such notice, the Non-Breaching Party may
terminate this Agreement to the extent set forth in this Section 15.2(b) upon
written notice to the Breaching Party.  If the Non-Breaching Party is Licensee,
then Licensee may terminate this Agreement in its entirety in the event of an
uncured material breach by Acorda as set forth in this Section 15.2(b).  If the
Non-Breaching Party is Acorda and (i) the material uncured breach by Licensee
relates to a particular country or countries, then Acorda shall be entitled to
terminate this Agreement only with respect to such country or countries;
provided, that (A) if such material uncured breach by Licensee relates to any of
the Key Countries set forth on Exhibit G, then Acorda in its sole discretion
shall also be entitled to terminate this Agreement in all countries in the
Region in which such Key Country or Key Countries are located, in accordance
with this Section 15.2(b); (B) if such material uncured breach by Licensee
relates to [*****] Major Market Countries, then Acorda in its sole discretion
shall be entitled to terminate this Agreement in its entirety, and (ii) if the
material uncured breach by Licensee does not relate to a particular country or
countries, then Acorda shall be entitled to terminate this Agreement in its
entirety in

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

74

--------------------------------------------------------------------------------


 

accordance with this Section 15.2(b).  Notwithstanding the foregoing, in the
event that Acorda believes that Licensee has breached its obligation to use
Commercially Reasonable Efforts to Commercialize the Licensed Product or
otherwise comply with the obligations in Section 7.2(b)(i) or 7.2(b)(ii), the
matter shall be determined and resolved in accordance with Section 7.2(c).

 

(c)           Termination for Bankruptcy.  To the extent permitted under
applicable Law, either Party may terminate this Agreement effective immediately
upon written notice (i) if proceedings in voluntary or involuntary bankruptcy
shall be initiated by, on behalf of or against the other Party (and, in the case
of any such involuntary proceeding, not dismissed within one hundred twenty
(120) days), or (ii) if the other Party is adjudicated bankrupt, files a
petition under insolvency Laws, is dissolved or has a receiver appointed for
substantially all of its property.

 

(d)           Termination if Licensee Challenges Acorda IP.  If Licensee or any
of Licensee’s Affiliates, directly or indirectly, (i) initiates or request an
interference or opposition proceeding with respect to any Licensed Patent Right
or Joint Patent Right, (ii) makes, files or maintains any claim, demand, lawsuit
or cause of action to challenge the validity or enforceability of any Acorda
Patent Right or Joint Patent Right or (iii) opposes any extension of, or the
grant of a supplementary protection certificate with respect to, any Acorda
Patent Right or Joint Patent Right, Acorda shall have the right to terminate
this Agreement upon notice to Licensee.

 

(e)           Termination of Supply Agreement.  This Agreement shall
automatically terminate upon the termination of the Supply Agreement for any
reason other than termination by Licensee due to Acorda’s material breach of the
Supply Agreement.

 

(f)            Termination of Elan License Agreement.  This Agreement shall
automatically terminate upon the termination of the Elan License Agreement in
whole or with respect to the Territory pursuant to Section 12.5.2 or 12.5.3 of
the Elan License Agreement.

 

15.3         Effects Of Termination.

 

(a)           Upon termination of this Agreement in whole or with respect to one
or more Terminated Countries by Licensee pursuant to Sections 15.2(a), 15.2(c),
15.3(b)(ii) or 16.4, by Acorda pursuant to
Section 15.2(b),15.2(c),15.2(d),16.2(b) or 16.4, or pursuant to
Section 15.2(e) or 15.2(f):

 

(i)            all licenses granted by Acorda to Licensee with respect to each
Terminated Country hereunder shall terminate and Licensee shall not have any
rights to use or exercise any rights under the Acorda IP with respect to any
Terminated Country;

 

(ii)           Licensee shall provide to Acorda a fair and accurate detailed
written description of the status of the Development and Commercialization of
the Licensed Product in each Terminated Country through the effective date of
termination within thirty (30) days of such termination;

 

75

--------------------------------------------------------------------------------


 

(iii)          Licensee hereby grants to Acorda, exercisable from and after such
termination, an exclusive, worldwide, perpetual, irrevocable, royalty-free,
fully-paid license, with the right to grant sublicenses, under the Licensee IP
and Licensee’s and its Affiliates’ interest in the Joint IP, to Exploit the
Licensed Product in each Terminated Country;

 

(iv)          the covenant not to sue granted pursuant to Section 2.4(b) shall
remain in effect;

 

(v)           if applicable, Licensee shall promptly transfer and assign to
Acorda all of Licensee’s and Licensee’s Affiliates’ rights, title and interests
in and to the Licensee Trademark(s) used for the Licensed Product in each
Terminated Country;

 

(vi)          Licensee shall promptly transfer and assign to Acorda all
Regulatory Documentation and other technical and other information or materials
in Licensee’s or its Affiliates’ possession or control which are necessary or
useful for the Exploitation of the Compound or the Licensed Product in each
Terminated Country or, if no country remains in the Territory, anywhere in the
world; provided, that Licensee may retain a single copy of such items for its
records.  Within thirty (30) days after Acorda’s receipt of a proper invoice
therefor, Acorda shall reimburse Licensee for Licensee’s and its Affiliates’
reasonable Out-of-Pocket Costs incurred in connection with such transfers and
assignment (but not the generation, creation or development of such information
and materials);

 

(vii)         the provisions of Sections 9.2(a)(i), 9.3(a), 9.3(c) and
9.3(d) (to the extent applicable to Licensee Patent Rights) shall remain in
effect;

 

(viii)        Acorda may select which, if any, Licensee Patent Rights and Joint
Patent Rights for which a Patent Term Extension is to be sought or obtained in
the Acorda Territory.  Acorda may file for all such Patent Term Extensions at
Acorda’s expense, and Licensee shall, and shall ensure that its Affiliates
shall, execute such authorizations and other documents and take such other
actions as may be reasonably requested to obtain such Patent Term Extensions,
including designating Acorda as its agent for such purpose;

 

(ix)           Acorda may list with the applicable Regulatory Authorities in the
Acorda Territory information regarding any Licensee Patent Right.  In connection
with such listings, the Parties shall meet to evaluate and identify all
potentially applicable Licensed Licensee Patent Rights;

 

(x)            Licensee and Licensee’s Affiliates shall provide Acorda written
notice of the quantity of Licensed Product that Licensee has in inventory for
sale in each Terminated Country and permit Acorda, at Acorda’s option, to
purchase all or any part of Licensee’s worldwide unsold inventory of such
Licensed Product at the price Licensee paid to Acorda for such Licensed Product;
and

 

(xi)           Acorda shall have the option, exercisable within thirty (30) days
following the effective date of such termination, to purchase any inventory of
the Licensed Product affected by such termination at the price for which such
Licensed Product was sold to Licensee by Acorda pursuant to the Supply
Agreement.  Acorda may exercise such option by

 

76

--------------------------------------------------------------------------------


 

written notice to Licensee during such thirty (30) day period; provided,
however, that in the event Acorda exercises such right to purchase such
inventory, Licensee shall grant, and hereby does grant, a royalty-free right and
license to any housemarks, trademarks, names and logos of Licensee contained
therein for a period of [*****] in order to sell such inventory.  Upon such
exercise, the Parties will establish mutually agreeable payment and delivery
terms for the sale of such inventory.

 

(b)           If Licensee has the right to terminate this Agreement by Licensee
pursuant to Section 15.2(b), then Licensee may, by written notice to Acorda,
elect to continue the Agreement or terminate the Agreement, with the
consequences set forth in either Section 15.3(b)(i) or Section 15.3(b)(ii), as
applicable:

 

(i)            If Licensee elects to continue this Agreement:  (A) effective as
of the date Licensee would have had the right to terminate this Agreement, the
Acorda Royalty Rate shall be reduced by [*****]; and (B) all other provisions of
this Agreement shall remain in full force and effect without change.

 

(ii)           If Licensee elects to terminate this Agreement, then, as of the
effective date of such termination, all rights and obligations of the Parties
shall terminate, with the effects of termination provided in Section 15.3(a) and
Section 15.3(c); provided, however, that the Parties shall negotiate in good
faith the amount of consideration (if any) to be paid to Licensee by Acorda in
exchange for, and reflecting the net value of, the assets transferred and
ongoing obligations provided to Acorda pursuant to Sections 15.3(a) and
15.3(c) (after taking into consideration the benefit to Licensee of no longer
being bound by certain obligations owed by Licensee hereunder (including the
diligence obligations, committee activities and payments due hereunder) and any
value contributed by Acorda to the Licensed Product in the Field in the
Territory hereunder, whether through the payment of Development Costs or
otherwise hereunder), and, in the event that the Parties cannot mutually agree
upon such amount within thirty (30) days following the effective date of
termination, the Parties will, as soon as reasonably practicable and in no event
later than ten (10) days following the expiration of such 30-day period,
mutually decide upon an independent third party valuation firm which shall make
a final and binding determination of the net value of such assets and ongoing
obligations and both Parties shall promptly provide all reasonable materials and
information requested by such valuation firm and shall share equally in the
expenses of such valuation firm.  The Parties agree that in no event shall
amount exceed the total payments received by Acorda pursuant to Sections 8.1,
8.2 or 8.3(a) of this Agreement prior to the date of such termination (excluding
any payment by Licensee of Development Costs), which amount of total payments
shall not otherwise influence the amount of consideration (if any) to be paid to
Licensee hereunder, whether negotiated by the Parties or determined by the
valuation firm.  The amount agreed upon by the Parties or determined by such
valuation firm shall be paid by Acorda to Licensee within thirty (30) days of
such agreement or determination, as applicable, except to the extent the Parties
agree to a payment over time (whether in the form of milestone payments,
royalties or otherwise).

 

(c)           The following provisions shall survive (or come into effect upon)
the expiration or termination of this Agreement:

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

77

--------------------------------------------------------------------------------


 

(i)            Articles 1, 10, 11, 12, 14 and 16, Sections 2.4, 2.5(b) and 2.6,
Sections 8.6, 8.8, 8.9, 8.10, 9.1(a), 9.1(b)(i) (solely with respect to the
ownership provisions), 9.2(a)(ii), 9.2(c), 9.4 (subject to the provisions of
this Section 15.3(c)), 13.5, 13.6 and 15.3;

 

(ii)           Sections 6.2(b), (c) and (d), but only with respect to Licensee
and only for the two (2) year period after the date of expiration or termination
of this Agreement in its entirety);

 

(iii)          solely with respect to the Calendar Quarter in which such
expiration or termination occurs, Section 8.4;

 

(iv)          solely with respect to Joint IP, but with respect to each country
in the world, Sections 9.2(e) (provided, that Licensee’s reimbursement
obligation shall be reduced to [*****] of such Acorda Patent Costs) and 9.3(d);

 

(v)           all rights in and to the Acorda IP, and any trademarks or other
Patent Rights or Know-How of Acorda and its Affiliates, are retained by Acorda
and its Affiliates or its licensors, as applicable;

 

(vi)          Acorda shall have the sole right to protect the Joint Patent
Rights from any actual or suspected infringement or misappropriation by a Third
Party’s Exploitation (other than Manufacturing) of a product that contains
Compound or any other mono- or di-aminopyridine and Licensee shall, at Acorda’s
reasonable request and expense, provide reasonable assistance to Acorda in
connection with any action protecting the Joint Patent Rights and shall join
such action; Acorda shall retain all recoveries with respect to any such action;

 

(vii)         all payment obligations under this Agreement owed as of the
effective date of such expiration or termination shall remain in effect, along
with Section 8.7; and

 

(viii)        termination of this Agreement shall be in addition to, and shall
not prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages and/or equitable relief with respect to any
breach of this Agreement, regardless of whether or not such breach was the
reason for the termination.

 

(d)           For the sake of clarity, if, as a result of termination of this
Agreement, no country remains in the Territory (whether because (i) this
Agreement has been terminated in its entirety pursuant to Section 15.2, 16.2
and/or 16.4, or (ii) this Agreement has been terminated with respect to one or
more Terminated Countries pursuant to Section 15.2 (including pursuant to a
breach of Section 7.2) through one or more exercises of such termination right
by Acorda or Licensee, as applicable, and, as result, no country remains in the
Territory), this Agreement shall be terminated in its entirety, except as
expressly provided in this Section 15.3.

 

16.                                 MISCELLANEOUS

 

16.1         Assignment.  Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by a Party without the prior written
consent of the other Party, except

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

78

--------------------------------------------------------------------------------

 

(a) each Party may assign this Agreement, in whole or in part, to an Affiliate
of the assigning Party, only for so long as such assignee remains an Affiliate
of the assigning Party; provided, that the assigning Party shall remain
primarily liable for performance of its obligations hereunder, notwithstanding
such assignment; and (b) subject to Acorda’s rights under Section 16.2, each
Party may assign this Agreement, in whole, to a Third Party that acquires, by
merger, sale of assets or otherwise, all or substantially all of the business of
the assigning Party to which the subject matter of this Agreement relates. 
Notwithstanding the foregoing, in no event shall either Party assign this
Agreement to any Third Party or an Affiliate unless such Party also assigns the
Supply Agreement to such Third Party or Affiliate.  Any assignment not in
accordance with the foregoing shall be void.  Subject to the foregoing, this
Agreement shall be binding upon, and shall inure to the benefit of, all
permitted successors and assigns.  Each Party agrees that, notwithstanding any
provisions of this Agreement to the contrary, in the event that a Party merges
with or is acquired by another Person, the other Party shall not obtain any
rights or access to the Know-How, Patent Rights, trademarks or other
intellectual property rights of the acquirer.

 

16.2         Change of Control; Licensee Acquisition of Elan.

 

(a)           Licensee shall notify Acorda promptly after Licensee Parent or any
of its Affiliates enters into any commitment which would trigger a Change of
Control under Section 1.21(c).

 

(b)           With respect to each Change of Control, if, at any time during the
[*****] period following such Change of Control, more than [*****] of Licensee’s
sales and marketing personnel responsible for coordinating and overseeing the
Commercialization of the Licensed Product in the Field in the Territory
immediately prior to the Change of Control (the “Commercialization Force”) have
been terminated or removed from performing such activities for the Licensed
Product by Licensee or the successor Third Party resulting from such Change of
Control, Acorda may elect, in a written notice provided to the Licensee or its
successor at any time before the end of the [*****] period following such Change
of Control, to terminate this Agreement in its entirety upon [*****] notice;
provided, however, that, (i) upon receipt of such notice, Licensee or its
successor shall have fifteen (15) days to reasonably demonstrate to Acorda that
the sales and marketing personnel primarily responsible for coordinating and
overseeing the Commercialization of the Licensed Product in the Field in the
Territory after such Change of Control have similar or better capabilities than
the terminated or removed members of the Commercialization Force; and (ii) if
Acorda, after a good faith consideration of such demonstration, agrees with
Licensee’s or its successor’s assessment of such, Acorda may withdraw its notice
of termination.

 

(c)           In the event Licensee or any of its Affiliates acquires Elan, by
merger, purchase of assets or otherwise, and a breach by Licensee of this
Agreement results in a breach by Acorda of the Elan License Agreement or the
Elan Supply Agreement: (i) such breach shall not be cited by Licensee or its
Affiliates against Acorda as a breach of the Elan License Agreement and Acorda
shall have time to cure such breach that is no less the time that Licensee had
either to perform such activity or to cure such breach; provided, that Acorda
takes reasonable steps, and is acting in good faith, to cure such breach;
(ii) if such breach relates to Licensee’s failure to make any payment due
hereunder which amount is owed to Elan under the Elan

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

79

--------------------------------------------------------------------------------


 

License Agreement or the Elan Supply Agreement, Acorda shall have no obligation
to make the corresponding payment to Elan; and (iii) if such breach is incapable
of cure using Commercially Reasonable Efforts, it shall not be deemed a breach
of either this Agreement, the Elan License Agreement, or the Elan Supply
Agreement, and neither Licensee nor its Affiliates shall be entitled to take any
further action against Acorda with respect to such breach.

 

16.3         Guaranty.  Biogen Idec, Inc. will execute a guaranty of Licensee’s
performance of its obligations under this Agreement in the form of Exhibit H
hereto.

 

16.4         Force Majeure.  Neither Party will be deemed to have breached this
Agreement for failure or delay in fulfilling or performing any provision of this
Agreement when such failure or delay results from causes beyond the reasonable
control of the affected Party, which may include embargoes, acts of war (whether
declared or not), insurrections, riots, civil commotions, acts of terrorism,
strikes, lockouts or other labor disturbances, supply failures of Acorda’s
manufacturers of Licensed Product, acts or failure to act by Elan, or acts of
God.  The affected Party will notify the other Party of such force majeure
circumstances as soon as the affected Party becomes aware of the same (including
its best estimate of the likely extent and duration of the interference with its
activities) and will make every reasonable effort to mitigate the effects of
such force majeure circumstances.  If a Party is so delayed and such failure or
omission is not cured within ninety (90) days, the other Party may terminate
this Agreement.

 

16.5         Notices.

 

Notices to Licensee shall be addressed to:

 

Biogen Idec International GmbH

Landis & Gyr Strasse 3

CH-6300 Zug, Switzerland

Attention: Francis Marsland, VP Chief International Counsel

Fax: +41 41 392 1718

 

With a copy to:

 

Biogen Idec Inc.

14 Cambridge Center

Cambridge, MA 02142, USA

Attention:  General Counsel

Fax:  +1 866-546-2758

 

Notices to Acorda shall be addressed to:

 

Acorda Therapeutics, Inc.

15 Skyline Drive

Hawthorne, New York 10532, USA

Attention:  Chief Executive Officer

Fax:  +1 914.347.4560

 

80

--------------------------------------------------------------------------------


 

With a copy to:

 

Acorda Therapeutics, Inc.

15 Skyline Drive

Hawthorne, New York 10532, USA

Attention:  General Counsel

Fax:  +1 914.347.4560

 

Any Party may change its address by giving notice to the other Party in the
manner provided in this Section 16.5.  Any notice required or provided for by
the terms of this Agreement shall be in writing, in the English language, and
shall be (a) sent by certified or registered mail, return receipt requested,
postage prepaid, (b) sent via a reputable overnight international courier
service, (c) sent by facsimile transmission, or (d) delivered by hand.  The
effective date of the notice shall be the actual date of receipt by the
receiving Party.

 

16.6         Relationship of the Parties.  The Parties shall be deemed
independent contractors for all purposes hereunder.  This Agreement does not
constitute a partnership, joint venture or agency between the Parties.  Neither
Party is an agent of the other Party and has no authority to represent the other
Party as to any matters.

 

16.7         Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, excluding (a) any
principle of conflict or choice of laws that would cause the application of the
Laws of any other jurisdiction; (b) the United Nations Conventions on Contracts
for the International Sale of Goods; (c) the 1974 Convention on the Limitation
Period in the International Sale of Goods; and (d) the Protocol amending the
1974 Convention on the Limitation Period in the International Sale of Goods,
done at Vienna, April 11, 1980.

 

16.8         Dispute Resolution.  With respect to any disputes between the
Parties concerning this Agreement which are not resolved pursuant to Section 3.5
or as otherwise explicitly set forth in this Agreement, each Party will be free
to pursue all rights available to it under law or equity.

 

16.9         Injunctive Relief.  Each Party acknowledges and agrees that there
can be no adequate remedy at law for any breach of its obligations under
Article 10 or Section 2.6, and that any such breach may allow such Party or
Third Parties to unfairly compete with the other Party resulting in irreparable
harm to such other Party, and therefore, that upon any such breach or any threat
thereof, such other Party shall be entitled to appropriate equitable relief in
addition to whatever remedies it might have at law, without the necessity of
showing actual damages.

 

16.10       Severability.  If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement
(“Severed Clause”), the Parties mutually agree that this Agreement shall endure
except for the Severed Clause.  The Parties shall consult and use their best
efforts to agree upon a valid and enforceable provision that shall be a
reasonable substitute for such Severed Clause in light of the intent of this
Agreement.

 

81

--------------------------------------------------------------------------------


 

16.11       Entire Agreement.  This Agreement, the Supply Agreement and the Elan
Consent constitute the entire agreement among the Parties with respect to the
subject matter herein and therein and supersede all previous agreements
(including the Prior Confidentiality Agreement), whether written or oral, with
respect to such subject matter.

 

16.12       Amendment and Waiver.  This Agreement may not be amended, nor any
rights hereunder waived, except in a writing signed by the properly authorized
representatives of each Party.

 

16.13       No Implied Waivers.  The waiver by a Party of a breach of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of a Party to exercise or avail itself of any
right that it has or may have hereunder operate as a waiver of any right by such
Party.

 

16.14       Export Compliance.  The Parties acknowledge that the exportation
from the United States or any other country of materials, products and related
technical data (and the re-export from elsewhere of items originating in a
particular country) may be subject to compliance with relevant export Laws,
including Laws which restrict export, re-export and release of materials,
products and their related technical data, and the direct products of such
technical data.  The Parties agree to comply with all export Laws and to commit
no act that, directly or indirectly, would violate any Law, or any other
international treaty or agreement, relating to the export, re-export, or release
of any materials, products or their related technical data to which the United
States adheres or with which the United States complies.

 

16.15       Counterparts and Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  Signatures provided by facsimile transmission or in Adobe™ Portable
Document Format (PDF) sent by electronic mail shall be deemed to be original
signatures.

 

16.16       Performance by Affiliates and Third Party Distributors.  To the
extent that this Agreement imposes obligations on Affiliates of a Party and, in
the case of Licensee, its Third Party Distributors, such Party agrees to cause
such Party’s Affiliates, and, in the case of Licensee, its Third Party
Distributors, to perform such obligations.

 

[Remainder of Page Intentionally Left Blank]

 

82

--------------------------------------------------------------------------------


 

Confidential

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the Effective Date.

 

 

ACORDA THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Ron Cohen

 

 

Name: Ron Cohen

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

BIOGEN IDEC INTERNATIONAL GMBH

 

 

 

 

 

By:

/s/ Anders Lundstrom

 

 

Name: Anders Lundstrom

 

 

Title: Authorized Signatory

 

 

[Signature Page to License Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A
ACORDA PATENT RIGHTS

 

Application No.

 

Country

 

Patent
Number

 

Docket Name

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

A-1

--------------------------------------------------------------------------------


 

Application No.

 

Country

 

Patent
Number

 

Docket Name

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

A-2

--------------------------------------------------------------------------------


 

Application No.

 

Country

 

Patent
Number

 

Docket Name

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Reserved for Future Use]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Reserved for Future Use]

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

ACORDA THIRD PARTY AGREEMENT TERMS

 

This Exhibit D contains a list of certain agreements in effect as of the
Effective Date between Acorda and certain Third Parties, as amended from time to
time in accordance with this Agreement, that place certain encumbrances and
limitations on the licenses and sublicenses granted to Licensee hereunder and
imposes certain obligations on Licensee.

 

·                                          Amended and Restated License
Agreement between Elan Pharma International Limited (as assigned of Elan
Corporation plc) and Acorda, dated September 26, 2003 (which the Parties
acknowledge is subject to the Merck/Elan Agreement)

 

·                                          Supply Agreement between Elan Pharma
International Limited (as assigned of Elan Corporation plc) and Acorda, dated
September 26, 2003

 

·                                          Technical Agreement between Elan
Pharma International Limited and Acorda, dated December 19, 2005

 

·                                          License Agreement between
Rush-Presbyterian-St. Luke’s Medical Center (“Rush”) and Acorda, dated
September 26, 2003

 

·                                          Rush Payments Agreement between Elan
and Acorda, dated September 26, 2003 and Amendment No. 1 to Rush Payments
Agreement, dated October 27, 2003

 

·                                          Side Agreement among Rush, Acorda,
Elan and Elan Drug Delivery, Inc., dated September 26, 2003

 

·                                          Amended and Restated License
Agreement between Canadian Spinal Research Organization and Acorda, dated
August 1, 2003

 

·                                          Asset Purchase Agreement between
Neurorecovery, Inc. and Acorda, dated February 1, 2008

 

·                                          License Agreement between The UAB
Research Foundation and Neurorecovery, Inc., dated May 17, 1999

 

·                                          Elan Consent

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SUPPLY AGREEMENT

 

[attached]

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PRESS RELEASE

 

[attached]

 

F-1

--------------------------------------------------------------------------------


 

[g181312kg23i001.gif]

 

[g181312kg23i002.jpg]

 

ACORDA THERAPEUTICS CONTACT:
Jeff Macdonald

(914) 347-4300 ext. 232

jmacdonald@acorda.com

 

BIOGEN IDEC CONTACTS:

Media: Jennifer Neiman (617) 914-6524
Investor: Eric Hoffman (617) 679-2812

 

FOR IMMEDIATE RELEASE

 

Biogen Idec and Acorda Therapeutics Announce Collaboration Agreement to Develop
and Commercialize MS Therapy Fampridine-SR in Markets Outside the U.S.

 

·                  Acorda to Continue to Develop and Commercialize Fampridine-SR
in the U.S.

·                  Upfront Payment of $110 Million; Potential Deal Value Over
$500 Million

·                  Acorda to Host Conference Call at 8:30 a.m. Eastern Time
Today

 

CAMBRIDGE, MA and HAWTHORNE, NY, July 1, 2009 – Biogen Idec (NASDAQ: BIIB) and
Acorda Therapeutics, Inc. (NASDAQ: ACOR) today announced that they have entered
into an exclusive collaboration and license agreement to develop and
commercialize Fampridine-SR, a multiple sclerosis (MS) therapy, in markets
outside the United States. Fampridine-SR is a novel, oral sustained-release
compound being developed to improve walking ability in people with MS.  The
parties have also entered into a related supply agreement.  The transaction
represents a sublicensing of an existing license agreement between Acorda and
Elan Pharma International Limited, a subsidiary of Elan Corporation plc (NYSE:
ELN).

 

Under the terms of the agreement, Biogen Idec will commercialize Fampridine-SR
and any aminopyridine products developed under the agreement in ex-U.S. markets
worldwide and will also have responsibility for regulatory activities and future
clinical development of Fampridine-SR in those markets. Acorda will receive an
upfront payment of $110 million and additional payments of up to $400 million
based on the successful achievement of future regulatory and sales milestones. 
Biogen Idec will make tiered, double-digit royalty payments to Acorda on ex-U.S.
sales, and, in addition, the consideration that Biogen Idec pays for products
will reflect all amounts due from Acorda to Elan for ex-US sales, including
royalties

 

F-2

--------------------------------------------------------------------------------


 

owed.  The parties can also carry out future joint development activities under
a cost-sharing arrangement.

 

Elan will continue to manufacture commercial supply of Fampridine-SR, based on
its existing supply agreement with Acorda.  Under the existing agreements with
Elan, Acorda will pay Elan seven percent of the upfront and milestone payments
that Acorda receives from Biogen Idec.

 

“Biogen Idec has outstanding capabilities in commercializing neurology and
oncology products and is known globally for its reputation as an innovative
leader in the field of multiple sclerosis.  We are delighted to be working with
them to make Fampridine-SR, if approved, available to people living with MS in
Europe, Canada, Australia and other areas of the world,” said Ron Cohen, M.D.,
President and CEO of Acorda. “We believe that Biogen Idec’s international
expertise in MS and neurology also will help us optimize future development of
Fampridine-SR and maximize its value in markets outside the U.S.”

 

“We are very pleased to partner with Acorda, a leader in the development of
therapies for spinal cord, MS, and related nervous system disorders, to help
make Fampridine-SR available to MS patients outside of the United States,” said
Jim Mullen, President and CEO of Biogen Idec.  “As we look to expand our global
MS leadership, we believe Fampridine-SR has the potential to become an important
oral therapy that may help improve the walking ability of a wide range of
patients — including patients with relapsing forms of MS, as well as primary and
secondary progressive MS.”

 

MS is a chronic disease of the central nervous system that affects approximately
two million people worldwide.

 

Acorda previously announced that the European Medicines Agency (EMEA) notified
the Company that Fampridine-SR is eligible to be submitted for a Marketing
Authorization Application (MAA) via the Agency’s Centralized Procedure as a new
active substance. The Centralized Procedure provides for a single, coordinated
review that is conducted by the EMEA on behalf of all European Union (EU) member
states.

 

Acorda will continue to develop and commercialize Fampridine-SR independently in
the U.S.  The U.S. Food and Drug Administration (FDA) is currently reviewing a
New Drug Application (NDA) for Fampridine-SR. The NDA was assigned Priority
Review and a Prescription Drug User Fee Act (PDUFA) date of October 22, 2009;
the PDUFA date is the target date for the FDA to complete its review of
Fampridine-SR.

 

Conference Call and Audiocast

 

Ron Cohen, President and Chief Executive Officer of Acorda Therapeutics, will
host a conference call today at 8:30 a.m. ET.

 

To participate in the conference call, please dial 800-706-7745 (domestic) or
617-614-3472 (international) and reference the access code 68235234. The
presentation will be available via a live webcast at
http://phx.corporate-ir.net/phoenix.zhtml?p=irol-eventDetails&c=194451&eventID=2303543.

 

A replay of the call will be available from 11:30 a.m. ET on July 1, 2009 until
midnight on August 1, 2009. To access the replay, please dial 888-286-8010
(domestic) or 617-801-6888 (international) and reference the access code
96152771. The archived webcast will be available for 30 days in the Investor
Relations section of the Acorda website at http://www.acorda.com.

 

About Fampridine-SR

 

Fampridine-SR is a sustained-release tablet formulation of the investigational
drug fampridine (4-aminopyridine or 4-AP). Fampridine has completed two
successful Phase 3 clinical trials demonstrating improved walking ability in
people with MS.  It has been found to improve impulse conduction in nerve fibers
in which the insulating layer, called myelin, has been damaged. Fampridine-SR
was developed

 

F-3

--------------------------------------------------------------------------------


 

using Elan’s proprietary Oral Controlled Release MXDAS™ (MatriX Drug Absorption
System) Technology and will be manufactured by Elan based on an existing supply
agreement with Acorda.

 

About Acorda Therapeutics

 

Acorda Therapeutics is a biotechnology company developing therapies for spinal
cord injury, multiple sclerosis and related nervous system disorders. The
Company’s marketed products include Zanaflex Capsules® (tizanidine
hydrochloride), a short-acting drug for the management of spasticity. The
Company’s pipeline includes a number of products in development for the
treatment, regeneration and repair of the spinal cord and brain.

 

About Biogen Idec

 

Biogen Idec creates new standards of care in therapeutic areas with high unmet
medical needs. Founded in 1978, Biogen Idec is a global leader in the discovery,
development, manufacturing, and commercialization of innovative therapies.
Patients in more than 90 countries benefit from Biogen Idec’s significant
products that address diseases such as lymphoma, multiple sclerosis, and
rheumatoid arthritis. For product labeling, press releases and additional
information about the company, please visit www.biogenidec.com

 

About Elan Drug Technologies

 

Elan Drug Technologies (EDT) is the world’s leading drug delivery provider and
is a business unit of Elan Corporation plc. EDT developed Fampridine-SR, using
one of their proprietary Oral Controlled Release Technologies, the MXDAS™
(MatriX Drug Absorption System) Technology. Products are developed by EDT
through Elan Pharma International Limited and other Elan affiliates. EDT aims to
deliver clinically meaningful benefits to patients by using their extensive
experience and proprietary delivery technologies in partnership with
pharmaceutical companies. More information is available at
www.elandrugtechnologies.com

 

Forward-Looking Statements

 

This press release includes forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. All statements, other than
statements of historical facts, regarding management’s expectations, beliefs,
goals, plans or prospects should be considered forward-looking. These statements
are subject to risks and uncertainties that could cause actual results to differ
materially, including delays in obtaining or failure to obtain regulatory
approval of Fampridine-SR, the risk of unfavorable results from future studies
of Fampridine-SR, adverse safety events, dependence on a third party to supply
Fampridine-SR, Acorda Therapeutics’ and Biogen Idec’s ability to successfully
market and sell Fampridine-SR, if approved, competitive pressures, the
availability of reimbursement from third party payors, failure to protect
intellectual property or to defend against the intellectual property claims of
others, and Acorda Therapeutics’  ability to obtain additional financing to
support its operations.. These and other risks are described in greater detail
in Acorda Therapeutics’ and Biogen Idec’s respective filings with the Securities
and Exchange Commission. Acorda Therapeutics and Biogen Idec may not actually
achieve the goals or plans described in any forward-looking statements included
in this press release, and investors should not place undue reliance on these
statements. Any forward-looking statements speak only as of the date of this
press release.  Acorda Therapeutics and Biogen Idec disclaim any intent or
obligation to update any forward-looking statements as a result of developments
occurring after the date of this press release.

 

F-4

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

REGIONS

 

The geographic area covered by each of the regions set forth below (as defined
by the United Nations as of the Effective Date, as set forth
inhttp://unstats.un.org/unsd/methods/m49/m49regin.htm, excerpted below)

 

Key countries within such area (or, with respect to a country, the successor to
such country which successor covers more than 50% of the geographic area covered
by such country on the Effective Date) (each, a “Key Country”)

 

 

 

Asia (excluding Japan and Western Asia)

 

[*****]

 

 

 

Japan

 

Japan

 

 

 

Oceania and Antarctica

 

[*****]

 

 

 

Europe (excluding Eastern Europe)

 

[*****]

 

 

 

Eastern Europe

 

[*****]

 

 

 

Americas (excluding the United States of America)

 

[*****]

 

 

 

Africa and Western Asia

 

[*****]

 

Excerpt from http://unstats.un.org/unsd/methods/m49/m49regin.htm:

 

Composition of macro geographical (continental) regions, geographical
sub-regions, and selected economic and other groupings

 

Numerical code

 

Geographical region and composition of each region

 

 

 

002

 

(a) Africa a/

 

 

 

014

 

Eastern Africa

108

 

Burundi

174

 

Comoros

262

 

Djibouti

232

 

Eritrea

231

 

Ethiopia

404

 

Kenya

450

 

Madagascar

454

 

Malawi

480

 

Mauritius

175

 

Mayotte

508

 

Mozambique

638

 

Réunion

646

 

Rwanda

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

G-1

--------------------------------------------------------------------------------


 

Numerical code

 

Geographical region and composition of each region

 

 

 

690

 

Seychelles

706

 

Somalia

800

 

Uganda

834

 

United Republic of Tanzania

894

 

Zambia

716

 

Zimbabwe

 

 

 

017

 

Middle Africa

024

 

Angola

120

 

Cameroon

140

 

Central African Republic

148

 

Chad

178

 

Congo

180

 

Democratic Republic of the Congo

226

 

Equatorial Guinea

266

 

Gabon

678

 

Sao Tome and Principe

 

 

 

015

 

Northern Africa

012

 

Algeria

818

 

Egypt

434

 

Libyan Arab Jamahiriya

504

 

Morocco

736

 

Sudan

788

 

Tunisia

732

 

Western Sahara

 

 

 

018

 

Southern Africa

072

 

Botswana

426

 

Lesotho

516

 

Namibia

710

 

South Africa

748

 

Swaziland

 

 

 

011

 

Western Africa

204

 

Benin

854

 

Burkina Faso

132

 

Cape Verde

384

 

Cote d’Ivoire

270

 

Gambia

288

 

Ghana

324

 

Guinea

624

 

Guinea-Bissau

430

 

Liberia

466

 

Mali

478

 

Mauritania

562

 

Niger

566

 

Nigeria

654

 

Saint Helena

686

 

Senegal

694

 

Sierra Leone

768

 

Togo

 

 

 

019

 

(b) Americas

 

 

 

419

 

Latin America and the Caribbean

 

 

 

029

 

Caribbean

660

 

Anguilla

028

 

Antigua and Barbuda

533

 

Aruba

 

G-2

--------------------------------------------------------------------------------


 

Numerical code

 

Geographical region and composition of each region

 

 

 

044

 

Bahamas

052

 

Barbados

092

 

British Virgin Islands

136

 

Cayman Islands

192

 

Cuba

212

 

Dominica

214

 

Dominican Republic

308

 

Grenada

312

 

Guadeloupe

332

 

Haiti

388

 

Jamaica

474

 

Martinique

500

 

Montserrat

530

 

Netherlands Antilles

630

 

Puerto Rico

652

 

Saint-Barthélemy

659

 

Saint Kitts and Nevis

662

 

Saint Lucia

663

 

Saint Martin (French part)

670

 

Saint Vincent and the Grenadines

780

 

Trinidad and Tobago

796

 

Turks and Caicos Islands

850

 

United States Virgin Islands

 

 

 

013

 

Central America

084

 

Belize

188

 

Costa Rica

222

 

El Salvador

320

 

Guatemala

340

 

Honduras

484

 

Mexico

558

 

Nicaragua

591

 

Panama

 

 

 

005

 

South America

032

 

Argentina

068

 

Bolivia (Plurinational State of)

076

 

Brazil

152

 

Chile

170

 

Colombia

218

 

Ecuador

238

 

Falkland Islands (Malvinas)

254

 

French Guiana

328

 

Guyana

600

 

Paraguay

604

 

Peru

740

 

Suriname

858

 

Uruguay

862

 

Venezuela (Bolivarian Republic of)

 

 

 

021

 

Northern America b/

060

 

Bermuda

124

 

Canada

304

 

Greenland

666

 

Saint Pierre and Miquelon

840

 

United States of America

 

 

 

142

 

(c) Asia

 

 

 

143

 

Central Asia

398

 

Kazakhstan

 

G-3

--------------------------------------------------------------------------------


 

Numerical code

 

Geographical region and composition of each region

 

 

 

417

 

Kyrgyzstan

762

 

Tajikistan

795

 

Turkmenistan

860

 

Uzbekistan

 

 

 

030

 

Eastern Asia

156

 

China

344

 

Hong Kong Special Administrative Region of China

446

 

Macao Special Administrative Region of China

408

 

Democratic People’s Republic of Korea

392

 

Japan

496

 

Mongolia

410

 

Republic of Korea

 

 

 

034

 

Southern Asia

004

 

Afghanistan

050

 

Bangladesh

064

 

Bhutan

356

 

India

364

 

Iran (Islamic Republic of)

462

 

Maldives

524

 

Nepal

586

 

Pakistan

144

 

Sri Lanka

 

 

 

035

 

South-Eastern Asia

096

 

Brunei Darussalam

116

 

Cambodia

360

 

Indonesia

418

 

Lao People’s Democratic Republic

458

 

Malaysia

104

 

Myanmar

608

 

Philippines

702

 

Singapore

764

 

Thailand

626

 

Timor-Leste

704

 

Viet Nam

 

 

 

145

 

Western Asia

051

 

Armenia

031

 

Azerbaijan

048

 

Bahrain

196

 

Cyprus

268

 

Georgia

368

 

Iraq

376

 

Israel

400

 

Jordan

414

 

Kuwait

422

 

Lebanon

275

 

Occupied Palestinian Territory

512

 

Oman

634

 

Qatar

682

 

Saudi Arabia

760

 

Syrian Arab Republic

792

 

Turkey

784

 

United Arab Emirates

887

 

Yemen

 

G-4

--------------------------------------------------------------------------------


 

Numerical code

 

Geographical region and composition of each region

 

 

 

150

 

(d) Europe

 

 

 

151

 

Eastern Europe

112

 

Belarus

100

 

Bulgaria

203

 

Czech Republic

348

 

Hungary

616

 

Poland

498

 

Republic of Moldova

642

 

Romania

643

 

Russian Federation

703

 

Slovakia

804

 

Ukraine

 

 

 

154

 

Northern Europe

248

 

Åland Islands

830

 

Channel Islands

208

 

Denmark

233

 

Estonia

234

 

Faeroe Islands

246

 

Finland

831

 

Guernsey

352

 

Iceland

372

 

Ireland

833

 

Isle of Man

832

 

Jersey

428

 

Latvia

440

 

Lithuania

578

 

Norway

744

 

Svalbard and Jan Mayen Islands

752

 

Sweden

826

 

United Kingdom of Great Britain and Northern Ireland

 

 

 

039

 

Southern Europe

008

 

Albania

020

 

Andorra

070

 

Bosnia and Herzegovina

191

 

Croatia

292

 

Gibraltar

300

 

Greece

336

 

Holy See

380

 

Italy

470

 

Malta

499

 

Montenegro

620

 

Portugal

674

 

San Marino

688

 

Serbia

705

 

Slovenia

724

 

Spain

807

 

The former Yugoslav Republic of Macedonia

 

 

 

155

 

Western Europe

040

 

Austria

056

 

Belgium

250

 

France

276

 

Germany

438

 

Liechtenstein

442

 

Luxembourg

492

 

Monaco

528

 

Netherlands

756

 

Switzerland

 

G-5

--------------------------------------------------------------------------------


 

Numerical code

 

Geographical region and composition of each region

 

 

 

009

 

(e) Oceania

 

 

 

053

 

Australia and New Zealand

036

 

Australia

554

 

New Zealand

574

 

Norfolk Island

 

 

 

054

 

Melanesia

242

 

Fiji

540

 

New Caledonia

598

 

Papua New Guinea

090

 

Solomon Islands

548

 

Vanuatu

 

 

 

057

 

Micronesia

316

 

Guam

296

 

Kiribati

584

 

Marshall Islands

583

 

Micronesia (Federated States of)

520

 

Nauru

580

 

Northern Mariana Islands

585

 

Palau

 

 

 

061

 

Polynesia

016

 

American Samoa

184

 

Cook Islands

258

 

French Polynesia

570

 

Niue

612

 

Pitcairn

882

 

Samoa

772

 

Tokelau

776

 

Tonga

798

 

Tuvalu

876

 

Wallis and Futuna Islands

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PARENT GUARANTY

 

By executing below, Biogen Idec Inc., a company organized and existing under the
laws of the state of Delaware, on behalf of its successors, hereby
unconditionally guarantees the full and complete performance of the obligations
of its subsidiary, Biogen Idec International GmbH, a company organized under the
laws of Switzerland, its successors and permitted assigns, under the
Collaboration and License Agreement and the Supply Agreement, entered into with
Acorda Therapeutics, Inc., a company organized under the laws of the State of
Delaware, dated June 30, 2009, as each such agreement may be amended from time
to time in accordance with its terms.

 

Executed by a duly authorized officer of Biogen Idec Inc.

 

 

BIOGEN IDEC INC.

 

 

 

 

 

 

 

By:

/s/ Paul J. Clancy

 

 

Name: Paul J. Clancy

 

 

Title: EVP & Chief Financial Officer

 

Date:

June 30, 2009

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

COMMERCIALIZATION METRICS FORECAST

 

A)                                       Aggregate amount of money to be spent
by Licensee, its Affiliates and Third Party Distributors on Commercialization
activities

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

B)                                         Total Calls per Year in Major Markets

 

 

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

--------------------------------------------------------------------------------

*****Omitted pursuant to a confidential treatment request.

 

I-1

--------------------------------------------------------------------------------
